Exhibit 10.1
EXECUTION COPY
SECURED TERM LOAN AGREEMENT
among
FIRST POTOMAC REALTY INVESTMENT LIMITED PARTNERSHIP
and
KEYBANK NATIONAL ASSOCIATION,
and
OTHER LENDERS WHICH MAY BECOME PARTIES TO THIS AGREEMENT
and
KEYBANK NATIONAL ASSOCIATION,
AS ADMINISTRATIVE AGENT
with
KEYBANC CAPITAL MARKETS INC.,
AS SOLE LEAD ARRANGER AND SOLE BOOK MANAGER
Dated as of August 11, 2008





--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
§1. DEFINITIONS AND RULES OF INTERPRETATION
    1    
§1.1. Definitions
    1    
§1.2. Rules of Interpretation
    21  
 
       
§2. THE TERM LOAN
    22    
§2.1. Commitment to Lend
    22    
§2.2. The Term Notes
    22    
§2.3. Interest on the Term Loan; Fees
    22    
§2.4. Request for the Term Loan
    23    
§2.5. Conversion Options
    24    
§2.6. [Reserved]
    25    
§2.7. [Reserved]
    25    
§2.8. Increase in Total Commitment
    25    
§2.9. Extension of Term Loan Maturity Date
    25  
 
       
§3. REPAYMENT OF THE TERM LOAN
    26    
§3.1. Maturity
    26    
§3.2. Optional Repayments of the Term Loan
    26    
§3.3. Mandatory Repayment of the Term Loan
    26  
 
       
§4. CERTAIN GENERAL PROVISIONS
    27    
§4.1. Funds for Payments
    27  

-i-



--------------------------------------------------------------------------------



 



         
§4.2. Computations
    27    
§4.3. Inability to Determine Libor Rate
    28    
§4.4. Illegality
    28    
§4.5. Additional Costs, Etc.
    28    
§4.6. Capital Adequacy
    30    
§4.7. Certificate; Limitations
    30    
§4.8. Indemnity
    30    
§4.9. Interest on Overdue Amounts; Late Charge
    31  
 
       
§5. COLLATERAL
    31    
§5.1. Security Interests
    31  
 
       
§6. RECOURSE OBLIGATIONS; JOINT AND SEVERAL LIABILITY
    31  
 
       
§7. REPRESENTATIONS AND WARRANTIES
    31    
§7.1. Authority, Etc.
    32    
§7.2. Governmental Approvals
    34    
§7.3. Title to Properties; Leases
    34    
§7.4. Financial Statements
    35    
§7.5. No Material Changes, Etc.
    35    
§7.6. Franchises, Patents, Copyrights, Etc.
    35    
§7.7. Litigation
    36    
§7.8. No Materially Adverse Contracts, Etc.
    36    
§7.9. Compliance With Other Instruments, Laws, Etc.
    36    
§7.10. Tax Status
    37    
§7.11 No Event of Default
    37  

-ii-



--------------------------------------------------------------------------------



 



         
§7.12. Investment Company Acts
    37    
§7.13. Name; Jurisdiction of Organization; Absence of UCC Financing Statements,
Etc.
    37    
§7.14. Absence of Liens
    37    
§7.15. Certain Transactions
    38    
§7.16. Employee Benefit Plans; Multiemployer Plans; Guaranteed Pension Plans
    38    
§7.17. Regulations U and X
    38    
§7.18. Environmental Compliance
    38    
§7.19. Subsidiaries
    40    
§7.20. Loan Documents
    40    
§7.21. REIT Status
    40    
§7.22. Anti-Terrorism Regulations
    40  
 
       
§8. AFFIRMATIVE COVENANTS OF THE BORROWER
    41    
§8.1. Punctual Payment
    41    
§8.2. Maintenance of Office; Jurisdiction of Organization, Etc.
    42    
§8.3. Records and Accounts
    42    
§8.4. Financial Statements, Certificates and Information
    42    
§8.5. Notices
    45    
§8.6. Existence of Borrower; Maintenance of Properties
    46    
§8.7. Existence of the Trust; Maintenance of REIT Status of the Trust;
Maintenance of Properties
    47    
§8.8. Insurance
    48    
§8.9. Taxes
    48    
§8.10. Inspection of Properties and Books
    48  

-iii-



--------------------------------------------------------------------------------



 



         
§8.11. Compliance with Laws, Contracts, Licenses, and Permits
    50    
§8.12. Use of Proceeds
    50    
§8.13. Additional Borrower; Solvency of Borrower; Removal of Borrower; Addition
of Real Estate Asset to Unencumbered Pool
    50    
§8.14. Further Assurances; Release of Liens
    51    
§8.15. Interest Rate Protection
    52    
§8.16. Environmental Indemnification
    52    
§8.17. Response Actions
    53    
§8.18. Environmental Assessments
    53    
§8.19. Employee Benefit Plans
    53    
§8.20. No Amendments to Certain Documents
    54  
 
       
§9. CERTAIN NEGATIVE COVENANTS OF THE BORROWER
    54    
§9.1. Restrictions on Indebtedness
    54    
§9.2. Restrictions on Liens, Etc.
    56    
§9.3. Restrictions on Investments
    58    
§9.4. Merger, Consolidation and Disposition of Assets; Assets of the Trust
    59    
§9.5. Compliance with Environmental Laws
    60    
§9.6. Distributions
    60    
§9.7. Government Regulation
    60  
 
       
§10. FINANCIAL COVENANTS; COVENANTS REGARDING BORROWING BASE PROPERTIES
    61    
§10.1. Consolidated Total Leverage Ratio
    61    
§10.2. [Reserved.]
    61    
§10.3. Fixed Charge Coverage Ratio
    61  

-iv-



--------------------------------------------------------------------------------



 



         
§10.4. Net Worth
    61    
§10.5. Borrowing Base Pool Leverage
    61    
§10.6. Borrowing Base Pool Debt Service Coverage Ratio
    61    
§10.7. Occupancy
    62  
 
       
§11. RESERVED
    62  
 
       
§12. CONDITIONS TO THE FIRST ADVANCE
    62    
§12.1. Loan Documents
    62    
§12.2. Certified Copies of Organization Documents
    62    
§12.3. By-laws; Resolutions
    62    
§12.4. Incumbency Certificate: Authorized Signers
    63    
§12.5. Opinion of Counsel Concerning Organization and Loan Documents
    63    
§12.6. Guarantees
    63    
§12.7. Financial Analysis of Eligible Borrowing Base Properties; Diligence on
Eligible Borrowing Base Properties
    63    
§12.8. Inspection of Eligible Borrowing Base Properties
    63    
§12.9. Certifications from Government Officials; UCC-11 Reports
    63    
§12.10. Proceedings and Documents
    64    
§12.11. Fees
    64    
§12.12. Closing Certificate
    64    
§12.13. Other Matters
    64  
 
       
§13. [RESERVED]
    64  
 
       
§14. EVENTS OF DEFAULT; ACCELERATION; ETC.
    64    
§14.1. Events of Default and Acceleration
    64  

-v-



--------------------------------------------------------------------------------



 



         
§14.3. Remedies
    68  
 
       
15. SECURITY INTEREST AND SET-OFF
    69    
15.1 Security Interest
    69    
15.2 Set-Off and Debit
    69    
15.3 Right to Freeze
    70    
15.4 Additional Rights
    70  
 
       
§16. THE AGENT
    70    
§16.1. Authorization
    70    
§16.2. Employees and Agents
    71    
§16.3. No Liability
    71    
§16.4. No Representations
    71    
§16.5. Payments
    71    
§16.6. Holders of Notes
    73    
§16.7. Indemnity
    73    
§16.8. Agent as Lender
    73    
§16.9. Notification of Defaults and Events of Default
    73    
§16.10. Duties in Case of Enforcement
    73    
§16.11. Successor Agent
    74    
§16.12. Notices
    74  
 
       
§17. EXPENSES
    75  
 
       
§18. INDEMNIFICATION
    75  
 
       
§19. SURVIVAL OF COVENANTS, ETC.
    76  

-vi-



--------------------------------------------------------------------------------



 



         
§20. ASSIGNMENT; PARTICIPATIONS; ETC.
    77    
§20.1. Conditions to Assignment by Lenders.
    77    
§20.2. Certain Representations and Warranties; Limitations; Covenants
    77    
§20.3. Register
    78    
§20.4. New Notes
    78    
§20.5. Participations
    79    
§20.6. Pledge by Lender
    79    
§20.7. No Assignment by Borrower
    79    
§20.8. Disclosure
    79    
§20.9. Syndication
    80  
 
       
§21. NOTICES, ETC.
    80  
 
       
§22. FPLP AS AGENT FOR THE SUBSIDIARY GUARANTORS
    82  
 
       
§23. GOVERNING LAW; CONSENT TO JURISDICTION AND SERVICE
    83  
 
       
§24. HEADINGS
    83  
 
       
§25. COUNTERPARTS
    83  
 
       
§26. ENTIRE AGREEMENT, ETC.
    83  
 
       
§27. WAIVER OF JURY TRIAL AND CERTAIN DAMAGE CLAIMS
    83  
 
       
§28. CONSENTS, AMENDMENTS, WAIVERS, ETC.
    84  
 
       
§29. SEVERABILITY
    85  
 
       
§30. INTEREST RATE LIMITATION
    86  
 
       
§31. USA PATRIOT ACT NOTIFICATION
    86  

-vii-



--------------------------------------------------------------------------------



 



Exhibits to Secured Term Loan Agreement
Exhibit A – Form of Term Note
Exhibit B – Form of Completed Loan Request
Exhibit C – Forms of Compliance Certificates
Exhibit D – Form of Assignment and Assumption
Exhibit E – Form of Joinder Agreement

-viii-



--------------------------------------------------------------------------------



 



Schedules to Secured Term Loan Agreement

     
Schedule 1
  Subsidiary Guarantors
 
   
Schedule 1A
  Borrowing Base Pool
 
   
Schedule 2
  Lender’s Commitments
 
   
Schedule 7.1(b)
  Capitalization
 
   
Schedule 7.3(a)
  Liens
 
   
Schedule 7.7
  Litigation
 
   
Schedule 7.13
  Legal Name; Jurisdiction
 
   
Schedule 7.15
  Affiliate Transactions
 
   
Schedule 7.16
  Employee Benefit Plans
 
   
Schedule 7.19
  Subsidiaries
 
   
Schedule 9.1(g)
  Contingent Liabilities

-ix-



--------------------------------------------------------------------------------



 



SECURED TERM LOAN AGREEMENT
     This SECURED TERM LOAN AGREEMENT is made as of the 11th day of August,
2008, by and among FIRST POTOMAC REALTY INVESTMENT LIMITED PARTNERSHIP, a
Delaware limited partnership (the “Borrower” or “FPLP”), having its principal
place of business at 7600 Wisconsin Avenue, 11th Floor, Bethesda, Maryland
20814; KEYBANK NATIONAL ASSOCIATION (“KeyBank”), having a principal place of
business at 127 Public Square, Cleveland, Ohio 44114 and the other lending
institutions which are as of the date hereof or may become parties hereto
pursuant to §20 (individually, a “Lender” and collectively, the “Lenders”); and
KEYBANK, as administrative agent for itself and each other Lender (the “Agent”);
and KEYBANC CAPITAL MARKETS INC., as Sole Lead Arranger and Sole Book Manager.
RECITALS
     A. The Borrower is primarily engaged in the business of owning, acquiring,
developing, renovating and operating office, industrial and so-called flex
properties in the Mid-Atlantic region of the United States.
     B. First Potomac Realty Trust, a Maryland real estate investment trust (the
“Trust”), is the sole general partner of FPLP, holds in excess of 80% of the
partnership interests in FPLP as of the date of this Agreement, and is qualified
to elect REIT status for income tax purposes and has agreed to guaranty the
obligations of the Borrower hereunder and under the other Loan Documents (as
defined below).
     C. The Borrower and the Trust have requested, and the Lenders have agreed
to establish, a senior secured term loan in favor of the Borrower pursuant to
the terms and conditions hereof.
     NOW, THEREFORE, in consideration of the mutual covenants and agreements
herein contained, the parties hereto agree to the terms and conditions of this
Agreement as set forth below:
     §1. DEFINITIONS AND RULES OF INTERPRETATION.
     §1.1. Definitions. The following terms shall have the meanings set forth in
this §1 or elsewhere in the provisions of this Agreement referred to below:
     AAP Qualification. See §7.6.

-1-



--------------------------------------------------------------------------------



 



     Account Agreement. Collectively, (i) the Account Pledge, Assignment and
Control Agreement in favor of the Agent on behalf of the Lenders with respect to
the pledged deposit account into which Distributions pledged pursuant to an
Equity Pledge Agreement will be deposited and (ii) each of the other documents,
agreements and instruments, including control agreements, entered into by the
Borrower or a Subsidiary Guarantor and/or any financial institution in favor of
the Agent on behalf of the Lenders with respect to Distributions.
     Accountants. In each case, independent certified public accountants
reasonably acceptable to the Majority Lenders. The Lenders hereby acknowledge
that the Accountants may include KPMG LLP and any other so-called “big-four”
accounting firm.
     Accounts Payable. Accounts payable of the Borrower, the Trust and their
respective Subsidiaries, as determined in accordance with GAAP.
     Adjusted EBITDA. As at any date of determination, an amount equal to
(i) Consolidated EBITDA for the applicable period; minus (ii) the Capital
Reserve on such date.
     Adjusted Net Operating Income. As at any date of determination, an amount
equal to (i) the Net Operating Income of the Borrowing Base Pool for the
applicable period; minus (ii) the Borrowing Base Pool Capital Reserve on such
date.
     Affiliate. With reference to any Person, (i) any director, officer, general
partner, trustee or managing member (or the equivalent thereof) of that Person,
(ii) any other Person controlling, controlled by or under direct or indirect
common control of that Person, (iii) any other Person directly or indirectly
holding 5% or more of any class of the capital stock or other equity interests
(including options, warrants, convertible securities and similar rights) of that
Person, (iv) any other Person 5% or more of any class of whose capital stock or
other equity interests (including options, warrants, convertible securities and
similar rights) is held directly or indirectly by that Person, and (v) any
Person directly or indirectly controlling that Person, whether through a
management agreement, voting agreement, other contract or otherwise.
     Agent. See the preamble to this Agreement. The Agent shall include any
successor agent, as permitted by §16.
     Agent’s Head Office. The Agent’s office located at 127 Public Square,
Cleveland, Ohio 44114, or at such other location as the Agent may designate from
time to time, or the office of any successor agent permitted under §16.

-2-



--------------------------------------------------------------------------------



 



     Agreement. This Secured Term Loan Agreement, including the Schedules and
Exhibits hereto, as the same may be from time to time amended, restated,
modified and/or supplemented and in effect.
     Agreement of Limited Partnership of the Borrower. The Amended and Restated
Agreement of Limited Partnership of FPLP, dated September 15, 2003, as amended,
among the Trust and the limited partners named therein, as amended through the
date hereof and as the same may be further amended from time to time as
permitted by §8.20.
     Anti-Terrorism Laws. Any laws relating to terrorism or money laundering,
including Executive Order No. 13224, the USA Patriot Act of 2001, 31 U.S.C.
Section 5318, the laws comprising or implementing the Bank Secrecy Act, and the
laws administered by the United States Treasury Department’s Office of Foreign
Asset Control (as any of the foregoing laws may from time to time be amended,
renewed, extended, or replaced).
     Applicable Base Rate Margin. The Applicable Base Rate Margin is set forth
in §2.3(c).
     Applicable Libor Margin. The Applicable Libor Margin is set forth in
§2.3(c).
     Arranger. KeyBanc Capital Markets Inc.
     Assignment and Assumption. See §20.1.
     Base Rate. As at any applicable date of determination, the higher of
(i) the variable per annum rate of interest announced from time to time by
KeyBank as its “base rate” and (ii) one half of one percent (1/2%) plus the
Federal Funds Rate. The Base Rate is a reference rate and does not necessarily
represent the lowest or best rate being charged to any customer. Any change in
the Base Rate during an Interest Period shall be effective and result in a
corresponding change on the same day in the rate of interest accruing from and
after such day on the unpaid balance of principal of the Base Rate Loans, if
any, effective on the day of such change in the Base Rate, without notice or
demand of any kind.
     Base Rate Loan(s). The portion(s) of the Term Loan bearing interest
calculated by reference to the Base Rate.
     Borrower. See the preamble hereto.
     Borrowing Base Pool. As determined from time to time, collectively, the
Eligible Borrowing Base Properties that the Borrower has designated in writing
to be included in the Borrowing Base Pool, subject to and in accordance with the
terms hereof. The Borrowing Base Pool as of the Closing Date is set forth on
Schedule 1A.

-3-



--------------------------------------------------------------------------------



 



     Borrowing Base Pool Capital Reserve. As at any date of determination, a
capital reserve equal to the total number of square feet of the Eligible
Borrowing Base Properties on such date, multiplied by $0.15.
     Borrowing Base Property Conditions. See definition of “Eligible Borrowing
Base Property(ies)”.
     Building(s). Individually and collectively, the buildings, structures and
improvements now or hereafter located on the Real Estate Assets.
     Business Day. (i) For all purposes other than as covered by clause
(ii) below, any day other than a Saturday, Sunday or legal holiday on which
banks in Cleveland, Ohio are open for the conduct of a substantial part of their
commercial banking business; and (ii) with respect to all notices and
determinations in connection with, and payments of principal and interest on,
Libor Rate Loans, any day that is a Business Day described in clause (i) and
that is also a Libor Business Day.
     Capital Expenditures. Any expenditure for any item that would be treated or
defined as a capital expenditure under GAAP.
     Capital Reserve. As at any date of determination, a capital reserve equal
to the total number of square feet of the Real Estate Assets on such date,
multiplied by $0.15 per annum.
     Capitalization Rate. The Capitalization Rate shall be 8.00%.
     Capitalized Leases. Leases under which the Borrower or any of its
Subsidiaries or any Partially-Owned Entity is the lessee or obligor, the
discounted future rental obligations under which are required to be capitalized
on the balance sheet of the lessee or obligor in accordance with GAAP.
     Cash and Cash Equivalents. As of any date of determination, the sum of
(a) the aggregate amount of unrestricted cash then actually held by the Borrower
or any of its Subsidiaries, (b) the aggregate amount of unrestricted cash
equivalents (valued at fair market value) then held by the Borrower or any of
its Subsidiaries and (c) the aggregate amount of cash then actually held by the
Borrower or any of its Subsidiaries in the form of tenant security deposits, but
only to the extent such tenant security deposits are included as a liability on
the Borrower’s Consolidated balance sheet, escrows and reserves. As used in this
definition, (i) “unrestricted” means the specified asset is not subject to any
Liens in favor of any Person, and (ii) “cash equivalents” means that such asset
has a liquid, par value in cash and is convertible to cash on demand.
Notwithstanding anything contained herein to the contrary, the term Cash and
Cash Equivalents shall not include the Loan.

-4-



--------------------------------------------------------------------------------



 



     CERCLA. See §7.18.
     Closing Date. August 11, 2008.
     Code. The Internal Revenue Code of 1986, as amended and in effect from time
to time.
     Collateral. Collectively, the property, rights and interests of the
Borrower and the Subsidiary Guarantors which are subject to the security
interests and liens created by the Security Documents.
     Commitment. With respect to each Lender, the amount set forth from time to
time on Schedule 2 hereto as the amount of such Lender’s Commitment to make the
Term Loan to the Borrower, as such Schedule 2 may be updated by the Agent from
time to time.
     Commitment Percentage. With respect to each Lender, the percentage set
forth on Schedule 2 hereto as such Lender’s percentage of the Total Commitment,
as such Schedule 2 may be updated by the Agent from time to time.
     Completed Loan Request. A loan request accompanied by all information
required to be supplied under the applicable provisions of §2.4.
     Consolidated or consolidated. With reference to any term defined herein,
shall mean that term as applied to the accounts of the Borrower, the Trust and
their respective Subsidiaries, consolidated in accordance with GAAP in
accordance with the terms of this Agreement.
     Consolidated Borrowing Base Indebtedness. As of any date of determination,
the aggregate principal amount of the Obligations outstanding at such time less
the aggregate amount of cash collateral maintained in any deposit account in
which the Agent has a perfected, first priority security interest.
     Consolidated EBITDA. In relation to the Borrower, the Trust and their
respective Subsidiaries for any applicable period, an amount equal to, without
double-counting, the net income or loss of the Borrower, the Trust and their
respective Subsidiaries determined in accordance with GAAP (before minority
interests and excluding the adjustment for so-called “straight-line rent
accounting”) for such period, plus (x) the following to the extent deducted in
computing such Consolidated net income for such period: (i) Consolidated Total
Interest Expense for such period, (ii) losses attributable to the sale or other
disposition of assets or debt restructurings in such period, (iii) real estate
depreciation and amortization for such period, and (iv) other non-cash charges
for such period; and minus (y) all gains attributable to the sale or other
disposition of assets or

-5-



--------------------------------------------------------------------------------



 



debt restructurings in such period, in each case adjusted to include the
Borrower’s, the Trust’s or any Subsidiary’s pro rata share of EBITDA (and the
items comprising EBITDA) from any Partially-Owned Entity in such period, based
on its percentage ownership interest in such Partially-Owned Entity (or such
other amount to which the Borrower, the Trust or such Subsidiary is entitled or
for which the Borrower, the Trust or such Subsidiary is obligated based on an
arm’s length agreement).
     Consolidated Fixed Charges. For any applicable period, an amount equal to
the sum of (i) Consolidated Total Interest Expense for such period plus (ii) the
aggregate amount of scheduled principal payments of Indebtedness (excluding
balloon payments at maturity) required to be made during such period by the
Borrower, the Trust and their respective Subsidiaries on a Consolidated basis
plus (iii) the dividends and distributions, if any, paid or required to be paid
during such period on the Preferred Equity, if any, of the Borrower, the Trust
and their respective Subsidiaries (other than dividends paid in the form of
capital stock).
     Consolidated Gross Asset Value. As of any date of determination, the sum of
(i)(x) the Net Operating Income for the most recent fiscal quarter of all of the
Real Estate Assets owned by the Borrower and its Subsidiaries for at least two
complete fiscal quarters, less the Management Fee Adjustment, with the sum
thereof multiplied by (y) 4; with the product thereof being divided by (z) the
Capitalization Rate; plus (ii) an amount equal to the Cost Basis Value of Real
Estate Assets not owned for two complete fiscal quarters; plus (iii) an amount
equal to the Cost Basis Value of Real Estate Assets Under Development on such
date, plus (iv) the Cost Basis Value of Land on such date, plus (v) the cost
basis of Mortgage Notes on such date, plus (vi) the value of Cash and Cash
Equivalents on such date, as determined in accordance with GAAP and approved by
the Agent, provided that (i) Net Operating Income from Real Estate Assets
included at their Cost Basis Value shall be excluded, and (ii) Net Operating
Income from Real Estate Assets sold or otherwise transferred (unless transferred
to a member of the Potomac Group (other than the Trust)) during the applicable
quarter shall be excluded, with Consolidated Gross Asset Value being adjusted to
include the Borrower’s, the Trust’s or any Subsidiary’s pro rata share of Net
Operating Income (and the items comprising Net Operating Income) from any
Partially-Owned Entity in such period, based on its percentage ownership
interest in such Partially-Owned Entity (or such other amount to which the
Borrower, the Trust or such Subsidiary is entitled or for which the Borrower,
the Trust or such Subsidiary is obligated based on an arm’s length agreement).
     Consolidated Tangible Net Worth. As of any date of determination, an amount
equal to the Consolidated Gross Asset Value of the Borrower and its Subsidiaries
at such date, minus Consolidated Total Indebtedness outstanding on such date,
provided that any amounts attributable to Real Estate Assets that are required
to be reported as “intangibles” under GAAP pursuant to Financial Accounting
Standards Board Statement of Policy No. 141 and 142 shall be permitted to be
added back to “tangible property” for purposes of calculating such Consolidated
Tangible Net Worth.

-6-



--------------------------------------------------------------------------------



 



     Consolidated Total Indebtedness. As of any date of determination,
Consolidated Total Indebtedness means for the Borrower, the Trust and their
respective Subsidiaries, all obligations, contingent or otherwise, which should
be classified on the obligor’s balance sheet as liabilities, or to which
reference should be made by footnotes thereto, all in accordance with GAAP,
including, in any event, the sum of (without double-counting), (i) all Accounts
Payable on such date, and (ii) all Indebtedness outstanding on such date, in
each case whether Recourse, Without Recourse or contingent, provided, however,
that (without double-counting), each of the following shall be included in
Consolidated Total Indebtedness: (a) all amounts of guarantees, indemnities for
borrowed money, stop-loss agreements and the like provided by the Borrower, the
Trust and their respective Subsidiaries, in each case in connection with and
guarantying repayment of amounts outstanding under any other Indebtedness;
(b) all amounts for which a letter of credit has been issued for the account of
the Borrower, the Trust or any of their respective Subsidiaries; (c) all amounts
of bonds posted by the Borrower, the Trust or any of their respective
Subsidiaries guaranteeing performance or payment obligations; (d) all lease
obligations (including under Capital Leases, but excluding obligations under
ground leases); and (e) all liabilities of the Borrower, the Trust or any of
their respective Subsidiaries as partners, members or the like for liabilities
(whether such liabilities are Recourse, Without Recourse or contingent
obligations of the applicable partnership or other Person) of partnerships or
other Persons in which any of them have an equity interest, which liabilities
are for borrowed money or any of the matters listed in clauses (a), (b), (c) or
(d) above. Without limitation of the foregoing (without double counting), with
respect to any Partially-Owned Entity, (x) to the extent that the Borrower, the
Trust or any of their respective Subsidiaries or such Partially-Owned Entity is
providing a completion guaranty in connection with a construction loan entered
into by a Partially-Owned Entity, Consolidated Total Indebtedness shall include
the Borrower’s, the Trust’s or such Subsidiary’s pro rata liability under the
Indebtedness relating to such completion guaranty (or, if greater, the
Borrower’s, the Trust’s or such Subsidiary’s potential liability under such
completion guaranty) and (y) in connection with the liabilities described in
clauses (a) and (d) above (other than completion guarantees, which are referred
to in clause (x)), the Consolidated Total Indebtedness shall include the portion
of the liabilities of such Partially-Owned Entity which are attributable to the
Borrower’s, the Trust’s or such Subsidiary’s percentage equity interest in such
Partially-Owned Entity or such greater amount of such liabilities for which the
Borrower, the Trust or their respective Subsidiaries are, or have agreed to be,
liable by way of guaranty, indemnity for borrowed money, stop-loss agreement or
the like, it being agreed that, in any case, Indebtedness of a Partially-Owned
Entity shall not be excluded from Consolidated Total Indebtedness by virtue of
the liability of such Partially-Owned Entity being Without Recourse. For
purposes hereof, the amount of borrowed money shall equal the sum of (1) the
amount of borrowed money as determined in accordance with GAAP plus (2) the
amount of those contingent liabilities for borrowed money set forth in
subsections (a) through (e) above, but shall exclude any adjustment for
so-called “straight-line interest accounting”.

-7-



--------------------------------------------------------------------------------



 



     Consolidated Total Interest Expense. For any applicable period, the
aggregate amount of interest required in accordance with GAAP to be paid,
accrued, expensed or, to the extent it could be a cash expense in the applicable
period, capitalized, without double-counting, by the Borrower, the Trust and
their respective Subsidiaries during such period on: (i) all Indebtedness of the
Borrower, the Trust and their respective Subsidiaries (including the Term Loan,
obligations under Capital Leases (to the extent Consolidated EBITDA has not been
reduced by such Capital Lease obligations in the applicable period) and any
Subordinated Indebtedness and including original issue discount and amortization
of prepaid interest, if any, but excluding any Distribution on Preferred
Equity), (ii) all amounts available for borrowing, or for drawing under letters
of credit, if any, issued for the account of the Borrower, the Trust or any of
their respective Subsidiaries, but only if such interest was or is required to
be reflected as an item of expense, and (iii) all commitment fees, agency fees,
facility fees, balance deficiency fees and similar fees and expenses in
connection with the borrowing of money.
     Conversion Request. A notice given by the Borrower to the Agent of its
election to convert or continue a Loan in accordance with §2.5.
     Cost Basis Value. The total contract purchase price of a Real Estate Asset
plus all commercially reasonable acquisition costs (including but not limited to
title, legal and settlement costs, but excluding financing costs) that are
capitalized in accordance with GAAP.
     Default. When used with reference to this Agreement or any other Loan
Document, an event or condition specified in §14.1 that, but for the requirement
that time elapse or notice be given, or both, would constitute an Event of
Default.
     Delinquent Lender. See §16.5(c).
     Disqualifying Environmental Event. Any Release or threatened Release of
Hazardous Substances, any violation of Environmental Laws or any other similar
environmental event with respect to any Eligible Borrowing Base Property that
could reasonably be expected to cost in excess of $500,000 to remediate or,
which, with respect to all of the Eligible Borrowing Base Properties, could
reasonably be expected to cost in excess of $1,000,000 in the aggregate to
remediate.
     Disqualifying Structural Event. Any structural issue which, with respect to
any Eligible Borrowing Base Property, could reasonably be expected to cost in
excess of $500,000 to remediate or, which, with respect to all of the Eligible
Borrowing Base Properties, could reasonably be expected to cost in excess of
$1,000,000 in the aggregate to remediate.
     Distribution. With respect to any Person, the declaration or payment of any
dividend on or in respect of any shares of any class of capital stock or other
equity of

-8-



--------------------------------------------------------------------------------



 



such Person; the purchase, redemption, exchange or other retirement of any
shares of any class of capital stock or other equity or beneficial interest of
such Person, directly or indirectly through a Subsidiary of such Person or
otherwise; the return of capital by such Person to its shareholders, members or
partners as such; or any other distribution on or in respect of any shares of
any class of capital stock or other equity or beneficial interest of such
Person.
     Dollars or $. Lawful currency of the United States of America.
     Drawdown Date. The date on which the Term Loan is made, and the date on
which any portion of the Term Loan is converted or continued in accordance with
§2.5.
     Eligible Assignee. Any of (a) a commercial bank (or similar financial
institution) organized under the laws of the United States, or any State thereof
or the District of Columbia, and having total assets in excess of $500,000,000;
(b) a savings and loan association or savings bank organized under the laws of
the United States, or any State thereof or the District of Columbia, and having
a net worth of at least $100,000,000, calculated in accordance with GAAP; and
(c) a commercial bank (or similar financial institution) organized under the
laws of any other country (including the central bank of such country) which is
a member of the Organization for Economic Cooperation and Development (the
“OECD”), or a political subdivision of any such country, and having total assets
in excess of $500,000,000, provided that such bank (or similar financial
institution) is acting through a branch or agency located in the United States
of America. In no event will the Borrower or any Affiliate of the Borrower be an
Eligible Assignee.
     Eligible Borrowing Base Property(ies). As of any date of determination, a
Real Estate Asset that: (i) is a Permitted Property, (ii) is wholly-owned in fee
simple by the Borrower or a Subsidiary Guarantor, (iii) the Borrower or such
Subsidiary Guarantor has total control over all decisions regarding such Real
Estate Asset (including the operation, financing and disposition thereof),
(iv) is not the subject of a Disqualifying Environmental Event or a
Disqualifying Structural Event, (v) is not subject to any Liens (other than
Permitted Liens) or any material title, survey or similar defect, and (vi) if
owned by any Subsidiary Guarantor, the Equity Interests of such Subsidiary
Guarantor are not subject to any Lien in favor of any Person other than the
Agent and the Lenders and are not subject to any negative pledge in favor of any
Person other than the Agent and the Lenders (the foregoing clauses (i) through
(vi) being herein referred to collectively as the “Borrowing Base Property
Conditions”).
     Employee Benefit Plan. Any employee benefit plan within the meaning of
§3(3) of ERISA maintained or contributed to by the Borrower or any ERISA
Affiliate, other than a Multiemployer Plan.
     Environmental Laws. See §7.18(a).

-9-



--------------------------------------------------------------------------------



 



     Environmental Reports. See §7.18
     Equity Interests. Any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person which is not a corporation and any
and all warrants or options to purchase any of the foregoing.
     Equity Pledge Agreement. The one or more Equity Pledge Agreements entered
into by the Borrower and/or a Subsidiary Guarantor pursuant to which the Pledged
Equity Interests are pledged to the Agent and the Lenders.
     ERISA. The Employee Retirement Income Security Act of 1974, as amended and
in effect from time to time.
     ERISA Affiliate. Any Person which is treated as a single employer with the
Borrower under §414 of the Code.
     ERISA Reportable Event. A reportable event with respect to a Guaranteed
Pension Plan within the meaning of §4043 of ERISA and the regulations
promulgated thereunder.
     Event of Default. See §14.1.
     Existing Term Loan Agreement. The Secured Term Loan Agreement dated as of
August 7, 2007, among the Borrower and certain of its subsidiaries, KeyBank
National Association, individually and as administrative agent and certain other
lenders, as the same may be modified, increased, amended or restated from time
to time.
     Extension. See §2.9.
     Federal Funds Rate. For any day, a fluctuating interest rate per annum
equal to the weighted average of the rates on overnight federal funds
transactions with members of the Federal Reserve System arranged by federal
funds brokers, as published for such day (or, if such day is not a Business Day,
for the next preceding Business Day) by the Federal Reserve Bank of New York,
or, if such rate is not so published for any day that is a Business Day, the
average of the quotations for such day on such transactions received by the
Agent from 3 federal funds brokers of recognized standing selected by the Agent.
     Fee Letter. The letter, dated as of July 23, 2008, from the Agent to the
Trust specifying certain fees payable in connection with this Agreement.
     Financial Statement Date. March 31, 2008.

-10-



--------------------------------------------------------------------------------



 



     “funds from operations”. As defined in accordance with resolutions adopted
by the Board of Governors of the National Association of Real Estate Investment
Trusts, as in effect at the applicable date of determination.
     GAAP. Generally accepted accounting principles, consistently applied.
     Guaranteed Pension Plan. Any employee pension benefit plan within the
meaning of §3(2) of ERISA maintained or contributed to by the Borrower or the
Trust, as the case may be, or any ERISA Affiliate of any of them the benefits of
which are guaranteed on termination in full or in part by the PBGC pursuant to
Title IV of ERISA, other than a Multiemployer Plan.
     Hazardous Substances. See §7.18(b).
     Implied Debt Service. As at any date of determination, an amount equal to
(a) the average amount of Consolidated Borrowing Base Indebtedness outstanding
during the applicable period, multiplied by (b) the Mortgage Constant.
     Increase. See §2.8.
     Increase Conditions. The approval of the Agent and the satisfaction of each
and all of the following:

  (a)   no Default or Event of Default shall have occurred and be continuing
(both before and after giving effect to the Increase) and all representations
and warranties contained in the Loan Documents shall be true and correct as of
the effective date of the Increase (except to the extent that such
representations and warranties relate expressly to an earlier date);     (b)  
the Increase shall be extended on the same terms and conditions applicable to
the Term Loan;     (c)   to the extent any portion of the Increase is committed
to by a third party financial institution or institutions not already a Lender
hereunder, such financial institution shall be an Eligible Assignee and approved
by the Agent (such approval not to be unreasonably withheld or delayed) and each
such financial institution shall have signed a counterpart signature page
becoming a party to this Agreement and a “Lender” hereunder;     (d)   one or
more of the existing Lenders or such other financial institutions which may
become parties hereto incident to the

-11-



--------------------------------------------------------------------------------



 



      Increase have committed in writing pursuant to the terms hereof to lend
the full aggregate amount of the Increase; and

  (e)   the Borrower shall have delivered new Notes or amended and restated
Notes or allonges to the extent necessary to reflect each Lender’s Commitment
after giving effect to the Increase; and     (f)   the Borrower shall have paid
to the Agent the applicable fees specified in the Fee Letter.

     Indebtedness. All obligations, contingent and otherwise, that in accordance
with GAAP should be classified upon the obligor’s balance sheet as liabilities,
or to which reference should be made by footnotes thereto, including in any
event and whether or not so classified: (a) all debt and similar monetary
obligations, whether direct or indirect, including, without limitation, all
Obligations and all obligations under any hedge, swap or other interest rate
protection arrangement, any forward purchase contract or any put; (b) all
liabilities secured by any mortgage, pledge, security interest, lien, charge, or
other encumbrance existing on property owned or acquired subject thereto,
whether or not the liability secured thereby shall have been assumed; (c) all
reimbursement obligations under letters of credit; and (d) all guarantees for
borrowed money, endorsements and other contingent obligations, whether direct or
indirect, in respect of indebtedness or obligations of others, including any
obligation to supply funds (including partnership obligations and capital
requirements) to or in any manner to invest in, directly or indirectly, the
debtor, to purchase indebtedness, or to assure the owner of indebtedness against
loss, through an agreement to purchase goods, supplies, or services for the
purpose of enabling the debtor to make payment of the indebtedness held by such
owner or otherwise.
     Interest Payment Date. As to any portion of the Term Loan, the last day of
every calendar month in which such Loan is outstanding, and, in addition, with
respect to any Libor Rate Loan, the last day of the applicable Interest Period.
     Interest Period. With respect to any portion of the Term Loan, but without
duplication of any other Interest Period, (a) initially, the period commencing
on the Drawdown Date of such Loan and ending on the last day of one of the
following periods (as selected by the Borrower in a Completed Loan Request):
(i) for any Base Rate Loan, the calendar month in which such Base Rate Loan is
made (whether by borrowing or by conversion from a Libor Rate Loan), and
(ii) for any Libor Rate Loan, 1, 2 or 3 months; and (b) thereafter, each period
commencing at the end of the last day of the immediately preceding Interest
Period applicable to such portion of the Term Loan and ending on the last day of
the applicable period set forth in (a)(i) and (ii) above (as selected by the
Borrower in a Conversion Request); provided that all of the foregoing provisions
relating to Interest Periods are subject to the following:

-12-



--------------------------------------------------------------------------------



 



     (A) if any Interest Period with respect to a LIBOR Rate Loan would
otherwise end on a day that is not a LIBOR Business Day, such Interest Period
shall end on the next succeeding LIBOR Business Day, unless such next succeeding
LIBOR Business Day occurs in the next calendar month, in which case such
Interest Period shall end on the next preceding LIBOR Business Day, as
determined conclusively by the Agent in accordance with the then current bank
practice in London;
     (B) if the Borrower shall fail to give notice of conversion as provided in
§2.5, the Borrower shall be deemed to have requested a conversion of the
affected Libor Rate Loan to a Base Rate Loan on the last day of the then current
Interest Period with respect thereto;
     (C) any Interest Period relating to any Libor Rate Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall, subject to subparagraph (D) below, end on the last Business Day
of a calendar month; and
     (D) no Interest Period may extend beyond the Maturity Date.
     Investments. All expenditures made and all liabilities incurred
(contingently or otherwise, but without double-counting): (i) for the
acquisition of stock, partnership or other equity interests or for the
acquisition of Indebtedness of, or for loans, advances, capital contributions or
transfers of property to, any Person; (ii) in connection with Real Estate Assets
Under Development; and (iii) for the acquisition of any other obligations of any
Person. In determining the aggregate amount of Investments outstanding at any
particular time: (a) there shall be deducted in respect of each such Investment
any amount received as a return of capital (but only by repurchase, redemption,
retirement, repayment, liquidating dividend or liquidating distribution);
(b) there shall not be deducted in respect of any Investment any amounts
received as earnings on such Investment, whether as dividends, interest or
otherwise; and (c) there shall not be deducted from the aggregate amount of
Investments any decrease in the value thereof.
     Joinder Documents. The one or more Joinder Agreements among the Agent (on
behalf of itself and the Lenders) and any Wholly-owned Subsidiary which is to
become a Subsidiary Guarantor at any time after the Closing Date, the form of
which is attached hereto as Exhibit E, together with all other documents,
instruments and certificates required by any such Joinder Agreement to be
delivered by such Wholly-owned Subsidiary to the Agent and the Lenders on the
date such Wholly-owned Subsidiary becomes a Borrower hereunder.
     Land. An undeveloped Real Estate Asset owned in fee by the Borrower.

-13-



--------------------------------------------------------------------------------



 



     Leases. Leases, licenses and other written agreements relating to the use
or occupation of space in or on the Buildings or on the Real Estate Assets by
persons other than the Borrower or any other member of the Potomac Group.
     Lenders. Collectively, KeyBank and each other lending institution which, as
of any date of determination, is a party to this Agreement, and any other Person
who becomes an assignee of any rights of a Lender pursuant to §20 or a Person
who acquires all or substantially all of the stock or assets of a Lender.
     Libor Business Day. Any day on which commercial banks are open for
international business (including dealings in Dollar deposits) in London,
England.
     Libor Breakage Costs. With respect to any Libor Rate Loan to be prepaid
prior to the end of the applicable Interest Period or not borrowed, converted or
continued (“drawn” and, with correlative meaning, “draw”) after elected, a
prepayment “breakage” fee in an amount, as reasonably determined by the Agent,
required to compensate the Lenders for any and all additional losses, costs or
expenses that such Lenders incur as a result of such prepayment or failure to
borrow, convert or continue a Libor Rate Loan, including, without limitation,
any loss (excluding loss of anticipated profits), cost or expense incurred by
reason of the liquidation or reemployment of deposits of other funds acquired by
any Lender to fund or maintain such Libor Rate Loan.
     Libor Rate. For any Libor Rate Loan for any Interest Period, the average
rate (rounded upwards to the nearest 1/16th) as shown in Dow Jones Markets
(formerly Telerate) (Page 3750) at which deposits in U.S. dollars are offered by
first class banks in the London Interbank Market at approximately 11:00 a.m.
(London time) on the day that is two (2) Libor Business Days prior to the first
day of such Interest Period with a maturity approximately equal to such Interest
Period and in an amount approximately equal to the amount to which such Interest
Period relates, adjusted for reserves and taxes if required by future
regulations. If Dow Jones Markets no longer reports such rate or Agent
determines in good faith that the rate so reported no longer accurately reflects
the rate available to Agent in the London Interbank Market, Agent may select a
comparable replacement index. For any period during which a Reserve Percentage
shall apply, the Libor Rate with respect to Libor Rate Loans shall be equal to
the amount determined above divided by an amount equal to 1 minus the Reserve
Percentage.
     Libor Rate Loan(s). The portion(s) of the Term Loan bearing interest
calculated by reference to the Libor Rate.
     Lien. See §9.2.
     Loan Documents. Collectively, this Agreement, the Trust Guaranty, the
Subsidiary Guaranties, the Notes, the Security Documents, the Joinder Documents
and any and all other agreements, instruments, documents or certificates now or
hereafter

-14-



--------------------------------------------------------------------------------



 



evidencing or otherwise relating to the Term Loan and executed and delivered by
or on behalf of the Borrower or its Subsidiaries or the Trust or its
Subsidiaries in connection with or in any way relating to the Term Loan or the
transactions contemplated by this Agreement, and all schedules, exhibits and
annexes hereto or thereto, as any of the same may from time to time be amended
and in effect.
     Loan. The Term Loan or any portion thereof, as the context may require.
     Majority Lenders. As of any date of determination, the Lenders whose
aggregate Commitments constitute at least sixty-six and two-thirds percent
(66-2/3%) of the Total Commitment.
     Management Fee. For any applicable period, an amount equal to three percent
(3%) of revenue.
     Management Fee Adjustment. For any applicable period, the difference
between the Management Fee and the Overhead Allocation, expressed as a positive
or negative number, as the case may be.
     Maturity Date. August 11, 2010, or such earlier date (or later date
pursuant to §2.9) on which the Term Loan shall become due and payable pursuant
to the terms hereof. The Maturity Date may be extended to August 11, 2011 in
accordance with the terms of §2.9.
     Mortgage Constant. As at any date of determination, a ratio that represents
the payment of principal and interest on an amortizing mortgage loan based on
(i) an interest rate equal to the greater of (x) the then 10-year treasury rate
plus 2.50% and (y) 7.50%, and (ii) a 30-year mortgage-style amortization
schedule.
     Mortgage Note(s). A mortgage note, in which the Borrower holds a direct
interest as payee, for real estate that is developed, so long as at the relevant
date of determination, such Mortgage Note is not in default.
     Multiemployer Plan. Any multiemployer plan within the meaning of §3(37) of
ERISA maintained or contributed to by the Borrower or the Trust, as the case may
be, or any ERISA Affiliate.
     Net Operating Income. For any period, an amount equal to (i) the aggregate
rental and other income from the operation of the applicable Real Estate Assets
during such period; minus (ii) all expenses and other proper charges incurred in
connection with the operation of such Real Estate Assets (including, without
limitation, real estate taxes, management fees, payments under ground leases and
bad debt expenses) during such period; but, in any case, before payment of or
provision for debt service charges for such period, income taxes for such
period, capital expenses for such period, and depreciation,

-15-



--------------------------------------------------------------------------------



 



amortization, and other non-cash expenses for such period, all as determined in
accordance with GAAP (except that any rent leveling adjustments shall be
excluded from rental income).
     Note Record. A Record with respect to any Note.
     Notes. Collectively, the separate promissory notes of the Borrower in favor
of each Lender in substantially the form of Exhibit A hereto, in an aggregate
principal amount equal to the Total Commitment in effect from time to time,
dated as of the date hereof or as of such later date as any Person becomes a
Lender under this Agreement, and completed with appropriate insertions, as each
of such notes may be amended, replaced, substituted and/or restated from time to
time (including in connection with any Increase).
     Obligations. All indebtedness, obligations and liabilities of the Borrower
and its Subsidiaries to any of the Lenders or the Agent, individually or
collectively (but without double-counting), under this Agreement and each of the
other Loan Documents and in respect of any of the Term Loan, the Notes and the
Security Documents and other instruments at any time evidencing any thereof,
whether existing on the date of this Agreement or arising or incurred hereafter,
direct or indirect, joint or several, absolute or contingent, matured or
unmatured, liquidated or unliquidated, secured or unsecured, arising by
contract, operation of law or otherwise, and including any indebtedness,
obligations and liabilities of the Borrower and its Subsidiaries under any
Protected Interest Rate Agreement entered into with any Lender.
     Organizational Documents. Collectively, (i) the Agreement of Limited
Partnership of FPLP, (ii) the Certificate of Limited Partnership of FPLP,
(iii) the Amended and Restated Declaration of Trust of the Trust, (iv) the
Amended and Restated By-Laws of the Trust, and (v) all of the partnership
agreements, corporate charters and by-laws, limited liability company operating
agreements, joint venture agreements or similar agreements, charter documents
and certificates or other agreements relating to the formation, organization or
governance of the Borrower and each Subsidiary Guarantor, in each case as any of
the foregoing may be amended in accordance with §8.20.
     Overhead Allocation. For any period, the amount of corporate overhead
included as a property operating expense in lieu of a management fee.
     Partially-Owned Entity(ies). Any of the partnerships, associations,
corporations, limited liability companies, trusts, joint ventures or other
business entities or Persons in which the Borrower or the Trust, directly, or
indirectly through its full or partial ownership of another entity, own an
equity interest, but which is not required in accordance with GAAP to be
consolidated with the Borrower or the Trust for financial reporting purposes.

-16-



--------------------------------------------------------------------------------



 



     PBGC. The Pension Benefit Guaranty Corporation created by §4002 of ERISA
and any successor entity or entities having similar responsibilities.
     Permits. All governmental permits, licenses, and approvals necessary for
the lawful operation and maintenance of the Real Estate Assets.
     Permitted Liens. Liens permitted by §9.2.
     Permitted Property. A property which is an income producing office,
industrial or a so-called flex property and is located in the States of Maryland
or West Virginia or the Commonwealth of Virginia.
     Person. Any individual, corporation, general partnership, limited
partnership, trust, limited liability company, limited liability partnership,
unincorporated association, business, or other legal entity, and any government
(or any governmental agency or political subdivision thereof).
     Pledged Entity (ies). Collectively, the Subsidiary Guarantors whose Equity
Interests become Pledged Equity Interests.
     Pledged Interests. Collectively, one hundred percent (100%) of the legal,
equitable and beneficial ownership interests in any Subsidiary Guarantor that is
a direct or indirect owner of an Eligible Borrowing Base Property.
     Pledged Properties. Collectively, the Eligible Borrowing Base Properties
directly or indirectly owned by the Pledged Equity Entities.
     Potomac Group. Collectively, (i) FPLP, (ii) the Trust, and (iii) the
respective Subsidiaries of FPLP and the Trust.
     Preferred Equity. Any preferred stock, preferred partnership interests,
preferred member interests or other preferred equity interests issued by the
Borrower, the Trust or any of their respective Subsidiaries.
     Protected Interest Rate Agreement. An agreement which evidences the
interest protection arrangements required by §8.15, and all extensions,
renewals, modifications, amendments, substitutions and replacements thereof.
     Rate Period. The period beginning on the first day of any fiscal month
following delivery to the Agent of the annual or quarterly financial statements
required to be delivered pursuant to §8.4.1(a) or §8.4(b) and ending on the last
day of the fiscal month in which the next such annual or quarterly financial
statements are delivered to the Agent.

-17-



--------------------------------------------------------------------------------



 



     RCRA. See §7.18.
     Real Estate Assets. The fixed and tangible properties consisting of Land
and/or Buildings owned by the Borrower or any of its Subsidiaries at the
relevant time of reference thereto, including, without limitation, the Eligible
Borrowing Base Properties at such time of reference.
     Real Estate Assets Under Development. Any Real Estate Assets for which the
Borrower or any of its Subsidiaries is actively pursuing construction of one or
more Buildings or other improvements and for which construction is proceeding to
completion without undue delay from Permit denial, construction delays or
otherwise, all pursuant to such Person’s ordinary course of business, provided
that any such Real Estate Asset (or, if applicable, any Building comprising a
portion of any such Real Estate Asset) will no longer be considered a Real
Estate Asset Under Development upon the earlier to occur of (i) Stabilization or
(ii) the date which is six months after a certificate of occupancy has issued
for such Real Estate Asset (or Building) or such Real Estate Asset (or Building)
may otherwise be lawfully occupied for its intended use.
     Record. The grid attached to any Note, or the continuation of such grid, or
any other similar record, including computer records, maintained by any Lender
with respect to any Loan.
     Recourse. With reference to any obligation or liability, any liability or
obligation that is not Without Recourse to the obligor thereunder, directly or
indirectly. For purposes hereof, a Person shall not be deemed to be “indirectly”
liable for the liabilities or obligations of an obligor solely by reason of the
fact that such Person has an ownership interest in such obligor, provided that
such Person is not otherwise legally liable, directly or indirectly, for such
obligor’s liabilities or obligations (e.g., without limitation, by reason of a
guaranty or contribution obligation, by operation of law or by reason of such
Person being a general partner of such obligor).
     REIT. A “real estate investment trust”, as such term is defined in
Section 856 of the Code.
     Related Parties. With respect to any Person, such Person’s Affiliates and
the partners, directors, officers, employees, agents and advisors of such Person
and of such Person’s Affiliates.
     Release. See §7.18(c)(iii).
     Reserve Percentage. The maximum aggregate reserve requirement (including
all basic, supplemental, marginal and other reserves) which is imposed on member
banks of the Federal Reserve System against “Euro-currency Liabilities” as
defined in Regulation D.

-18-



--------------------------------------------------------------------------------



 



     SARA. See §7.18.
     SEC. The Securities and Exchange Commission, or any successor thereto.
     SEC Filings. Collectively, (i) each Form 10-K, 10-Q and Form 8-K filed by
the Trust with the SEC from time to time and (ii) each of the other public forms
and reports filed by the Trust with the SEC from time to time.
     Security Documents. Collectively, (i) the Equity Pledge Agreement, (ii) the
Account Agreement, (iii) any UCC-1 financing statement relating to the
Collateral, and (iv) each other document, agreement or instrument that at any
time evidences the Collateral.
     Stabilization. With respect to any particular Real Estate Asset, the date
upon which such Real Estate Asset first becomes 85% occupied.
     Subsidiary. Any corporation, association, partnership, limited liability
company, trust, joint venture or other business entity or Person which is
required to be consolidated with the Borrower or the Trust in accordance with
GAAP.
     Subsidiary Guarantors. Each of the direct and indirect Subsidiaries of the
Borrower which either owns an Eligible Borrowing Base Property or which has
entered into a Subsidiary Guaranty or any Security Document, as applicable. All
of the Subsidiary Guarantors as of the Closing Date are set forth on Schedule 1.
     Subsidiary Guaranty. Collectively, the one or more Subsidiary Guaranties
made by certain Subsidiary Guarantors, on a joint and several basis, in favor of
the Agent and the Lenders pursuant to which the Subsidiary Guarantors guarantee
to the Agent and the Lenders the unconditional payment and performance of the
Obligations, as the same may be modified, amended, restated or reaffirmed from
time to time.
     Term Loan. The term loan made by the Lenders to the Borrower on the Closing
Date pursuant to §2.
     Total Commitment. As of any date, the sum of the then current Commitments
of the Lenders. As of the Closing Date, the Total Commitment is $35,000,000.
After the Closing Date, the aggregate amount of the Total Commitment may be
increased to an amount not exceeding $70,000,000, provided that such Increase is
in accordance with the provisions of §2.8 and, provided further, that at no time
shall the outstanding amount of the Term Loan exceed (i) 60% of the Value of
Borrowing Base Properties or (ii) such amount as would cause the Borrower to
fail to comply with the covenants contained in §10.5 or §10.6.

-19-



--------------------------------------------------------------------------------



 



     Trust. See preamble.
     Trust Guaranty. The Guaranty, dated as of the date hereof, made by the
Trust in favor of the Agent and the Lenders pursuant to which the Trust
guarantees to the Agent and the Lenders the unconditional payment and
performance of the Obligations, as the same may be modified, amended, restated
or reaffirmed from time to time.
     Type. As to any portion of the Term Loan, its nature as a Base Rate Loan or
a Libor Rate Loan.
     Unanimous Lender Approval. The written consent of each Lender that is a
party to this Agreement at the time of reference.
     Unsecured Revolver. The $125,000,000 revolving credit facility pursuant to
the Unsecured Revolver Agreement, as the same may be modified, increased,
amended or restated from time to time.
     Unsecured Revolver Agreement. The Amended and Restated Revolving Credit
Agreement dated as of April 26, 2006, among the Borrower and certain of its
Subsidiaries, KeyBank National Association, individually and as administrative
agent and certain other lenders, as the same may be modified, increased, amended
or restated from time to time.
     Value of Eligible Borrowing Base Properties. At any date of determination,
an amount equal to the sum of (i) (x) the Net Operating Income for the most
recent fiscal quarter of the Eligible Borrowing Base Properties owned by the
Borrower or a Subsidiary Guarantor for at least two complete fiscal quarters,
less the Management Fee Adjustment relating to such Eligible Borrowing Base
Properties, with the sum thereof multiplied by (y) 4; with the product thereof
being divided by (z) the Capitalization Rate, plus (ii) an amount equal to the
Cost Basis Value of any Eligible Borrowing Base Property not owned for two
complete fiscal quarters, provided that (a) the Net Operating Income
attributable to any Eligible Borrowing Base Property sold or otherwise
transferred during the applicable period shall be excluded from the calculation
of the Value of Eligible Borrowing Base Properties and (b) the Net Operating
Income of Eligible Borrowing Base Properties included at their Cost Basis Value
shall be excluded.
     Wholly-owned Subsidiary. Any single purpose entity which is a Subsidiary of
FPLP and of which FPLP at all times owns directly or indirectly (through a
Subsidiary or Subsidiaries) 100% of the outstanding voting or controlling
interests and of the economic interests, as a result of which FPLP, directly or
indirectly (through a Subsidiary or Subsidiaries) has total control over all
decisions regarding such Subsidiary.
     “Without Recourse” or “without recourse”. With reference to any obligation
or liability, any obligation or liability for which the obligor thereunder is
not liable or

-20-



--------------------------------------------------------------------------------



 



obligated other than as to its interest in a designated Real Estate Asset or
other specifically identified asset only, subject to such limited exceptions to
the non-recourse nature of such obligation or liability, such as fraud,
misappropriation and misapplication indemnities, as are usual and customary in
like transactions involving institutional lenders at the time of the incurrence
of such obligation or liability, and to usual and customary environmental
indemnification obligations in connection with such designated Real Estate
Asset.
     §1.2. Rules of Interpretation.
     (i) A reference to any document or agreement shall include such document or
agreement as amended, modified or supplemented from time to time in accordance
with its terms or the terms of this Agreement.
     (ii) The singular includes the plural and the plural includes the singular.
     (iii) A reference to any law includes any amendment or modification to such
law.
     (iv) A reference to any Person includes its permitted successors and
permitted assigns.
     (v) Accounting terms not otherwise defined herein have the meanings
assigned to them by generally accepted accounting principles applied on a
consistent basis by the accounting entity to which they refer.
     (vi) The words “include”, “includes” and “including” are not limiting.
     (vii) All terms not specifically defined herein or by generally accepted
accounting principles, which terms are defined in the Uniform Commercial Code as
in effect in New York, have the meanings assigned to them therein.
     (viii) Reference to a particular “§” refers to that section of this
Agreement unless otherwise indicated.
     (ix) The words “herein”, “hereof”, “hereunder” and words of like import
shall refer to this Agreement as a whole and not to any particular section or
subdivision of this Agreement.

-21-



--------------------------------------------------------------------------------



 



     §2. THE TERM LOAN.
     §2.1 Commitment to Lend. Subject to the provisions of §2.4, §12 and the
other terms and conditions set forth in this Agreement, each of the Lenders
severally agrees to make a term loan to the Borrower on the Closing Date (and
thereafter pursuant to Section 2.8 hereof) in an aggregate principal amount
equal to such Lender’s Commitment Percentage of the Total Commitment. The
outstanding amount of the Term Loan shall not at any time exceed the Total
Commitment. In no event shall any Lender be required to fund any amounts in
excess of its then-current Commitment.
     The Term Loan shall be made pro rata in accordance with each Lender’s
Commitment Percentage. The request for the Term Loan shall constitute a
representation and warranty by the Borrower that the conditions set forth in §12
have been satisfied as of the Closing Date, provided that the making of such
representation and warranty by the Borrower shall not limit the right of any
Lender not to lend if such conditions have not been met. No portion of the Term
Loan or other extension of credit shall be required to be made by any Lender
unless all of the conditions contained in §12 have been satisfied as of the
Closing Date.
     §2.2. The Term Notes. The Term Loan shall be evidenced by the Term Notes. A
Term Note shall be payable to the order of each Lender in an aggregate principal
amount equal to such Lender’s Commitment. The Borrower irrevocably authorizes
each Lender to make or cause to be made an appropriate notation on such Lender’s
applicable Note Record reflecting the making of its portion of the Term Loan or
(as the case may be) the receipt of any payment thereon. The outstanding amount
of the Term Loan set forth on such applicable Note Record shall be prima facie
evidence of the principal amount thereof owing and unpaid to such Lender, but
the failure to record, or any error in so recording, any such amount on such
Note Record shall not limit or otherwise affect the rights and obligations of
the Borrower hereunder or under any Term Note to make payments of principal of
or interest on any Term Note when due.
     §2.3. Interest on the Term Loan; Fees.
          (a) Each Base Rate Loan shall bear interest for the period commencing
with the Drawdown Date thereof and ending on the last day of each Interest
Period with respect thereto (unless earlier paid in accordance with §3.2) at a
rate equal to the Base Rate plus the Applicable Base Rate Margin.
          (b) Each Libor Rate Loan shall bear interest for the period commencing
with the Drawdown Date thereof and ending on the last day of each Interest
Period with respect thereto (unless earlier paid in accordance with §3.2) at a
rate equal to the Libor Rate determined for such Interest Period plus the
Applicable Libor Margin.

-22-



--------------------------------------------------------------------------------



 



          (c) With reference to Base Rate Loans,  the “Applicable Base Rate
Margin” shall be equal to 0.25% and, with reference to Libor Rate Loans, the
“Applicable Libor Margin” shall be equal to 2.25%.
          (d) The Borrower unconditionally promises to pay interest on the Term
Loan in arrears on each Interest Payment Date with respect thereto, and when the
principal of such Term Loan is due (whether at maturity, by reason of
acceleration or otherwise).
     §2.4. Request for the Term Loan.
     The following provisions shall apply to the initial request by the Borrower
for the Term Loan:
          (i) The Borrower shall submit a Completed Loan Request to the Agent.
The Completed Loan Request shall be irrevocable and binding on the Borrower and
shall obligate the Borrower to accept the Term Loan requested from the Lenders
on the Closing Date.
          (ii) The Completed Loan Request shall specify: (1) the principal
amount of the Term Loan, (2) the Interest Period applicable to such Term Loan
(or portions thereof), and (3) the Type of Loan being requested, and certifying
that, after giving effect to such requested Term Loan, no Default or Event of
Default will exist under this Agreement or any other Loan Document and that,
after giving effect to the Term Loan, the Borrower is in compliance with the
covenants set forth in §10 (which calculations required by such covenants shall
be submitted with such Completed Loan Request).
          (iii) No Lender shall be obligated to fund any portion of the Term
Loan unless:
          (a) a Completed Loan Request has been timely received by the Agent as
provided in subsection (i) above; and
          (b) both before and after giving effect to the Term Loan to be made
pursuant to the Completed Loan Request, all of the conditions contained in §12
shall have been satisfied as of the Closing Date.
     §2.5. Conversion Options.
          (a) The Borrower may elect from time to time to convert any portion of
the outstanding Term Loan to another Type, provided that (i) subject to the
further

-23-



--------------------------------------------------------------------------------



 



proviso at the end of this §2.5(a) and subject to §2.5(b) and §2.5(d), with
respect to any conversion of a Base Rate Loan to a Libor Rate Loan (or a
continuation of a Libor Rate Loan, as provided in §2.5(b)), the Borrower shall
give the Agent at least three (3) Business Days’ prior written notice of such
election, which such notice must be received by the Agent by 10:00 a.m. on any
Business Day; and (ii) no Loan may be converted into a Libor Rate Loan when any
Default or Event of Default has occurred and is continuing. All or any part of
the outstanding Term Loan of any Type may be converted as provided herein,
provided that each Conversion Request relating to the conversion of a Base Rate
Loan to a Libor Rate Loan shall be for an amount equal to $1,000,000 or an
integral multiple of $100,000 in excess thereof and shall be irrevocable by the
Borrower.
          (b) Any portion of the Term Loan of any Type may be continued as such
upon the expiration of the Interest Period with respect thereto (i) in the case
of Base Rate Loans, automatically and (ii) in the case of Libor Rate Loans by
compliance by the Borrower with the notice provisions contained in §2.5(a)(i);
provided that no Libor Rate Loan may be continued as such when any Default or
Event of Default has occurred and is continuing but shall be automatically
converted to a Base Rate Loan on the last day of the first Interest Period
relating thereto ending during the continuance of any Default or Event of
Default. The Borrower shall notify the Agent promptly when any such automatic
conversion contemplated by this §2.5(b) is scheduled to occur.
          (c) In the event that the Borrower does not notify the Agent of its
election hereunder with respect to any portion of the Term Loan in accordance
with the terms hereof, such portion of the Term Loan shall be automatically
converted to a Base Rate Loan at the end of the applicable Interest Period.
          (d) The Borrower may not request or elect a Libor Rate Loan pursuant
to §2.4, elect to convert a Base Rate Loan to a Libor Rate Loan pursuant to
§2.5(a) or elect to continue a Libor Rate Loan pursuant to §2.5(b) if, after
giving effect thereto, there would be greater than five (5) Libor Rate Loans
then outstanding. Any Loan Request or Conversion Request for a Libor Rate Loan
that would create greater than five (5) Libor Rate Loans outstanding shall be
deemed to be a Loan Request or Conversion Request for a Base Rate Loan. By way
of explanation of the foregoing, in the event that the Borrower wishes to
convert or continue two or more portions of the Term Loan into one Libor Rate
Loan on the same day and for identical Interest Periods, such Libor Rate Loan
shall constitute one single Libor Rate Loan for purposes of this clause (d).
          (e) The Agent will promptly notify each Lender of any Conversion
Request received pursuant to §2.5(a) or continuation pursuant to §2.5(b) in
accordance with its customary practices.
     §2.6. [Reserved].
     §2.7. [Reserved].

-24-



--------------------------------------------------------------------------------



 



     §2.8. Increase in Total Commitment. At any time (but at least 60 days prior
to the Maturity Date), the Borrower shall have the right, upon written notice to
the Agent and satisfaction of the Increase Conditions, to cause the Total
Commitment to increase by an amount not exceeding $35,000,000 in the aggregate
(the “Increase”), in which event Schedule 2 will be deemed to be amended to
reflect the increased Commitment of each Lender, if any, that has agreed in
writing to an increase and to add any third party financial institution that may
have become a party to, and a “Lender” under, this Agreement in connection with
the Increase (and the Agent is hereby authorized to effect such amendment on
behalf of the Lenders and the Borrower, together with other conforming
amendments); provided, however, that it shall be a condition precedent to the
effectiveness of the Increase that the Increase Conditions shall have been
satisfied. In the event that the Increase results in any change to the
Commitment Percentage of any Lender, then on the effective date of such Increase
in the Total Commitment (i) any new Lender, and any existing Lender whose
Commitment has increased, shall pay to the Agent such amounts as are necessary
to fund its new or increased Commitment Percentage of the Term Loan, (ii) the
Agent will use the proceeds thereof to pay to all Lenders whose Commitment
Percentage is decreasing such amounts as are necessary so that each such
Lender’s participation in the existing Term Loan will be equal to its adjusted
Commitment Percentage, and (iii) if the effective date of such Increase in the
Total Commitment occurs on a date other than the last day of an Interest Period
applicable to any outstanding Libor Rate Loan, the Borrower will be responsible
for Libor Breakage Costs and any other amounts payable pursuant to §4.8 on
account of the payments made pursuant to clause (ii) above. No Lender shall have
any obligation to increase its Commitment in connection with the Increase.
     §2.9. Extension of Term Loan Maturity Date. At least 60 days but in no
event more than 120 days prior to August 11, 2010, the Borrower, by written
notice to the Agent (with copies for each Lender), may request an extension of
the Maturity Date by a period of one year from the Maturity Date then in effect
(the “Extension”). The Extension shall become effective on August 11, 2010 so
long as (i) the Borrower has paid to the Agent on such date, for the ratable
accounts of the Lenders, an extension fee in an amount equal to 25 basis points
on the Total Commitment in effect on such date, and (ii) no Default or Event of
Default has occurred and is continuing on such date and all representations and
warranties contained in the Loan Documents are true and correct as of such date
(except to the extent that such representations and warranties relate expressly
to an earlier date). The notice referred to in the first sentence of this §2.9
shall constitute and shall be deemed to be a certification by the Borrower as to
the truth and accuracy of the statements contained in clause (ii) of the
preceding sentence. In addition, the Borrower shall deliver to the Agent a
Certificate of Compliance certifying compliance with the covenants set forth in
§10 as of the date of such Extension.
     §3. REPAYMENT OF THE TERM LOAN.

-25-



--------------------------------------------------------------------------------



 



     §3.1. Maturity. The Borrower promises to pay on the Maturity Date, and
there shall become absolutely due and payable on the Maturity Date, all unpaid
principal of the Term Loan outstanding on such date, together with any and all
accrued and unpaid interest thereon and any and all other unpaid amounts due
under this Agreement, the Notes or any other of the Loan Documents.
     §3.2. Optional Repayments of the Term Loan. The Borrower shall have the
right, at its election, to prepay the outstanding amount of the Term Loan, in
whole or in part, at any time without penalty or premium; provided that the
outstanding amount of any Libor Rate Loans may not be prepaid on a date other
than the last day of an Interest Period unless the Borrower pays the Libor
Breakage Costs for each Libor Rate Loan so prepaid at the time of such
prepayment. The Borrower shall give the Agent (with copies to the Agent for each
Lender), no later than 10:00 a.m., Cleveland, Ohio time, at least two
(2) Business Days’ prior written notice of any prepayment pursuant to this §3.2
of any Base Rate Loans, and at least four (4) Business Days’ notice of any
proposed prepayment pursuant to this §3.2 of Libor Rate Loans, specifying the
proposed date of prepayment and the principal amount to be prepaid. Each such
partial prepayment of the Term Loan shall be in an amount equal to $1,000,000 or
an integral multiple of $1,000,000 in excess thereof, shall be accompanied by
the payment of all charges, if any, outstanding on the Term Loan so prepaid and
of all accrued interest on the principal prepaid to the date of payment, and
shall be applied, in the absence of instruction by the Borrower, first to the
principal of Base Rate Loans and then to the principal of Libor Rate Loans.
     §3.3. Mandatory Repayment of the Term Loan. Without limitation of any of
the Agent’s or the Lenders’ rights hereunder, including §7, if, at any time, the
outstanding amount of the Term Loan exceeds 60% of the Value of Eligible
Borrowing Base Properties, or to the extent necessary for the Borrower to be in
compliance with the covenants contained in §10.5 or §10.6, the Borrower shall
immediately pay to the Agent, for the benefit of the Lenders, the amount of such
excess or the amount necessary to so comply, as applicable.
     §4. CERTAIN GENERAL PROVISIONS.
     §4.1. Funds for Payments.
          (a) All payments of principal, interest, fees, and any other amounts
due hereunder or under any of the other Loan Documents shall be made to the
Agent, for the respective accounts of the Lenders or (as the case may be) the
Agent, at the Agent’s Head Office, in each case in Dollars and in immediately
available funds. The Borrower shall make each payment of principal of and
interest on the Term Loan and of fees hereunder not later than 12:00 p.m.
(Cleveland, Ohio time) on the due date thereof.

-26-



--------------------------------------------------------------------------------



 



          (b) All payments by the Borrower hereunder and under any of the other
Loan Documents shall be made without setoff or counterclaim and free and clear
of and without deduction for any taxes, levies, imposts, duties, charges, fees,
deductions, withholdings, compulsory liens, restrictions or conditions of any
nature now or hereafter imposed or levied by any jurisdiction or any political
subdivision thereof or taxing or other authority therein unless the Borrower is
compelled by law to make such deduction or withholding. If the Borrower is
compelled by law to make any such deduction or withholding with respect to any
amount payable by it hereunder or under any of the other Loan Documents (except
with respect to taxes on the income or profits of the Agent or any Lender), the
Borrower shall pay to the Agent, for the account of the Lenders or (as the case
may be) the Agent, on the date on which such amount is due and payable hereunder
or under such other Loan Document, such additional amount in Dollars as shall be
necessary to enable the Lenders to receive the same net amount which the Lenders
would have received on such due date had no such deduction or withholding
obligation been imposed upon the Borrower. The Borrower will deliver promptly to
the Agent (with copies to the Agent for each Lender) certificates or other valid
vouchers for all taxes or other charges deducted from or paid with respect to
payments made by the Borrower hereunder or under such other Loan Document.
     §4.2. Computations. All computations of interest on Libor Rate Loans and of
other fees to the extent applicable shall be based on a 360-day year and all
computations of interest on Base Rate Loans shall be based on a 365/366 day
year, in each case paid for the actual number of days elapsed. Except as
otherwise provided in the definition of the term “Interest Period” with respect
to Libor Rate Loans, whenever a payment hereunder or under any of the other Loan
Documents becomes due on a day that is not a Business Day, the due date for such
payment shall be extended to the next succeeding Business Day, and interest
shall accrue during such extension. The outstanding amount of the Loans as
reflected on the Note Records or record attached to any other Note from time to
time shall constitute prima facie evidence of the principal amount thereof.
     §4.3. Inability to Determine Libor Rate. In the event, prior to the
commencement of any Interest Period relating to any Libor Rate Loan, the Agent
shall determine that adequate and reasonable methods do not exist for
ascertaining the Libor Rate that would otherwise determine the rate of interest
to be applicable to any Libor Rate Loan during any Interest Period, the Agent
shall forthwith give notice of such determination (which shall be conclusive and
binding on the Borrower) to the Borrower and the Lenders. In such event (a) any
Conversion Request with respect to Libor Rate Loans shall be automatically
withdrawn and shall be deemed a request for Base Rate Loans, (b) each Libor Rate
Loan will automatically, on the last day of the then current Interest Period
applicable thereto, become a Base Rate Loan, and (c) the obligations of the
Lenders to make Libor Rate Loans shall be suspended, in each case unless and
until the Agent determines that the circumstances giving rise to such suspension
no longer exist, whereupon the Agent shall so notify the Borrower and the
Lenders.

-27-



--------------------------------------------------------------------------------



 



     §4.4. Illegality. Notwithstanding any other provisions herein, if any
present or future law, regulation, treaty or directive or in the interpretation
or application thereof shall make it unlawful for any Lender to make or maintain
Libor Rate Loans, such Lender shall forthwith give notice of such circumstances
to the Agent and the Borrower and thereupon (a) the obligation of such Lender to
make Libor Rate Loans or convert Base Rate Loans to Libor Rate Loans shall
forthwith be suspended and (b) such Lender’s Commitment Percentage of Libor Rate
Loans then outstanding shall be converted automatically to Base Rate Loans on
the last day of each Interest Period applicable to such Libor Rate Loans or
within such earlier period as may be required by law, all until such time as it
is no longer unlawful for such Lender to make or maintain Libor Rate Loans. The
Borrower hereby agrees promptly to pay the Agent for the account of such Lender,
upon demand, any additional amounts necessary to compensate such Lender for
Libor Breakage Costs incurred by such Lender in making any conversion required
by this §4.4 prior to the last day of an Interest Period.
     §4.5. Additional Costs, Etc. If any present or future applicable law, which
expression, as used herein, includes statutes, rules and regulations thereunder
and interpretations thereof by any competent court or by any governmental or
other regulatory body or official charged with the administration or the
interpretation thereof and requests, directives, instructions and notices at any
time or from time to time hereafter made upon or otherwise issued to any Lender
or the Agent by any central bank or other fiscal, monetary or other authority
(whether or not having the force of law, but if not having the force of law,
then generally applied by the Lenders or the Agent with respect to similar
loans), shall:
          (a) subject any Lender or the Agent to any tax, levy, impost, duty,
charge, fee, deduction or withholding of any nature with respect to this
Agreement, the other Loan Documents, such Lender’s Commitment or the Loans
(other than taxes based upon or measured by the income or profits of such Lender
or the Agent), or
          (b) change the basis of taxation (except for changes in taxes on
income or profits) of payments to any Lender of the principal of or the interest
on the Term Loan or any other amounts payable to the Agent or any Lender under
this Agreement or the other Loan Documents, or
          (c) impose or increase or render applicable (other than to the extent
specifically provided for elsewhere in this Agreement) any special deposit,
reserve, assessment, liquidity, capital adequacy or other similar requirements
(whether or not having the force of law) against assets held by, or deposits in
or for the account of, or loans by, or letters of credit issued by, or
commitments of an office of any Lender, or
          (d) impose on any Lender or the Agent any other conditions or
requirements with respect to this Agreement, the other Loan Documents, the
Loans, such

-28-



--------------------------------------------------------------------------------



 



Lender’s Commitment, or any class of loans or commitments of which any of the
Loans or such Lender’s Commitment forms a part;
and the result of any of the foregoing is
     (i) to increase the cost to any Lender of making, funding, issuing,
renewing, extending or maintaining any of the Loans or such Lender’s Commitment,
or
     (ii) to reduce the amount of principal, interest or other amount payable to
such Lender or the Agent hereunder on account of such Lender’s Commitment or any
of the Loans, or
     (iii) to require such Lender or the Agent to make any payment or to forego
any interest or other sum payable hereunder, the amount of which payment or
foregone interest or other sum is calculated by reference to the gross amount of
any sum receivable or deemed received by such Lender or the Agent from the
Borrower hereunder,
then, and in each such case, the Borrower will, upon demand made by the Agent or
such Lender (such demand to be made promptly by the Agent or such Lender upon
the making of any such determination), at any time and from time to time and as
often as the occasion therefor may arise, pay to such Lender or the Agent such
additional amounts as such Lender or the Agent shall determine in good faith to
be sufficient to compensate such Lender or the Agent for such additional cost,
reduction, payment or foregone interest or other sum, provided that such Lender
or the Agent is generally imposing similar charges on its other similarly
situated borrowers. The Agent shall provide the Borrower with a calculation, in
reasonable detail, of such amounts in accordance with its customary practices.
     §4.6. Capital Adequacy. If any future law, governmental rule, regulation,
policy, guideline or directive (whether or not having the force of law, but if
not having the force of law, then generally applied by the Lenders with respect
to similar loans) or the interpretation thereof by a court or governmental
authority with appropriate jurisdiction affects the amount of capital required
or expected to be maintained by banks or bank holding companies and any Lender
or the Agent determines that the amount of capital required to be maintained by
it is increased by or based upon the existence of Loans made or deemed to be
made pursuant hereto, then such Lender or the Agent may notify the Borrower of
such fact, and the Borrower shall pay to such Lender or the Agent from time to
time, upon demand made by the Agent or such Lender (such demand to be made
promptly by the Agent or such Lender upon the making of any such determination),
as an additional fee payable hereunder, such amount as such Lender or the Agent
shall determine reasonably and in good faith and certify in a notice to the
Borrower to be an amount that will adequately compensate such Lender in light of
these circumstances for

-29-



--------------------------------------------------------------------------------



 



its increased costs of maintaining such capital. Each Lender and the Agent shall
allocate such cost increases among its customers in good faith and on an
equitable basis, and will not charge the Borrower unless it is generally
imposing a similar charge on its other similarly situated borrowers. The Agent
shall provide the Borrower with a calculation, in reasonable detail, of such
amounts in accordance with its customary practices.
     §4.7. Certificate; Limitations. A certificate setting forth any additional
amounts payable pursuant to §§4.5 or 4.6 and a brief explanation of such amounts
which are due, submitted by any Lender or the Agent to the Borrower, shall be
prima facie evidence that such amounts are due and owing. Notwithstanding
anything to the contrary contained in this Article 4, to the extent reasonably
possible, each Lender shall designate an alternate lending office in the
continental United States to make the Loans in order to reduce any liability of
Borrower to such Lender under §§4.4, 4.5 or 4.6 or to avoid the unavailability
of a Libor Rate Loan, so long as such designation is not disadvantageous to such
Lender.
     §4.8. Indemnity. In addition to the other provisions of this Agreement
regarding such matters, the Borrower agrees to indemnify the Agent and each
Lender and to hold the Agent and each Lender harmless from and against any loss,
cost or expense (including loss of anticipated profits) that the Agent or such
Lender may sustain or incur as a consequence of (a) a default by the Borrower in
the payment of any principal amount of or any interest on any Libor Rate Loans
as and when due and payable, including any such loss or expense arising from
interest or fees payable by the Agent or such Lender to lenders of funds
obtained by it in order to maintain its Libor Rate Loans, (b) the failure by the
Borrower to make a borrowing or conversion after the Borrower has given the
Completed Loan Request for a Libor Rate Loan or a Conversion Request for a Libor
Rate Loan, and (c) the making of any payment of a Libor Rate Loan or the making
of any conversion of any such Loan to a Base Rate Loan on a day that is not the
last day of the applicable Interest Period with respect thereto, including
interest or fees payable by the Agent or a Lender to lenders of funds obtained
by it in order to maintain any such Libor Rate Loans.
     §4.9. Interest on Overdue Amounts; Late Charge. Notwithstanding anything to
the contrary stated herein, upon the occurrence and during the continuance of an
Event of Default, at the option of the Majority Lenders, to the extent permitted
by applicable law, the unpaid balance of all Obligations shall bear interest at
the rate otherwise applicable thereto plus 2%, compounded daily until such Event
of Default is cured or waived to the satisfaction of the Agent and the required
Lenders. In addition, the Borrower shall pay a late charge equal to five percent
(5%) of any amount of interest charges on the Term Loan which is not paid within
ten (10) days of the date when due.
     §5. COLLATERAL
     §5.1. Security Interests. The Obligations shall be secured by (i) a
perfected first-priority lien on, or security title and security interest to be
held by the Agent for the

-30-



--------------------------------------------------------------------------------



 



benefit of the Lenders in, the Collateral, which Collateral shall include 100%
of the Equity Interests of each entity that owns an Eligible Borrowing Base
Property, and (ii) such additional collateral, if any, as the Agent, for the
benefit of the Lenders from time to time may accept as security for the
Obligations. The Obligations shall also be guaranteed pursuant to the terms of
the Trust Guaranty and the Subsidiary Guaranties.
          §6. RECOURSE OBLIGATIONS; JOINT AND SEVERAL LIABILITY. The Obligations
are full recourse obligations of the Borrower, and all of the respective assets
and properties of the Borrower shall be available for the payment in full in
cash and performance of the Obligations. The obligations of the Trust under the
Trust Guaranty are full recourse obligations of the Trust, and all of the
respective assets and properties of the Trust shall be available for the payment
in full in cash and performance thereof. The obligations of the Subsidiary
Guarantors under the Subsidiary Guaranty are full recourse obligations of the
Subsidiary Guarantors, and all of the respective assets and properties of the
Subsidiary Guarantors shall be available for the payment and performance
thereof. The liability of the Borrower and each Subsidiary Guarantor shall be
joint and several for all Obligations.
     §7. REPRESENTATIONS AND WARRANTIES. The Borrower on its own behalf and on
behalf of its Subsidiaries, represents and warrants to the Agent and the Lenders
all of the statements contained in this §7.
     §7.1. Authority, Etc.
          (a) Organization: Good Standing.
     (i) FPLP is a limited partnership duly organized, validly existing and in
good standing under the laws of its state of organization; FPLP has all
requisite limited partnership power to own its properties and conduct its
business as now conducted and as presently contemplated; and FPLP is in good
standing as a foreign entity and is duly authorized to do business in the
jurisdictions where the Eligible Borrowing Base Properties owned by it are
located and in each other jurisdiction where such qualification is necessary
except where a failure to be so qualified would not have a materially adverse
effect on its business, operations, assets, condition (financial or otherwise)
or properties. Each Subsidiary Guarantor is a limited partnership, general
partnership, nominee trust or limited liability company, as the case may be,
duly organized, validly existing and in good standing under the laws of its
state of organization; each such Subsidiary Guarantor has all requisite limited
partnership, general partnership, trust, limited liability company or corporate,
as the case may be, power to own its respective properties and conduct its
respective

-31-



--------------------------------------------------------------------------------



 



business as now conducted and as presently contemplated; and each such
Subsidiary Guarantor is in good standing as a foreign entity and is duly
authorized to do business in the jurisdictions where the Eligible Borrowing Base
Properties owned by it are located and in each other jurisdiction where such
qualification is necessary except where a failure to be so qualified in such
other jurisdiction would not have a materially adverse effect on the business,
operations, assets, condition (financial or otherwise) or properties of such
Borrower.
     (ii) the Trust is a corporation duly organized, validly existing and in
good standing under the laws of the State of Maryland; each Subsidiary of the
Trust is duly organized, validly existing and in good standing as a corporation,
nominee trust, limited liability company, limited partnership or general
partnership, as the case may be, under the laws of the state of its
organization; the Trust and each of its Subsidiaries has all requisite
corporate, trust, limited liability company, limited partnership or general
partnership, as the case may be, power to own its respective properties and
conduct its respective business as now conducted and as presently contemplated;
and the Trust is in good standing as a foreign entity and is duly authorized to
do business in the jurisdictions where such qualification is necessary, except
where a failure to be so qualified in such other jurisdiction would not have a
materially adverse effect on the business, operations, assets, condition
(financial or otherwise) or properties of the Trust or any such Subsidiary.
          (b) Capitalization. The outstanding equity of FPLP is comprised of a
general partner interest and limited partner interests, all of which have been
duly issued and are outstanding and fully paid and non-assessable. All of the
issued and outstanding general partner interests of FPLP are owned and held of
record by the Trust. There are no outstanding securities or agreements
exchangeable for or convertible into or carrying any rights to acquire a general
partner interest in FPLP. There are no outstanding commitments, options,
warrants, calls or other agreements (whether written or oral) binding on FPLP or
the Trust which require or could require FPLP or the Trust to sell, grant,
transfer, assign, mortgage, pledge or otherwise dispose of any general partner
interest in FPLP. Except as set forth in the Agreement of Limited Partnership of
FPLP, no general partner interests of FPLP are subject to any restrictions on
transfer or any partner agreements, voting agreements, trust deeds, irrevocable
proxies; or any other similar agreements or interests (whether written or oral).
FPLP owns, directly or indirectly, 100% (by number of votes or controlling
interests) of the outstanding voting interests and of the economic interests in
each Subsidiary Guarantor. All of the issued and outstanding equity interests of
each Subsidiary Guarantor are owned and held of

-32-



--------------------------------------------------------------------------------



 



record by FPLP or a wholly-owned Subsidiary of FPLP, as set forth on
Schedule 7.1(b) attached hereto, and all of such equity interests have been duly
issued and are outstanding and fully paid and non-assessable. There are no
outstanding securities or agreements exchangeable for or convertible into or
carrying any rights to acquire any equity interests in any Subsidiary Guarantor.
There are no outstanding commitments, options, warrants, calls or other
agreements (whether written or oral) binding on any Subsidiary Guarantor which
require or could require any Subsidiary Guarantor to sell, grant, transfer,
assign, mortgage, pledge or otherwise dispose of any equity interest of such
Subsidiary Guarantor. No equity interests of any Subsidiary Guarantor are
subject to any restrictions on transfer or any partner agreements, voting
agreements, trust deeds, irrevocable proxies; or any other similar agreements or
interests (whether written or oral). All of the Preferred Equity which exists as
of the date of this Agreement, and each of the agreements or other documents
entered into and/or setting forth the terms, rights and restrictions applicable
to any such Preferred Equity, are listed and described on Schedule 7.1(b)
attached hereto. All of the agreements and other documents relating to the
Preferred Equity have been furnished to the Agent.
          (c) Due Authorization. The execution, delivery and performance of this
Agreement and the other Loan Documents to which the Borrower, any Subsidiary
Guarantor or the Trust is or is to become a party and the transactions
contemplated hereby and thereby (i) are within the authority of the Borrower,
such Subsidiary Guarantor and the Trust, (ii) have been duly authorized by all
necessary proceedings on the part of the Borrower, such Subsidiary Guarantor or
the Trust and any general partner or manager thereof, (iii) do not conflict with
or result in any breach or contravention of any provision of law, statute, rule
or regulation to which the Borrower, such Subsidiary Guarantor or the Trust is
subject or any judgment, order, writ, injunction, license or permit applicable
to the Borrower, such Subsidiary Guarantor or the Trust, (iv) do not conflict
with any provision of the Organizational Documents of the Borrower, such
Subsidiary Guarantor or the Trust or any general partner or manager thereof,
(v) do not contravene any provisions of, or constitute Default or Event of
Default hereunder, and (vi) will not cause a failure to comply with any term,
condition or provision of, any other agreement, instrument, judgment, order,
decree, permit, license or undertaking binding upon or applicable to the
Borrower, such Subsidiary Guarantor or the Trust or any of the Borrower’s, such
Subsidiary Guarantor’s or the Trust’s properties (except for any such failure to
comply under any such other agreement, instrument, judgment, order, decree,
permit, license, or undertaking as would not materially and adversely affect the
business, operations, assets, condition (financial or otherwise) or properties
of the Trust, FPLP or any other member of the Potomac Group) or result in the
creation of any mortgage, pledge, security interest, lien, encumbrance or charge
upon any of the properties or assets of the Borrower, such Subsidiary Guarantor
or the Trust.
          (d) Enforceability. Each of the Loan Documents to which the Borrower,
any Subsidiary Guarantor or the Trust is a party has been duly executed and
delivered and constitutes the legal, valid and binding obligations of the
Borrower, such

-33-



--------------------------------------------------------------------------------



 



Subsidiary Guarantor and the Trust, as the case may be, subject only to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
relating to or affecting generally the enforcement of creditors’ rights.
     §7.2. Governmental Approvals. The execution, delivery and performance by
the Borrower of this Agreement and the other Loan Documents to which the
Borrower or the Trust is or is to become a party and the transactions
contemplated hereby and thereby do not require (i) the approval or consent of
any governmental agency or authority other than those already obtained and
delivered to the Agent, or (ii) filing with any governmental agency or
authority, other than filings which will be made with the SEC when and as
required by law or deemed appropriate by the Trust.
     §7.3. Title to Properties; Leases.
     The Borrower, each Subsidiary Guarantor and the Trust each has good fee to
all of its respective properties, assets and rights of every name and nature
purported to be owned by it, including, without limitation, that:
          (a) The Borrower and/or each Subsidiary Guarantor holds good and clear
record and marketable fee simple title to the Eligible Borrowing Base Properties
and all assets or properties relating thereto, subject to no Liens other than
Permitted Liens and, for a period not to exceed 30 days following the Closing
Date, Liens listed in Schedule 7.3(a).
          (b) The Borrower, the Subsidiary Guarantors and the Trust will, as of
the Closing Date, own all of the assets as reflected in the financial statements
of the Borrower, the Subsidiary Guarantors and the Trust described in §7.4, or
acquired since the date of such financial statements (except property and assets
sold or otherwise disposed of in the ordinary course of business since that
date).
          (c) No Borrower or any Subsidiary Guarantor has any direct or indirect
interest in any Partially-Owned Entity.
     §7.4. Financial Statements. The Borrower has furnished to each of the
Lenders (i) the audited consolidated balance sheet of the Trust and its
Subsidiaries as of December 31, 2007, and the related audited consolidated
statements of income, changes in shareholder’s equity and cash flows for the
year then ended and (ii) the unaudited consolidated balance sheet of the Trust
and its Subsidiaries as of the fiscal quarter ended March 31, 2008, and the
related unaudited consolidated statements of income, changes in shareholder’s
equity and cash flows for the quarter then ended (the “Initial Financials”).
Such Initial Financials have been prepared in accordance with GAAP and, with
respect to the annual audited statements are accompanied by an auditors’ report
prepared without qualification by the Accountants. The Initial Financials fairly
present the financial condition of the Trust and its Subsidiaries as at the
close of business on the date thereof

-34-



--------------------------------------------------------------------------------



 



and the results of operations for the fiscal year (or quarter) then ended,
subject in the case of interim statements to normal and customary year-end
adjustments. There are no contingent liabilities of the Trust or any of its
Subsidiaries as of such date known to the officers of the Trust or any of its
Subsidiaries not disclosed in the Initial Financials.
     §7.5 No Material Changes, Etc. Since the Financial Statement Date, there
has occurred no materially adverse change in the business, operations, assets,
condition (financial or otherwise) or properties of the Trust, FPLP or any other
member of the Potomac Group. Since the Financial Statement Date and the Closing
Date (or such later date upon which a Real Estate Asset became part of the
Borrowing Base Pool), there has been no material adverse change to the Net
Operating Income of any Real Estate Asset that is part of the Borrowing Base
Pool.
     §7.6. Franchises, Patents, Copyrights, Etc. The Borrower, the Trust and
each of their respective Subsidiaries possess all franchises, patents,
copyrights, trademarks, trade names, licenses and permits, and rights in respect
of the foregoing, adequate for the conduct of their respective businesses
substantially as now conducted without known conflict with any rights of others,
except where the failure to so possess could not reasonably be expected to have
a material adverse effect on the business, operations, assets, condition
(financial or otherwise) or properties of the Trust, FPLP or any other member of
the Potomac Group. The Borrower, the Trust and each of their respective
Subsidiaries possess all material Permits relating to each of the Eligible
Borrowing Base Properties. FPLP is pre-approved as a landlord for the United
States government by the General Services Administration as part of the General
Services Administration’s Advanced Acquisition Program (the “AAP
Qualification”).
     §7.7 Litigation. Except as disclosed on Schedule 7.7, there are no actions,
suits, proceedings or investigations of any kind pending or, to the Borrower’s
or the Trust’s knowledge, threatened against the Borrower, the Trust or any of
their respective Subsidiaries before any court, tribunal or administrative
agency or board that, if adversely determined, could reasonably be expected to,
either individually or in the aggregate, materially adversely affect the
business, operations, assets, condition (financial or otherwise) or properties
of the Trust, FPLP or any other member of the Potomac Group, or materially
impair the right of the Trust, FPLP or any other member of the Potomac Group, to
carry on its businesses substantially as now conducted by it, or result in any
substantial liability not fully covered by insurance, or for which adequate
reserves are not maintained, as reflected in the applicable consolidated
financial statements or SEC Filings of the Borrower and the Trust, or which
question the validity of this Agreement or any of the other Loan Documents, or
any action taken or to be taken pursuant hereto or thereto.
     §7.8. No Materially Adverse Contracts, Etc. Neither the Borrower, the Trust
nor any of their respective Subsidiaries is subject to any charter, corporate,
partnership or other legal restriction, or any judgment, decree, order, rule or
regulation that has or could

-35-



--------------------------------------------------------------------------------



 



reasonably expected in the future to have a materially adverse effect on the
business, operations, assets, condition (financial or otherwise) or properties
of the Trust, FPLP or any other member of the Potomac Group. None of the
Borrower, the Trust or any of their respective Subsidiaries is a party to any
contract or agreement that has had, or could reasonably be expected to have, any
materially adverse effect on the business, operations, assets, condition
(financial or otherwise) or properties of the Trust, FPLP or any other member of
the Potomac Group.
     §7.9. Compliance With Other Instruments, Laws, Etc. Neither the Borrower,
the Trust nor any of their respective Subsidiaries is in violation of any
provision of its partnership agreement, charter or other Organizational
Document, as the case may be, or any agreement or instrument to which it may be
subject or by which it or any of its properties may be bound or any decree,
order, judgment, statute, license, rule or regulation, in any of the foregoing
cases in a manner that could reasonably be expected to result, individually or
in the aggregate, in the imposition of substantial penalties or materially and
adversely affect the business, operations, assets, condition (financial or
otherwise) or properties of the Trust, FPLP or any other member of the Potomac
Group.
     §7.10. Tax Status. (i) Each of the Borrower, the Trust and their respective
Subsidiaries (a) has made or filed all federal, state and local income and all
other tax returns, reports and declarations required by any jurisdiction to
which it is subject, (b) has paid all taxes and other governmental assessments
and charges shown or determined to be due on such returns, reports and
declarations, except those being contested in good faith and by appropriate
proceedings, and (c) has set aside on its books provisions reasonably adequate
for the payment of all taxes for periods subsequent to the periods to which such
returns, reports or declarations apply, and (ii) there are no unpaid taxes
claimed to be due by the taxing authority of any jurisdiction, and the
respective officers of the Borrower and the Trust and their respective
Subsidiaries know of no basis for any such claim.
     §7.11 No Event of Default. No Default or Event of Default has occurred and
is continuing.
     §7.12. Investment Company Acts. None of the Borrower, the Trust or any of
their respective Subsidiaries is an “investment company”, or an “affiliated
company” or a “principal underwriter” of an “investment company”, as such terms
are defined in the Investment Company Act of 1940.
     §7.13. Name; Jurisdiction of Organization; Absence of UCC Financing
Statements, Etc. The exact legal name of the Borrower, the Subsidiary Guarantors
and the Trust, and their respective jurisdictions of organization, are set forth
on Schedule 7.13 attached hereto. Except for Permitted Liens, there is no
financing statement, security agreement, chattel mortgage, real estate mortgage,
equipment lease, financing lease, option, encumbrance or other document filed or
recorded with any filing records,

-36-



--------------------------------------------------------------------------------



 



registry, or other public office, that purports to cover, affect or give notice
of any present or possible future lien or encumbrance on, or security interest
in, any Eligible Borrowing Base Property, any Pledged Entity or the Equity
Interests of any Pledged Entity. Neither the Borrower, any Subsidiary Guarantor
nor the Trust has pledged or granted any lien on or security interest in or
otherwise encumbered or transferred any of their respective interests in the
Borrower or any Subsidiary Guarantor, as applicable (including in the case of
the Trust, its interests in FPLP).
     §7.14. Absence of Liens. The Borrower or a Subsidiary Guarantor is the
owner of the Eligible Borrowing Base Properties free from any Lien, except for
Permitted Liens. The Borrower or a Subsidiary Guarantor is the owner of the
Pledged Interests free from any Lien, except for Permitted Liens.
     §7.15. Certain Transactions. Except as set forth on Schedule 7.15, none of
the officers, partners, directors, or employees of the Trust, the Borrower or
any of their Subsidiaries is presently a party to any transaction with the
Borrower, the Trust or any of their respective Subsidiaries (other than for
services as employees, officers and directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any officer, partner, director or such employee
or, to the knowledge of the Borrower or the Trust, any corporation, partnership,
trust or other entity in which any officer, partner, director, or any such
employee or natural Person related to such officer, partner, director or
employee or other Person in which such officer, partner, director or employee
has a direct or indirect beneficial interest has a substantial interest or is an
officer, director, trustee or partner.
     §7.16. Employee Benefit Plans; Multiemployer Plans; Guaranteed Pension
Plans. Except as disclosed in the SEC Filings or on Schedule 7.16, none of the
Borrower, the Trust nor any ERISA Affiliate maintains or contributes to any
Employee Benefit Plan, Multiemployer Plan or Guaranteed Pension Plan.
     §7.17. Regulations U and X. No portion of any Loan is to be used, and no
portion of any Letter of Credit is to be obtained, for the purpose of purchasing
or carrying any “margin security” or “margin stock” as such terms are used in
Regulations U and X of the Board of Governors of the Federal Reserve System, 12
C.F.R. Parts 221 and 224.
     §7.18. Environmental Compliance. The Borrower has caused Phase I and other
environmental assessments or similar assessments (collectively, the
“Environmental Reports”) to be conducted to investigate the past and present
environmental condition and usage of the Real Estate Assets, true and complete
copies of which have been delivered to the Agent. To the Borrower’s knowledge,
except as otherwise expressly specified in the Environmental Reports, the
Borrower makes the following representations and warranties:

-37-



--------------------------------------------------------------------------------



 



          (a) None of the Borrower, its Subsidiaries, the Trust or any operator
of the Real Estate Assets or any portion thereof, or any operations thereon is
in violation, or alleged violation, of any judgment, decree, order, law,
license, rule or regulation pertaining to environmental matters, including
without limitation, those arising under the Resource Conservation and Recovery
Act (“RCRA”), the Comprehensive Environmental Response, Compensation and
Liability Act of 1980 as amended (“CERCLA”), the Superfund Amendments and
Reauthorization Act of 1986 (“SARA”), the Federal Clean Water Act, the Federal
Clean Air Act, the Toxic Substances Control Act, or any state or local statute,
regulation, ordinance, order or decree relating to health, safety or the
environment (hereinafter “Environmental Laws”), which violation or alleged
violation has, or its remediation would have, by itself or when aggregated with
all such other violations or alleged violations, a material adverse effect on
the business, operations, assets, condition (financial or otherwise), properties
or prospects of the Trust, FPLP or any other member of the Potomac Group, or
constitutes a Disqualifying Environmental Event with respect to any of the
Eligible Borrowing Base Properties.
          (b) None of the Borrower, the Trust or any of their respective
Subsidiaries has received written notice from any third party, including,
without limitation, any federal, state or local governmental authority, (i) that
it has been identified by the United States Environmental Protection Agency
(“EPA) as a potentially responsible party under CERCLA with respect to a site
listed on the National Priorities List, 40 C.F.R. Part 300 Appendix B (1986),
(ii) that any hazardous waste, as defined by 42 U.S.C. § 9601(5), any hazardous
substances as defined by 42 U.S.C. § 9601(14), any pollutant or contaminant as
defined by 42 U.S.C. §9601(33) or any toxic substances, oil or hazardous
materials or other chemicals or substances regulated by any Environmental Laws
(“Hazardous Substances”) which it has generated, transported or disposed of have
been found at any site at which a federal, state or local agency or other third
party has conducted or has ordered that the Borrower, the Trust or any of their
respective Subsidiaries conduct a remedial investigation, removal or other
response action pursuant to any Environmental Law, or (iii) that it is or shall
be a named party to any claim, action, cause of action, complaint, or legal or
administrative proceeding (in each case, contingent or otherwise) arising out of
any third party’s incurrence of costs, expenses, losses or damages of any kind
whatsoever in connection with the release of Hazardous Substances, which event
described in any such notice would have a material adverse effect on the
business, operations, assets, condition (financial or otherwise), properties or
prospects of the Trust, FPLP or any other member of the Potomac Group, or
constitutes a Disqualifying Environmental Event with respect to any of the
Eligible Borrowing Base Properties.
          (c) (i) No portion of the Real Estate Assets has been used for the
handling, processing, storage or disposal of Hazardous Substances except in
accordance with applicable Environmental Laws; and no underground tank or other
underground storage receptacle for Hazardous Substances is located on any
portion of any Real Estate Assets except in accordance with applicable
Environmental Laws, (ii) in the course of

-38-



--------------------------------------------------------------------------------



 



any activities conducted by the Borrower, the Trust, their respective
Subsidiaries or the operators of their respective properties or any ground or
space tenants on any Real Estate Asset, no Hazardous Substances have been
generated or are being used on such Real Estate Asset except in accordance with
applicable Environmental Laws, (iii) there has been no present or past
releasing, spilling, leaking, pumping, pouring, emitting, emptying, discharging,
injecting, escaping, disposing or dumping (a “Release”) or threatened Release of
Hazardous Substances on, upon, into or from the Real Estate Assets in violation
of applicable Environmental Laws, (iv) there have been no Releases in violation
of applicable Environmental Laws upon, from or into any real property in the
vicinity of any of the Real Estate Assets which, through soil or groundwater
contamination, may have come to be located on such Real Estate Asset, and (v) to
the best of Borrower’s Knowledge, any Hazardous Substances that have been
generated on any of the Real Estate Assets during ownership thereof by the
Borrower, the Trust, their respective Subsidiaries or the operations of their
respective properties have been transported off-site only in compliance with all
applicable Environmental Laws; any of which events described in clauses
(i) through (v) above would have a material adverse effect on the business,
operations, assets, condition (financial or otherwise), properties or prospects
of the Trust, FPLP or any other member of the Potomac Group, or constitutes a
Disqualifying Environmental Event with respect to any of the Eligible Borrowing
Base Properties.
          (d) None of the Borrower, the Trust or any of the Real Estate Assets
is subject to any applicable Environmental Law requiring the performance of
Hazardous Substances site assessments, or the removal or remediation of
Hazardous Substances, or the giving of notice to any governmental agency or the
recording or delivery to other Persons of an environmental disclosure document
or statement, by virtue of the transactions set forth herein and contemplated
hereby, or as a condition to the effectiveness of any other transactions
contemplated hereby.
     §7.19. Subsidiaries. Schedule 7.19 sets forth, as of the Closing Date, all
of the respective Subsidiaries of FPLP, each Subsidiary Guarantor and the Trust.
     §7.20. Loan Documents. All of the representations and warranties by or on
behalf of the Borrower and the Trust and their respective Subsidiaries made in
this Agreement and in the other Loan Documents or any document or instrument
delivered to the Agent or the Lenders pursuant to or in connection with any of
such Loan Documents are true and correct in all material respects and do not
include any untrue statement of a material fact or omit to state a material fact
required to be stated or necessary to make such representations and warranties
not materially misleading.
     §7.21. REIT Status. The Trust has not taken any action that would prevent
it from maintaining its qualification as a REIT for its tax years ending
December 31, 2003, December 31, 2004, December 31, 2005, December 31, 2006 or
December 31, 2007, or from maintaining such qualification at all times during
the term of this Agreement.

-39-



--------------------------------------------------------------------------------



 



     §7.22. Anti-Terrorism Regulations.
          (a) General. Neither the Borrower, the Trust nor any Affiliate thereof
is in violation of any Anti-Terrorism Law or engages in or conspires to engage
in any transaction that evades or avoids, or has the purpose of evading or
avoiding, or attempts to violate, any of the prohibitions set forth in any
Anti-Terrorism Law.
          (b) Executive Order No. 13224. Neither Borrower, the Trust nor any
Affiliate thereof is any of the following (each a “Blocked Person”):
          (i) a Person that is listed in the annex to, or is otherwise subject
to the provisions of, Executive Order No. 13224;
          (ii) a Person owned or controlled by, or acting for or on behalf of,
any Person that is listed in the annex to, or is otherwise subject to the
provisions of, Executive Order No. 13224;
          (iii) a Person or entity with which any Lender is prohibited from
dealing or otherwise engaging in any transaction by any Anti-Terrorism Law;
          (iv) a Person or entity that commits, threatens or conspires to commit
or supports “terrorism” as defined in Executive Order No. 13224;
          (v) a Person or entity that is named as a “specially designated
national” on the most current list published by the U.S. Treasury Department
Office of Foreign Asset Control at its official website or any replacement
website or other replacement official publication of such list; or
          (vi) a person or entity who is affiliated or associated with a person
or entity listed above.
          (c) Neither Borrower, the Trust nor any Affiliate thereof (i) conducts
any business or engages in making or receiving any contribution of funds, goods
or services to or for the benefit of any Blocked Person, or (ii) deals in, or
otherwise engages in any transaction relating to, any property or interests in
property blocked pursuant to Executive Order No. 13224.
          (d) Neither Borrower, the Trust nor any Affiliate thereof are a
“Special Designated National” or “Blocked Person” as those terms are defined in
the office of Foreign Asset Control Regulations (31 C.F.R. § 500 et. seq.).
     §8. AFFIRMATIVE COVENANTS OF THE BORROWER. The Borrower, on its own behalf
and on behalf of its Subsidiaries, covenants and agrees that:

-40-



--------------------------------------------------------------------------------



 



     §8.1. Punctual Payment. The Borrower will duly and punctually pay or cause
to be paid the principal and interest on the Loans and all interest, fees,
charges and other amounts and Obligations provided for in this Agreement and the
other Loan Documents, all in accordance with the terms of this Agreement, the
Notes and the other Loan Documents.
     §8.2. Maintenance of Office; Jurisdiction of Organization, Etc.. Each of
the Borrower, the Subsidiary Guarantors and the Trust will maintain its chief
executive office in Bethesda, Maryland, or at such other place in the United
States of America as each of them shall designate by written notice to the Agent
to be delivered at least thirty (30) days prior to any change of chief executive
office, where, subject to §21, notices, presentations and demands to or upon the
Borrower, the Subsidiary Guarantors and the Trust in respect of the Loan
Documents may be given or made. Neither the Borrower, any Subsidiary Guarantor
or the Trust will change its jurisdiction of organization, name or corporate
structure without giving the Agent at least thirty (30) days prior written
notice of such change, and, in the case of a change in corporate structure,
without the prior written consent of the Agent, which consent may not be
unreasonably withheld.
     §8.3. Records and Accounts. Each of the Borrower, the Subsidiary Guarantors
and the Trust will (a) keep, and cause each of its Subsidiaries to keep, true
and accurate records and books of account in which full, true and correct
entries will be made in accordance with GAAP and (b) maintain adequate accounts
and reserves for all taxes (including income taxes), contingencies, depreciation
and amortization of its properties and the properties of its Subsidiaries.
     §8.4. Financial Statements, Certificates and Information. The Borrower will
deliver to the Agent:
          (a) as soon as practicable, but in any event not later than ninety
(90) days after the end of each fiscal year of the Trust, the audited
consolidated balance sheet of the Trust and its Subsidiaries at the end of such
year, and the related audited consolidated statements of income, changes in
shareholder’s equity and cash flows for the year then ended, in each case,
setting forth in comparative form the figures as of the end of and for the
previous fiscal year and all such statements to be in reasonable detail,
prepared in accordance with GAAP (which may be provided by inclusion in the Form
10-K of the Trust filed with the SEC for such period and delivered to the
Agent), and, in each case, accompanied by an auditor’s report prepared without
qualification by the Accountants (and the Borrower also shall deliver the
foregoing for FPLP on a consolidated basis); together with (i) a certification
by the principal financial or accounting officer of the Borrower and the Trust
that the information contained in such financial statements fairly presents the
financial position of the Trust and its Subsidiaries on the date thereof (which
may be provided by inclusion in the Form 10-K of the Trust filed with the SEC
for such period and delivered to the Agent) and (ii) a written statement

-41-



--------------------------------------------------------------------------------



 



from such Accountants to the effect that they have read a copy of this
Agreement, and that, in making the examination necessary to said certification,
they have obtained no knowledge of any Default or Event of Default under §10 or
otherwise under the provisions of this Agreement relating to the financial
condition of the Trust or any of its Subsidiaries, or of any facts or
circumstances that would cause the Trust not to continue to qualify as a REIT
for federal income tax purposes, or, if such Accountants shall have obtained
knowledge of any then existing Default, Event of Default or such facts or
circumstances, they shall make disclosure thereof in such statement;
          (b) as soon as practicable, but in any event not later than forty-five
(45) days after the end of each of its March 31, June 30 and September 30 fiscal
quarters, copies of the unaudited consolidated balance sheet of the Trust and
its Subsidiaries, as at the end of such quarter, and the related unaudited
consolidated statements of income, changes in shareholders’ equity and cash
flows for the portion of the Trust’s fiscal year then elapsed, all in reasonable
detail and prepared in accordance with GAAP (which may be provided by inclusion
in the Form 10-Q of the Trust filed with the SEC for such period and delivered
to the Agent), together with a certification by the principal financial or
accounting officer of the Borrower and the Trust that the information contained
in such financial statements fairly presents the financial position of the Trust
and its Subsidiaries on the date thereof (which may be provided by inclusion in
the Form 10-Q of the Trust filed with the SEC for such period and delivered to
the Agent) (subject to year-end adjustments none of which shall be materially
adverse and the absence of footnotes) (and the Borrower also shall deliver the
foregoing for FPLP on a consolidated basis);
          (c) as soon as practicable, but in any event not later than ninety
(90) days after the end of each of its fiscal years, a rent roll and operating
statement in respect of each Eligible Borrowing Base Property, certified by the
chief financial or accounting officer of the Borrower as true and correct;
          (d) as soon as practicable, but in any event not later than forty-five
(45) days after the end of each of the fiscal quarters of the Borrower, a rent
roll and operating statement in respect of each Eligible Borrowing Base
Property, certified by the chief financial or accounting officer of the Borrower
as true and correct;
          (e) simultaneously with the delivery of the financial statements
referred to in subsections (a) and (b) above, a Certificate of Compliance in the
form of Exhibit C hereto signed by the chief financial or accounting officer of
the Borrower, and setting forth in reasonable detail computations evidencing
compliance with the covenants contained in §10;
          (f) promptly as they become available, a copy of each report submitted
to the Borrower, the Trust or any of their respective subsidiaries by the
Accountants in connection with each annual audit of the books of the Borrower,
the Trust

-42-



--------------------------------------------------------------------------------



 



or such Subsidiary by such Accountants or in connection with any interim audit
thereof pertaining to any phase of the business of the Borrower, the Trust or
any such Subsidiary;
          (g) contemporaneously with (or promptly after) the filing or mailing
thereof, copies of all material of a financial nature sent to the holders of any
Indebtedness of the Borrower or any Subsidiary Guarantor for borrowed money
(other than the Loans), to the extent that the information or disclosure
contained in such material refers to or could reasonably be expected to have a
material adverse effect on the business, operations, assets, condition
(financial or otherwise) or properties of the Trust, FPLP or any other member of
the Potomac Group;
          (h) contemporaneously with the filing or mailing thereof, copies of
all material of a financial nature filed with the SEC or sent to the
stockholders of the Trust;
          (i) unless delivered pursuant to clauses (a) or (b) above, as
applicable, as soon as practicable, but in any event not later than ninety
(90) days after the end of each fiscal year of the Trust, copies of the Form
10-K statement filed by the Trust with the SEC for such fiscal year, and as soon
as practicable, but in any event not later than fifty (50) days after the end of
each fiscal quarter of the Trust copies of the Form 10-Q statement filed by the
Trust with the SEC for such fiscal quarter, provided that, in either case, if
the SEC has granted an extension for the filing of such statements, the Trust
shall deliver such statements to the Agent within ten (10) days after the filing
thereof with the SEC;
          (j) in the case of the Borrower and the Trust, as soon as practicable,
but in any event not later than thirty (30) days prior to the end of each of
their respective fiscal years, a business plan for the next fiscal year
(including pro forma projections for such period);
          (k) if requested by the Agent, a certification by the chief financial
or accounting officer of the Borrower of the state and federal taxable income of
the Trust and its Subsidiaries as of the end of any applicable fiscal year; and
          (l) from time to time such other financial data and other information
about the Borrower, the Trust, the Subsidiary Guarantors, their respective
Subsidiaries, the Real Estate Assets (including the Eligible Borrowing Base
Properties), the Pledged Interests and the Partially-Owned Entities as the Agent
or any Lender (through the Agent) may reasonably request. Without limitation of
the foregoing, at the request of the Agent, the Borrower will deliver to the
Agent information relating to (i) the determination of the existence or absence
of a Disqualifying Environmental Event or a Disqualifying Structural Event,
(ii) title to any Eligible Borrowing Base Property, and (iii) insurance
coverage.

-43-



--------------------------------------------------------------------------------



 



     §8.5. Notices.
          (a) Defaults. The Borrower will, promptly after obtaining knowledge of
the same, notify the Agent in writing (with copies to the Agent for each Lender)
of the occurrence of any Default or Event of Default and any dispute under any
of the Organizational Documents of a Subsidiary Guarantor or relating to the
Pledged Interests. If any Person shall give any notice or take any other action
in respect of (x) a claimed Default (whether or not constituting an Event of
Default) under this Agreement or (y) a claimed failure by the Borrower, any
Subsidiary Guarantor or the Trust or any of their respective Subsidiaries, as
applicable, to comply with any term, condition or provision of or under any
note, evidence of Indebtedness, indenture or other obligation in excess of
$20,000,000, individually or in the aggregate, in respect of Indebtedness that
is Without Recourse and in excess of $2,000,000, individually or in the
aggregate, in respect of Indebtedness that is Recourse, to which or with respect
to which any of them is a party or obligor, whether as principal or surety, and
such failure to comply would permit the holder of such note or obligation or
other evidence of Indebtedness to accelerate the maturity thereof, the Borrower
shall forthwith give written notice thereof to the Agent and each of the
Lenders, describing the notice or action and the nature of the claimed failure
to comply.
          (b) Environmental Events. The Borrower will promptly give notice in
writing to the Agent (with copies to the Agent for each Lender) (i) upon
Borrower’s, the Subsidiary Guarantor’s or the Trust’s obtaining knowledge of any
material violation (as determined by the Borrower, the Subsidiary Guarantor or
the Trust in the exercise of its reasonable discretion) of any Environmental Law
regarding any Real Estate Asset or Borrower’s, the Subsidiary Guarantor’s or the
Trust’s operations, (ii) upon Borrower’s, the Subsidiary Guarantor’s or the
Trust’s obtaining knowledge of any known Release of any Hazardous Substance at,
from, or into any Real Estate Asset which it reports in writing or is reportable
by it in writing to any governmental authority and which is material in amount
or nature or which could materially affect the value of such Real Estate Asset,
(iii) upon Borrower’s, the Subsidiary Guarantor’s or the Trust’s receipt of any
notice of material violation of any Environmental Laws or of any material
Release of Hazardous Substances in violation of any Environmental Laws or any
matter that may be a Disqualifying Environmental Event with respect to any of
the Eligible Borrowing Base Properties, including a notice or claim of liability
or potential responsibility from any third party (including without limitation
any federal, state or local governmental officials) and including notice of any
formal inquiry, proceeding, demand, investigation or other action with regard to
(A) Borrower’s or the Trust’s or any other Person’s operation of any Real Estate
Asset, (B) contamination on, from or into any Real Estate Asset, or
(C) investigation or remediation of off-site locations at which Borrower, the
Subsidiary Guarantor or the Trust or any of its predecessors are alleged to have
directly or indirectly disposed of Hazardous Substances, or (iv) upon
Borrower’s, the Subsidiary Guarantor’s or the Trust’s obtaining knowledge that
any expense or loss has been incurred by such governmental authority in
connection with the assessment, containment, removal or

-44-



--------------------------------------------------------------------------------



 



remediation of any Hazardous Substances with respect to which Borrower, the
Subsidiary Guarantor or the Trust or any Partially-Owned Entity may be liable or
for which a lien may be imposed on any Real Estate Asset.
          (c) Notification of Claims against Eligible Borrowing Base Properties.
The Borrower will, and will cause each Subsidiary to, promptly upon becoming
aware thereof, notify the Agent in writing (with copies to the Agent for each
Lender) of any setoff, claims, withholdings or other defenses to which any of
the Eligible Borrowing Base Properties are subject, which (i) could reasonably
be expected to have a material adverse effect on (x) the business, operations,
assets, condition (financial or otherwise), properties or prospects of the
Trust, FPLP or any other member of the Potomac Group, or (y) the value of any
such Eligible Borrowing Base Property, or (ii) with respect to such Eligible
Borrowing Base Property, constitute a Disqualifying Environmental Event, a
Disqualifying Structural Event or a Lien subject to the bonding or insurance
requirement of §9.2(vii).
          (d) Notice of Litigation and Judgments. The Borrower will give notice
to the Agent in writing (with copies to the Agent for each Lender) within three
(3) days of becoming aware of any litigation or proceedings threatened in
writing or any pending litigation and proceedings an adverse determination in
which could materially adversely affect FPLP, the Trust, any member of the
Potomac Group, any of the Pledged Interests or any Eligible Borrowing Base
Property or to which the Borrower, a Subsidiary Guarantor, the Trust or any of
their respective Subsidiaries is or is to become a party involving a claim
against the Borrower, a Subsidiary Guarantor, the Trust or any of their
respective Subsidiaries that could reasonably be expected to have a materially
adverse effect on the respective business, operations, assets, condition
(financial or otherwise) or properties of the Trust, FPLP or any other member of
the Potomac Group, the Collateral or on the value or operation of an Eligible
Borrowing Base Property and stating the nature and status of such litigation or
proceedings. The Borrower will give notice to the Agent and each of the Lenders,
in writing, in form and detail reasonably satisfactory to the Agent, within
three (3) days of any judgment not covered by insurance, final or otherwise,
against the Borrower, a Subsidiary Guarantor, the Trust or any of such
Subsidiaries in an amount in excess of $1,000,000.
     §8.6. Existence of Borrower; Maintenance of Properties. On the Closing
Date, concurrently with the effectiveness of this Agreement, the Borrower shall
cause the Organizational Documents of any Subsidiary Guarantor whose purpose
under its existing Organizational Documents is limited by reference to any
particular specified indebtedness to be amended in the form previously provided
to the Agent. The Borrower, the Subsidiary Guarantors and the Trust will do or
cause to be done all things necessary to, and shall, preserve and keep in full
force and effect its respective existence in its jurisdiction of organization
and will do or cause to be done all things necessary to preserve and keep in
full force all of its respective rights and franchises and those of its
respective Subsidiaries which may be necessary to properly and advantageously
conduct

-45-



--------------------------------------------------------------------------------



 



the businesses conducted by it. The Borrower and each of the Subsidiary
Guarantors (a) will cause all necessary repairs, renewals, replacements,
betterments and improvements to be made to all Real Estate Assets owned or
controlled by it, all as in the judgment of the Borrower or such Subsidiary
Guarantor may be necessary so that the business carried on in connection
therewith may be properly and advantageously conducted at all times, subject to
the terms of the applicable Leases and partnership agreements or other entity
charter documents, and in any event, will keep all of the Real Estate Assets
(for so long as such Real Estate Assets are owned by the Borrower, a Subsidiary
Guarantor or any of their respective Subsidiaries) in a condition consistent
with the Real Estate Assets currently owned or controlled by the Borrower, the
Subsidiary Guarantors or their respective Subsidiaries, (b) will cause all of
its other properties and those of its Subsidiaries (to the extent controlled by
the Borrower or the Subsidiary Guarantor) used or useful in the conduct of its
business or the business of its Subsidiaries to be maintained and kept in good
condition, repair and working order and supplied with all necessary equipment,
(c) will not permit the Trust to directly own or lease any Real Estate Asset,
and (d) will, and will cause each of their respective Subsidiaries to continue
to engage primarily in the businesses now conducted by them and in related
businesses, all of the foregoing to the extent necessary to comply with the
other terms and conditions set forth in this Agreement, and in the case of
clauses (a) and (b) above to the extent, in the good faith judgment of the
Borrower, necessary to properly and advantageously conduct the businesses being
conducted by it.
     §8.7. Existence of the Trust; Maintenance of REIT Status of the Trust;
Maintenance of Properties. The Trust will do or cause to be done all things
necessary to preserve and keep in full force and effect the Trust’s existence as
a Maryland corporation. The Trust will at all times (i) maintain its status as a
REIT and not take any action which could lead to its disqualification as a REIT
and (ii) continue to operate as a self-directed and self-administered REIT and
be listed on a nationally-recognized stock exchange. The Trust will not engage
in any business other than the business of acting as a REIT and serving as the
general partner and limited partner of the Borrower and matters directly
relating thereto, and shall (x) conduct all or substantially all of its business
operations through the Borrower or through subsidiary partnerships or other
entities in which the Borrower owns 100% of the economic interests and (y) own
no real property or material personal property other than through its ownership
interests in the Borrower. The Trust will (a) cause all of its properties and
those of its Subsidiaries used or useful in the conduct of its business or the
business of its Subsidiaries to be maintained and kept in good condition, repair
and working order, and supplied with all necessary equipment, (b) cause to be
made all necessary repairs, renewals, replacements, betterments and improvements
thereof, all as in the judgment of the Trust may be necessary so that the
business carried on in connection therewith may be properly and advantageously
conducted at all times and (c) cause each of its Subsidiaries to continue to
engage primarily in the businesses now conducted by it and in related
businesses, in each case under clauses (a), (b) and (c) above to the extent, in
the good faith judgment of the Trust, necessary to properly and advantageously
conduct the businesses being conducted by it.

-46-



--------------------------------------------------------------------------------



 



     §8.8. Insurance. The Borrower, the Subsidiary Guarantors and the Trust will
maintain with respect to their other properties, and will cause each of their
respective Subsidiaries to maintain, with financially sound and reputable
insurers, insurance with respect to such properties and its business against
such casualties and contingencies as shall be in accordance with the general
practices of businesses engaged in similar activities in similar geographic
areas and in amounts, containing such terms, in such forms and for such periods
as may be reasonable and prudent.
     §8.9. Taxes. The Borrower and the Subsidiary Guarantors will, and will
cause each of their respective Subsidiaries to, pay or cause to be paid real
estate taxes, other taxes, assessments and other governmental charges against
the Real Estate Assets before the same become delinquent and will duly pay and
discharge, or cause to be paid and discharged, before the same shall become
overdue, all taxes, assessments and other governmental charges imposed upon its
sales and activities, or any part thereof, or upon the income or profits
therefrom, as well as all claims for labor, materials, or supplies that if
unpaid might by law become a lien or charge upon any of the Real Estate Assets;
provided that any such tax, assessment, charge, levy or claim need not be paid
if the validity or amount thereof shall currently be contested in good faith by
appropriate proceedings and if the Borrower, the Subsidiary Guarantor or the
Trust shall have set aside on its books adequate reserves with respect thereto;
and provided further that the Borrower, the Subsidiary Guarantors or the Trust
will pay all such taxes, assessments, charges, levies or claims forthwith prior
to the consummation of proceedings to foreclose any lien that may have attached
as security therefor. Promptly upon request by the Agent if required for bank
regulatory compliance purposes or similar bank purposes, the Borrower will
provide evidence of the payment of real estate taxes, other taxes, assessments
and other governmental charges against the Real Estate Assets in the form of
receipted tax bills or other form reasonably acceptable to the Agent, or
evidence of the existence of applicable contests as contemplated herein.
     §8.10. Inspection of Properties and Books. (a) Subject to the rights of
tenants to limit or prohibit such access, as denoted in the applicable Leases,
the Borrower, the Subsidiary Guarantors and the Trust will permit the Agent or
any of its designated representatives upon reasonable notice (which notice may
be given orally or in writing and provided that no notice shall be required if a
Default or Event of Default has occurred and is continuing), to visit and
inspect any of the properties of the Borrower, such Subsidiary Guarantor, the
Trust or any of their respective Subsidiaries to examine the books of account of
the Borrower, such Subsidiary Guarantor, the Trust and their respective
Subsidiaries (and to make copies thereof and extracts therefrom) and to discuss
the affairs, finances and accounts of the Borrower, such Subsidiary Guarantor,
the Trust and their respective Subsidiaries with, and to be advised as to the
same by, its officers, all at such reasonable times and intervals as the Agent
may reasonably request.

-47-



--------------------------------------------------------------------------------



 



          (b) The Borrower hereby agrees that each of the Lenders and the Agent
(and each of their respective, and their respective affiliates’, employees,
officers, directors, agents and advisors (collectively, “Representatives”) is,
and has been from the commencement of discussions with respect to the facility
established by the Agreement (the “Facility”), permitted to disclose to any and
all Persons, without limitation of any kind, the structure and tax aspects (as
such terms are used in Code sections 6011 and 6111) of the Facility, and all
materials of any kind (including opinions or other tax analyses) that are or
have been provided to such Lender or the Agent related to such structure and tax
aspects. In this regard, the Lenders and the Agent intend that this transaction
will not be a “confidential transaction” under Code sections 6011, 6111 or 6112,
and the regulations promulgated thereunder. Neither Borrower, the Trust, any
Subsidiary Guarantor, nor any Subsidiary of any of the foregoing intends to
treat the Term Loan or the transactions contemplated by this Agreement and the
other Loan Documents as being a “reportable transaction” (within the meaning of
Treasury Regulation Section 1.6011-4). If the Borrower or any Subsidiary
Guarantor determines to take any action inconsistent with such intention, the
Borrower will promptly notify the Agent thereof. If the Borrower so notifies the
Agent, the Borrower acknowledges that the Agent may treat the Term Loan as part
of a transaction that is subject to Treasury Regulation Section 301.6112-1, and
the Agent will maintain the lists and other records, including the identity of
the applicable party to the Term Loan as required by such Treasury Regulation.
          (c) The Borrower hereby acknowledges that (a) the Agent and/or the
Arranger will make available to the Lenders materials and/or information
provided by the Borrower hereunder by posting such materials on SyndTrak or
another similar electronic system (the “Platform”) and (b) certain of the
Lenders may be “public-side” Lenders (i.e., Lenders that do not wish to receive
material non-public information with respect to the Borrower or its securities)
(each, a “Public Lender”). The Borrower hereby agrees that (w) all such
materials that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” by Borrower which, at a minimum, shall mean that
the word “PUBLIC” shall appear prominently on the first page thereof; (x) by
marking such materials “PUBLIC,” the Borrower shall be deemed to have authorized
the Agent, the Arranger and the Lenders to treat such materials as not
containing any material non-public information with respect to the Borrower, the
Subsidiary Guarantors, the Trust or their securities for purposes of United
States Federal and state securities laws; (y) all such materials marked “PUBLIC”
by Borrower are permitted to be made available through a portion of the Platform
designated “Public Investor;” and (z) the Agent and the Arranger shall be
entitled to treat any such materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform established for
confidential non-public information and materials with respect to Borrower, the
Subsidiary Guarantors, the Trust or their securities and not designated “Public
Investor.” Notwithstanding the foregoing, Borrower shall be under no obligation
to mark any such materials “PUBLIC.” In addition, Agent, Arranger and the
Lenders all agree to maintain all such materials (other than any such materials
as are marked “PUBLIC”) in confidence

-48-



--------------------------------------------------------------------------------



 



and further agree that they shall not make any such materials available to any
other Person (including, without limitation, other proposed Lenders and/or
participants) unless and until such other Person agrees in writing to maintain
such materials in confidence consistent with the terms hereof.
     §8.11. Compliance with Laws, Contracts, Licenses, and Permits. The
Borrower, the Subsidiary Guarantors and the Trust will comply with, and will
cause each of their respective Subsidiaries to comply with (a) all applicable
laws and regulations now or hereafter in effect wherever its business is
conducted that are material in any respect to the operation of their respective
businesses in the ordinary course and consistent with past practices, including,
without limitation, all such Environmental Laws and all such applicable federal
and state securities laws, (b) the provisions of its partnership agreement or
corporate charter and other Organizational Documents, as applicable, (c) all
material agreements and instruments to which it is a party or by which it or any
of its properties may be bound (including the Real Estate Assets and the Leases,
as applicable) and (d) all applicable decrees, orders, and judgments. If at any
time while the Term Loan or any Note or other Obligation is outstanding or the
Lenders have any obligation to make, continue or convert a portion of the Term
Loan hereunder, any Permit shall become necessary or required in order that the
Borrower or any Subsidiary Guarantor may fulfill any of its obligations
hereunder, the Borrower, the Subsidiary Guarantors and the Trust and their
respective Subsidiaries will immediately take or cause to be taken all
reasonable steps within the power of the Borrower, such Subsidiary Guarantor or
the Trust, as applicable, to obtain such Permit and furnish the Agent with
evidence thereof.
     §8.12. Use of Proceeds. Subject at all times to the other provisions of
this Agreement, including without limitation §7.17, the Borrower will use the
proceeds of the Loans solely to refinance certain Permitted Properties known as
the “Suburban Maryland Office Portfolio.”
     §8.13. Additional Borrower; Solvency of Borrower; Removal of Borrower;
Addition of Real Estate Asset to Unencumbered Pool.
          (a) (i) If, after the Closing Date, the Borrower wishes to designate
as an Eligible Borrowing Base Property a Real Estate Asset that otherwise
qualifies as an Eligible Borrowing Base Property but is owned by a Person other
than the Borrower or a Subsidiary Guarantor, the Borrower shall give the Agent
at least ten (10) Business Days’ prior written notice thereof. With such written
notice, the Borrower and/or the potential Subsidiary Guarantor, as applicable,
shall deliver to the Agent each of the following, all of which must be
satisfactory to and approved by the Agent: (A) the applicable Joinder Documents,
which shall include, without limitation, a joinder to the Subsidiary Guaranty
pursuant to which such Wholly-owned Subsidiary which owns the potential Eligible
Borrowing Base Property guarantees the Obligations, a supplement to the Equity
Pledge Agreement pursuant to which one hundred percent of the Equity Interests
of such Subsidiary shall be pledged to the Agent and a supplement to the Account
Agreement, if

-49-



--------------------------------------------------------------------------------



 



applicable; (ii) the organizational structure and Organizational Documents for
the direct and indirect owners of such potential Eligible Borrowing Base
Property; (iii) the operating statements and rent roll with respect to such
potential Eligible Borrowing Base Property; (iv) a Certificate of Compliance in
the form of Exhibit C evidencing compliance with the covenants set forth in §10,
and containing a certification that no Default or Event of Default exists and
that such potential Borrowing Base Asset is not the subject of a Disqualifying
Environmental Event or a Disqualifying Structural Event, in each case after
giving effect to the inclusion of the additional Eligible Borrowing Base
Property; and (v) such other documents, instruments, agreements, amendments or
supplements to existing Security Documents, lien search results, opinions or
other information as the Agent deems necessary or advisable with respect to such
potential Eligible Borrowing Base Property, the potential Subsidiary Guarantor
or the potential Pledged Interests.
               (ii) At any time and from time to time but only for so long as no
Default or Event of Default shall then exist, the Borrower may notify Agent, in
writing (each, a “Release Notice”), that the Borrower would like one (1) or more
Eligible Borrowing Base Properties to be removed from the Borrowing Base Pool.
Such Release Notice shall be accompanied by a Certificate of Compliance in the
form of Exhibit C, evidencing compliance with §10 and certifying as to no
Default or Event of Default after giving effect to the requested release. Upon
the Agent’s receipt of, and written consent to the release specified in, such
Release Notice and its satisfaction with the Certificate of Compliance, such
Eligible Borrowing Base Properties (each, a “Released Property”) shall be
removed from the Borrowing Base Pool and any Subsidiary Guarantor which is the
owner of a Released Property (and is not the owner of any other Eligible
Borrowing Base Property) shall be released from its obligations under the
Subsidiary Guaranty.
               (iii) FPLP will not permit any Subsidiary Guarantor that owns an
Eligible Borrowing Base Property to have any Subsidiaries unless such Subsidiary
is wholly-owned by such Subsidiary Guarantor and such Subsidiary’s business,
obligations and undertakings are exclusively related to the business of such
Borrower.
          (b) The Borrower and the Trust shall remain solvent at all times.
          (c) In the event the Borrower wishes to add a Real Estate Asset to the
Borrowing Base Pool which does not meet one or more of the Borrowing Base
Property Conditions or the provisions of §8.13(c), such Real Estate Asset may be
included in the Borrowing Base with the approval of the Agent and the Majority
Lenders.
     §8.14. Further Assurances; Release of Liens.
          (a) The Borrower and the Trust will, and will cause each Subsidiary
Guarantor to, cooperate with the Agent and the Lenders and execute such further
instruments and documents as the Lenders or the Agent shall reasonably request
to carry

-50-



--------------------------------------------------------------------------------



 



out to their satisfaction the transactions contemplated by this Agreement and
the other Loan Documents.
          (b) The Borrower shall deliver to the Agent, no later than 30 days
following the Closing Date, recorded copies of the discharges and / or releases
of each of the mortgages, deeds of trust, collateral assignments of leases and
UCC financing statements relating to the Eligible Borrowing Base Properties,
including, without limitation, terminations of the Liens specified in Schedule
7.3(a).
     §8.15. Interest Rate Protection. In the event that the Borrower’s floating
rate Indebtedness that is not otherwise subject to interest rate protection
arrangements at any time exceeds twenty-five percent (25%) of Consolidated Gross
Asset Value, the Borrower shall obtain and maintain in effect interest rate
protection arrangements (by means of hedging techniques or vehicles such as
interest rate swaps, interest rate caps, interest rate corridors or interest
rate collars, in each case to be capped at a rate reasonably satisfactory to the
Agent and otherwise in form and substance reasonably satisfactory to the Agent)
for a term and in an amount reasonably satisfactory to the Agent. Once obtained,
the Borrower shall maintain such arrangements in full force and effect as
provided therein, and shall not, without the approval of the Agent, modify,
terminate, or transfer such arrangements during the period in which the
Borrower’s floating rate Indebtedness exceeds twenty-five percent (25%) of
Consolidated Gross Asset Value.
     §8.16. Environmental Indemnification. The Borrower covenants and agrees
that it will indemnify and hold the Agent and each Lender, and each of their
respective Affiliates, harmless from and against any and all claims, expense,
damage, loss or liability incurred by the Agent or any Lender (including all
reasonable costs of legal representation incurred by the Agent or any Lender,
but excluding, as applicable, for the Agent or a Lender any claim, expense,
damage, loss or liability as a result of the gross negligence or willful
misconduct of the Agent or such Lender or any of their respective Affiliates)
relating to (a) any Release or threatened Release of Hazardous Substances on any
Real Estate Asset; (b) any violation of any Environmental Laws with respect to
conditions at any Real Estate Asset or the operations conducted thereon; (c) the
investigation or remediation of off-site locations at which the Borrower, a
Subsidiary Guarantor, the Trust or any of their respective Subsidiaries or their
predecessors are alleged to have directly or indirectly disposed of Hazardous
Substances; or (d) any action, suit, proceeding or investigation brought or
threatened with respect to any Hazardous Substances relating to Real Estate
Assets (including, but not limited to, claims with respect to wrongful death,
personal injury or damage to property). It is expressly acknowledged by the
Borrower and the Subsidiary Guarantors that, notwithstanding the introductory
paragraph of this §8, this covenant of indemnification shall survive the
repayment of the amounts owing under the Notes and this Agreement and the
termination of this Agreement and the obligations of the Lenders hereunder and
shall inure to the benefit of the Agent and the Lenders and their respective
Affiliates, their respective

-51-



--------------------------------------------------------------------------------



 



successors, and their respective assigns under the Loan Documents permitted
under this Agreement.
     §8.17. Response Actions. The Borrower covenants and agrees that if any
Release or disposal of Hazardous Substances shall occur or shall have occurred
on any Real Estate Asset owned directly or indirectly by the Borrower, any of
the Subsidiary Guarantors or the Trust, in violation of applicable Environmental
Laws, the Borrower will cause the prompt containment and removal of such
Hazardous Substances and remediation of such Real Estate Asset as necessary to
comply with all Environmental Laws or to preserve the value of any applicable
Eligible Borrowing Base Property.
     §8.18. Environmental Assessments. If the Agent reasonably believes, after
discussion with the Borrower and review of any environmental reports provided by
the Borrower, that a Disqualifying Environmental Event has occurred with respect
to any one or more of the Eligible Borrowing Base Properties, whether or not a
Default or an Event of Default shall have occurred, the Agent may, from time to
time, for the purpose of assessing and determining whether a Disqualifying
Environmental Event has in fact occurred, cause the Borrower to obtain one or
more environmental assessments or audits of such Eligible Borrowing Base
Property prepared by a hydrogeologist, an independent engineer or other
qualified consultant or expert approved by the Agent to evaluate or confirm
(i) whether any Hazardous Substances are present in the soil or water at such
Eligible Borrowing Base Property and (ii) whether the use and operation of such
Eligible Borrowing Base Property complies with all Environmental Laws.
Environmental assessments may include without limitation detailed visual
inspections of such Eligible Borrowing Base Property including, without
limitation, any and all storage areas, storage tanks, drains, dry wells and
leaching areas, and, if and to the extent reasonable, appropriate and required
pursuant to applicable Environmental Laws, the taking of soil samples, surface
water samples and ground water samples, as well as such other investigations or
analyses as the Agent deems appropriate. All such environmental assessments
shall be at the sole cost and expense of the Borrower.
     §8.19. Employee Benefit Plans.
          (a) Notice. The Borrower and the Trust will notify the Agent (with
copies to the Agent for each Lender) at least thirty (30) days prior to the
establishment of any Employee Benefit Plan, Multiemployer Plan or Guaranteed
Pension Plan by any of them or any of their respective ERISA Affiliates other
than those disclosed on Schedule 7.16 attached hereto or disclosed in the SEC
Filings, and neither the Borrower nor the Trust will establish any Employee
Benefit Plan, Multiemployer Plan or Guaranteed Pension Plan which could
reasonably be expected to have a material adverse effect on FPLP, the Trust or
any member of the Potomac Group.
          (b) In General. Each Employee Benefit Plan maintained by the Borrower,
the Trust or any of their respective ERISA Affiliates will be operated in

-52-



--------------------------------------------------------------------------------



 



compliance with the provisions of ERISA and, to the extent applicable, the Code,
including but not limited to the provisions thereunder respecting prohibited
transactions.
          (c) Terminability of Welfare Plans. With respect to each Employee
Benefit Plan maintained by the Borrower, the Trust or any of their respective
ERISA Affiliates which is an employee welfare benefit plan within the meaning of
§3(l) or §3(2)(B) of ERISA, the Borrower, the Trust, or any of their respective
ERISA Affiliates, as the case may be, shall have the right to terminate each
such plan at any time (or at any time subsequent to the expiration of any
applicable bargaining agreement) without liability other than liability to pay
claims incurred prior to the date of termination.
          (d) Unfunded or Underfunded Liabilities. The Borrower and the Trust
will not at any time have accruing or accrued unfunded or underfunded
liabilities with respect to any Employee Benefit Plan, Guaranteed Pension Plan
or Multiemployer Plan, or permit any condition to exist under any Multiemployer
Plan that would create a withdrawal liability.
     §8.20. No Amendments to Certain Documents. The Borrower and the Trust will
not at any time cause or permit its certificate of limited partnership,
agreement of limited partnership (including without limitation the Agreement of
Limited Partnership of the Borrower), articles of incorporation, by-laws,
operating agreement or other Organizational Documents, as the case may be, to be
modified, amended or supplemented in any respect whatever, without (in each
case) the express prior written consent or approval of the Agent, if such
changes could reasonably be expected to affect the Trust’s REIT status or
otherwise adversely affect the rights of the Agent and the Lenders hereunder or
under any other Loan Document.
     §9. CERTAIN NEGATIVE COVENANTS OF THE BORROWER. The Borrower, on its own
behalf and on behalf of its Subsidiaries, covenants and agrees that neither the
Borrower, the Subsidiary Guarantors nor the Trust will:
     §9.1. Restrictions on Indebtedness. Create, incur, assume, guarantee or be
or remain liable, contingently or otherwise, with respect to any Indebtedness
other than:
          (a) Indebtedness to the Agent and the Lenders (and their respective
Affiliates) arising under any of the Loan Documents, the Unsecured Revolver
Agreement or the Existing Term Loan Agreement;
          (b) current liabilities of the Borrower or the Subsidiary Guarantors
incurred in the ordinary course of business other than through (i) the borrowing
of money, or (ii) the obtaining of credit except for credit on an open account
basis customarily extended and in fact extended in connection with normal
purchases of goods and services;

-53-



--------------------------------------------------------------------------------



 



          (c) Indebtedness (other than relating to the Eligible Borrowing Base
Properties) in an aggregate amount not in excess of $250,000 in respect of
taxes, assessments, governmental charges or levies and claims for labor,
materials and supplies to the extent that payment therefor shall not at the time
be required to be made in accordance with the provisions of §8.9;
          (d) Indebtedness (other than relating to the Eligible Borrowing Base
Properties) in an aggregate amount not in excess of $1,000,000 in respect of
judgments or awards that have been in force for less than the applicable period
for taking an appeal so long as execution is not levied thereunder or in respect
of which, at the time, a good faith appeal or proceeding for review is being
prosecuted, and in respect of which a stay of execution shall have been obtained
pending such appeal or review;
          (e) endorsements for collection, deposit or negotiation incurred in
the ordinary course of business;
          (f) Secured Indebtedness of the Borrower incurred after the Closing
Date, provided that: (i) such Indebtedness is Without Recourse to the Borrower,
the Trust or any Subsidiary Guarantor and is Without Recourse to any Eligible
Borrowing Base Property or to any of the respective assets or Equity Interests
of any of the Borrower, the Trust or any Subsidiary Guarantor other than to the
specific Real Estate Asset or Assets (other than any Eligible Borrowing Base
Property) acquired, refinanced or rehabilitated with the proceeds of such
Indebtedness, except that, notwithstanding the foregoing, a portion of such
Indebtedness at any time outstanding not in excess of ten percent (10%) of
Consolidated Gross Asset Value may be Recourse Indebtedness of the Borrower so
long as such Indebtedness is not secured by any Eligible Borrowing Base Property
or any Eligible Unencumbered Property (as defined in the Unsecured Revolver
Agreement) or a pledge of the equity of any Subsidiary that owns an Eligible
Unencumbered Property (as defined in the Unsecured Revolver Agreement), (ii) at
the time any such Indebtedness is incurred and after giving effect thereto,
there exists no Default or Event of Default hereunder and (iii) such
Indebtedness, in the aggregate, does not exceed fifty-five percent (55%) of
Consolidated Gross Asset Value;
          (g) contingent liabilities of the Borrower or the Subsidiary
Guarantors disclosed in the financial statements referred to in §7.4 or on
Schedule 9.1(g) hereto, and such other contingent liabilities of the Borrower
having a combined aggregate potential liability of not more than $1,000,000 at
any time; and
          (h) Indebtedness of the Borrower or the Subsidiary Guarantors for the
purchase price of capital assets (other than Real Estate Assets but including
Indebtedness in respect of Capitalized Leases) incurred in the ordinary course
of business, provided that the aggregate principal amount of Indebtedness
permitted by this clause (h) shall not exceed $500,000 at any time outstanding.

-54-



--------------------------------------------------------------------------------



 



     Notwithstanding the foregoing, in no event shall the Borrower, the Trust or
any of their respective Subsidiaries incur or have outstanding unhedged variable
rate Indebtedness in excess of twenty-five percent (25%) of Consolidated Gross
Asset Value.
     It is understood and agreed that the provisions of this §9.1 shall not
apply to Indebtedness of any Partially-Owned Entity which is Without Recourse to
the Borrower, any Subsidiary Guarantor or the Trust, or any of their respective
assets. The terms and provisions of this §9.1 are in addition to, and not in
limitation of, the covenants set forth in §10.
     §9.2. Restrictions on Liens, Etc. (a) Create or incur or suffer to be
created or incurred or to exist any lien, encumbrance, mortgage, pledge,
attachment, security interest or other rights of third parties of any kind upon
any of the Eligible Borrowing Base Properties, the Equity Interests of the
Borrower or any Subsidiary Guarantor or any other Collateral, whether now owned
or hereafter acquired, or upon the income or profits therefrom or the
Distributions attributable thereto, as applicable; (b) acquire, or agree or have
an option to acquire, any property or assets upon conditional sale or other
title retention or purchase money security agreement, device or arrangement in
connection with the operation of the Eligible Borrowing Base Properties;
(c) suffer to exist with respect to the Eligible Borrowing Base Properties, any
taxes, assessments, governmental charges and claims for labor, materials and
supplies for which payment thereof is not being contested or for which payment
notwithstanding a contest is required to be made in accordance with the
provisions of §8.9 and has not been timely made; or (d) sell, assign, pledge or
otherwise transfer for security any accounts, contract rights, general
intangibles, chattel paper or instruments, with or without recourse, relating to
the Eligible Borrowing Base Properties, the Equity Interests of the Borrower or
any Subsidiary Guarantor or any other Collateral (the foregoing types of liens
and encumbrances described in clauses (a) through (d) being sometimes referred
to herein collectively as “Liens”), provided that the Borrower and the
Subsidiary Guarantors may create or incur or suffer to be created or incurred or
to exist:
               (i) Liens securing taxes, assessments, governmental charges or
levies which are not yet due and payable or which are not yet required to be
paid under §8.9;
               (ii) Liens arising out of deposits or pledges made in connection
with, or to secure payment of, worker’s compensation, unemployment insurance,
old age pensions or other social security obligations; and deposits with utility
companies and other similar deposits made in the ordinary course of business;
               (iii) Liens (other than affecting the Eligible Borrowing Base
Properties) in respect of judgments or awards, the Indebtedness with respect to
which is not prohibited by §9.1(d);

-55-



--------------------------------------------------------------------------------



 



               (iv) Encumbrances on properties consisting of easements, rights
of way, covenants, zoning and other land-use restrictions, building
restrictions, restrictions on the use of real property and defects and
irregularities in the title thereto; landlord’s or lessor’s Liens under Leases
to which the Borrower is a party or bound; purchase options granted at a price
not less than the market value of such property; and other minor Liens or
encumbrances on properties, none of which interferes materially and adversely
with the use of the property affected in the ordinary conduct of the business of
the Borrower, and which matters (x) do not individually or in the aggregate have
a material adverse effect on the business of FPLP, the Trust or any member of
the Potomac Group and (y) do not make title to such property unmarketable by the
conveyancing standards in effect where such property is located;
               (v) any Leases entered into in the ordinary course of business;
               (vi) as to Real Estate Assets which are acquired after the date
of this Agreement, Liens and other encumbrances or rights of others which exist
on the date of acquisition and which do not otherwise constitute a breach of
this Agreement; provided that nothing in this clause (vi) shall be deemed or
construed to permit an Eligible Borrowing Base Property to be subject to a Lien
to secure Indebtedness;
               (vii) Liens affecting the Eligible Borrowing Base Properties in
respect of judgments or awards that are under appeal or have been in force for
less than the applicable period for taking an appeal, so long as execution is
not levied thereunder or in respect of which, at the time, a good faith appeal
or proceeding for review is being diligently prosecuted, and in respect of which
a stay of execution shall have been obtained pending such appeal or review;
provided that the Borrower shall have obtained a bond or insurance or made other
arrangements with respect thereto, in each case reasonably satisfactory to the
Agent; and
               (viii) Liens securing Indebtedness for the purchase price of
capital assets (other than Real Estate Assets but including Indebtedness in
respect of Capitalized Leases for equipment and other equipment leases) to the
extent not otherwise prohibited by §9.1.
               Nothing contained in this §9.2 shall restrict or limit the
Borrower or any of their respective Wholly-owned Subsidiaries from creating a
Lien in connection with any Real Estate Asset which is not an Eligible Borrowing
Base Property and otherwise in compliance with the other terms of this
Agreement.
               The Trust shall not create or incur or suffer to be created or
incurred any Lien on any of its directly-owned properties or assets, including,
in any event, its general partner interests and limited partner interests in the
Borrower.

-56-



--------------------------------------------------------------------------------



 



     §9.3. Restrictions on Investments. Make or permit to exist or to remain
outstanding any Investment except, with respect to the Borrower and its
Subsidiaries only, Investments in:
          (a) marketable direct or guaranteed obligations of the United States
of America that mature within one (1) year from the date of purchase (including
investments in securities guaranteed by the United States of America such as
securities in so-called “overseas private investment corporations”);
          (b) demand deposits, certificates of deposit, bankers acceptances and
time deposits of United States banks having total assets in excess of
$1,000,000,000;
          (c) securities commonly known as “commercial paper” issued by a
corporation organized and existing under the laws of the United States of
America or any state thereof that at the time of purchase have been rated and
the ratings for which are not less than “P 1” if rated by Moody’s, and not less
than “A 1” if rated by S&P;
          (d) Investments existing on the Closing Date and listed in the
financial statements referred to in §7.4;
          (e) other Investments hereafter in connection with the acquisition and
development of Permitted Properties by the Borrower or any Wholly-owned
Subsidiary of the Borrower, provided that the aggregate amounts actually
invested by Borrower (or if not invested directly by Borrower, actually invested
by an Affiliate of the Borrower for which the Borrower has any funding
obligation) and such Wholly-owned Subsidiary at any time in Real Estate Assets
under Development (including all development costs) will not exceed ten percent
(10%) of the Consolidated Gross Asset Value at the time of any such Investment;
and Investments in raw land intended to be developed by the Borrower or any
Wholly-owned Subsidiary of the Borrower for use as a Permitted Property,
provided that the aggregate amounts actually invested by Borrower (or if not
invested directly by Borrower, actually invested by an Affiliate of the Borrower
for which the Borrower has any funding obligation) and such Wholly-owned
Subsidiary at any time in raw land will not exceed five percent (5%) of the
Consolidated Gross Asset Value at the time of any such Investment;
          (f) any Investments now or hereafter made in any Wholly-owned
Subsidiary; and Investments now or hereafter made in any Partially-Owned Entity
(or other Person for which the Borrower has any funding obligation) so long as
such Investment is made in connection with Permitted Properties and provided
that the aggregate amounts actually invested by Borrower (or if not invested
directly by Borrower, actually invested by an Affiliate of the Borrower for
which the Borrower has any funding obligation) and such Wholly-owned Subsidiary
at any time in any Partially-Owned Entity (or other such Person) will not exceed
twenty percent (20%) of the Consolidated Gross Asset Value at the time of any
such Investment; and

-57-



--------------------------------------------------------------------------------



 



          (g) Investments in respect of (1) equipment, inventory and other
tangible personal property acquired in the ordinary course of business,
(2) current trade and customer accounts receivable for services rendered in the
ordinary course of business and payable in accordance with customary trade
terms, (3) advances in the ordinary course of business to employees for travel
expenses, drawing accounts and similar expenditures, (4) prepaid expenses made
in the ordinary course of business; and
          (h) Investments by the Borrower in Mortgage Notes, provided that the
aggregate investment in such Mortgage Notes will not exceed five percent (5%) of
the Consolidated Gross Asset Value at the time of any such Investment.
     In no event shall the aggregate of Investments made pursuant to subclauses
(e), (f), (g) and (h) above exceed twenty-five percent (25%) of Consolidated
Gross Asset Value at any time.
     Notwithstanding the foregoing, the Trust shall be permitted to make and
maintain Investments in the Borrower and the Trust shall contribute to the
Borrower, promptly upon, and in any event within 3 Business Days of, the Trust’s
receipt thereof, 100% of the aggregate proceeds received by the Trust in
connection with any offering of stock or debt in the Trust (net of fees and
expenses customarily incurred in such offerings).
     §9.4. Merger, Consolidation and Disposition of Assets; Assets of the Trust.
          (a) Become a party to any merger, consolidation, spin-off or other
material business change without the prior written approval of the Majority
Lenders (other than (x) the merger or consolidation of one or more Wholly-owned
Subsidiaries with and into the Borrower or (y) the merger or consolidation of
two or more Wholly owned Subsidiaries of the Borrower so long as no Default or
Event of Default has occurred and is continuing, or would occur and be
continuing after giving effect to such merger or consolidation); or
          (b) sell, transfer or otherwise dispose of any Real Estate Assets or
other property, including any equity interest in any Person in any one or more
transactions in any 12-month period having a sales price (net of any
Indebtedness secured by a Lien on such Real Estate Assets, if any), in an amount
in excess of twenty percent (20%) of Consolidated Gross Asset Value
(collectively and individually, “Sell” or a “Sale”) or grant a Lien to secure
Indebtedness (an “Indebtedness Lien”) in any one or more transactions in a
12-month period in an amount in excess of twenty percent (20%) of Consolidated
Gross Asset Value unless, in each such event, the Majority Lenders have given
their prior written consent thereto. In addition, prior to any Sale or grant of
an Indebtedness Lien, the Borrower shall have provided to the Agent (with copies
to the Agent for each Lender) a compliance certificate in the form of Exhibit C,
hereto signed by the chief financial officer or chief accounting officer of the
Borrower, setting forth in

-58-



--------------------------------------------------------------------------------



 



reasonable detail computations evidencing compliance with the covenants
contained in §10 hereof and certifying that no Default or Event of Default would
exist or occur and be continuing after giving effect to all such proposed Sales
or Indebtedness Liens (and the use of proceeds of such Sales or Indebtedness
Liens to pay Indebtedness outstanding hereunder).
     §9.5. Compliance with Environmental Laws. (a) Use any of the Real Estate
Assets or any portion thereof as a facility for the handling, processing,
storage or disposal of Hazardous Substances except for quantities of Hazardous
Substances used in the ordinary course of business and in compliance with all
applicable Environmental Laws, (b) cause or permit to be located on any of the
Real Estate Assets any underground tank or other underground storage receptacle
for Hazardous Substances except in compliance with Environmental Laws,
(c) generate any Hazardous Substances on any of the Real Estate Assets except in
compliance with Environmental Laws, or (d) conduct any activity at any Real
Estate Asset or use any Real Estate Asset in any manner so as to cause a Release
in violation of applicable Environmental Laws.
     §9.6. Distributions.
          (a) The Borrower will not make (i) annual Distributions in excess of
95% of “funds from operations”; or (ii) any Distributions during any period
after any monetary Event of Default has occurred; provided, however, (a) that
the Borrower may at all times (including while an Event of Default is
continuing) make Distributions to the extent (after taking into account all
available funds of the Trust from all other sources) required in order to enable
the Trust to continue to qualify as a REIT and (b) in the event that the
Borrower cures any such Event of Default in clause (ii) above and the Agent has
accepted such cure prior to accelerating the Loan, the limitation of clause
(ii) above shall cease to apply with respect to such Event of Default.
          (b) The Trust will not, during any period when any monetary Event of
Default has occurred and is continuing, make any Distributions in excess of the
minimum Distributions required to be made by the Trust in order to maintain its
status as a REIT.
          (c) Neither the Borrower nor any Subsidiary Guarantor will enter into
any contract or agreement pursuant to which it agrees not to pledge its legal,
equitable or beneficial right, title and interest in and to Equity Interests in
or Distributions from its Subsidiaries.
     §9.7. Government Regulation. The Borrower and the Trust shall not, and
shall not permit any of their respective Subsidiaries to, (a) be or become
subject at any time to any law, regulation, or list of any government agency
(including, without limitation, the U.S. Office of Foreign Asset Control list)
that prohibits or limits the Agent or any Lender from making any advance or
extension of credit to the Borrower or from otherwise conducting business with
the Borrower, or (b) fail to provide documentary and other

-59-



--------------------------------------------------------------------------------



 



evidence of the Borrower’s identity as may be requested by the Agent or any
Lender at any time to enable the Agent or any Lender to verify the Borrower’s
identity or to comply with any applicable law or regulation, including, without
limitation, Section 326 of the USA Patriot Act of 2001, 31 U.S.C. Section 5318.
               §10. FINANCIAL COVENANTS; COVENANTS REGARDING ELIGIBLE BORROWING
BASE PROPERTIES. The Borrower, on its own behalf and on behalf of its
Subsidiaries, covenants and agrees that:
     §10.1. Consolidated Total Leverage Ratio. At any time, Consolidated Total
Indebtedness as at the last day of the applicable quarter shall not exceed 60%
of Consolidated Gross Asset Value, provided that for a single period of not more
than three consecutive fiscal quarters, such percentage shall be permitted to
exceed 60% (but in no event may it exceed 65%) so long as such fiscal quarters
do not include either of the two fiscal quarters immediately preceding the
Maturity Date. Such single three consecutive fiscal quarter period shall
commence with the first fiscal quarter for which the financial statements
pertaining to such quarter evidence Consolidated Total Indebtedness in excess of
60% of Consolidated Gross Asset Value for such quarter, and shall not be
available to the Borrower again, whether or not the Borrower utilized all
consecutive fiscal quarters. This covenant shall be tested quarterly as of the
last day of the applicable quarter.
     §10.2. [Reserved.].
     §10.3. Fixed Charge Coverage Ratio. As at the end of any fiscal quarter,
the ratio of (i) Adjusted EBITDA for the four consecutive fiscal quarters ending
on the last day of such fiscal quarter to (ii) Consolidated Fixed Charges for
the four consecutive fiscal quarters ending on the last day of such fiscal
quarter must exceed 1.50 to 1.0.
     §10.4. Net Worth. As at the end of any fiscal quarter or any other date of
measurement, the Consolidated Tangible Net Worth of the Borrower and its
Subsidiaries shall not be less than the sum of (i) $322,201,600 plus (ii) 80% of
the aggregate proceeds received by the Trust (net of fees and expenses
customarily incurred in transactions of such type) in connection with any
offering of stock in the Trust, plus (iii) 80% of the aggregate value of
operating units issued by the Borrower in connection with asset or stock
acquisitions (valued at the time of issuance by reference to the terms of the
agreement pursuant to which such units are issued), in each case after the
Closing Date and on or prior to the date such determination of Consolidated Net
Worth is made.
     §10.5. Borrowing Base Pool Leverage. As at the end of any fiscal quarter or
any other date of measurement, the Borrower shall not permit Consolidated
Borrowing Base Indebtedness to exceed 60% the aggregate Value of Eligible
Borrowing Base Properties.
     §10.6. Borrowing Base Pool Debt Service Coverage Ratio. As of the end of
any fiscal quarter, the ratio of (i) Adjusted Net Operating Income for the
applicable quarter,

-60-



--------------------------------------------------------------------------------



 



annualized; divided by (ii) Implied Debt Service for the applicable period shall
not be less than 1.50 to 1.0.
     §10.7. Occupancy. Eligible Borrowing Base Properties shall at all times
maintain a stabilized occupancy of more than 80% in the aggregate, provided that
(i) any Eligible Borrowing Base Property acquired after the date hereof during
the first half of any quarter shall be excluded from the foregoing calculation
for the fiscal quarter in which it was acquired and for the immediately
following fiscal quarter, and (ii) any Eligible Borrowing Base Property acquired
after the date hereof during the last half of any quarter shall be excluded from
the foregoing calculation for the fiscal quarter in which it was acquired and
for the immediately two following fiscal quarters.
     §11. [Reserved.]
     §12. CONDITIONS TO THE FIRST ADVANCE. The obligations of any Lender to make
the Term Loan (and to maintain the existing outstanding Term Loan) shall be
subject to the satisfaction of the following conditions precedent on or prior to
the Closing Date with, in each instance, the Agent, acting on behalf of the
Lenders, having approved in its sole discretion each matter submitted to it in
compliance with such conditions:
     §12.1. Loan Documents. Each of the Loan Documents shall have been duly
executed and delivered by the respective parties thereto and shall be in full
force and effect.
     §12.2. Certified Copies of Organization Documents. The Agent shall have
received (i) from the Borrower a copy, certified as of a recent date by a duly
authorized officer of the Trust, in its capacity as general partner of the
Borrower, to be true and complete, of the Agreement of Limited Partnership of
FPLP and all other Organizational Documents or other agreements governing the
rights of the partners or other equity owners of the Borrower and each
Subsidiary Guarantor, and (ii) from the Trust a copy, certified as of a recent
date by the appropriate officer of the State of Maryland to be true and correct,
of the corporate charter of the Trust, in each case along with any other
organization documents of the Borrower or the Trust and their respective general
partners, as the case may be, and each as in effect on the date of such
certification.
     §12.3. By-laws; Resolutions. All action on the part of the Borrower, each
Subsidiary Guarantor and the Trust necessary for the valid execution, delivery
and performance by the Borrower, the Subsidiary Guarantors and the Trust of this
Agreement and the other Loan Documents to which any of them is or is to become a
party shall have been duly and effectively taken, and evidence thereof
satisfactory to the Agent shall have been provided to the Agent. The Agent shall
have received from the Trust true copies of its by-laws and the resolutions
adopted by its board of directors or trustees authorizing the transactions
described herein and evidencing the due authorization, execution and

-61-



--------------------------------------------------------------------------------



 



delivery of the Loan Documents to which the Trust and/or the Borrower is a
party, each certified by the secretary as of a recent date to be true and
complete.
     §12.4. Incumbency Certificate; Authorized Signers. The Agent shall have
received from the Trust an incumbency certificate, dated as of the Closing Date,
signed by a duly authorized officer of the Trust, the Borrower and/or each
Subsidiary Guarantor, as applicable, and giving the name of each individual who
shall be authorized: (a) to sign, in the name and on behalf of the Borrower, the
Subsidiary Guarantors and the Trust, as the case may be, each of the Loan
Documents to which the Borrower, a Subsidiary Guarantor or the Trust is or is to
become a party; (b) to make the Completed Loan Request and Conversion Requests
on behalf of the Borrower and (c) to give notices and to take other action on
behalf of the Borrower, the Subsidiary Guarantors or the Trust, as applicable,
under the Loan Documents.
     §12.5. Opinion of Counsel Concerning Organization and Loan Documents. Each
of the Lenders and the Agent shall have received favorable opinions addressed to
the Lenders and the Agent in form and substance reasonably satisfactory to the
Lenders and the Agent from Armstrong Teasdale LLP and, if any, state specific
local counsel who are reasonably satisfactory to Agent, each as counsel to the
Borrower, each Subsidiary Guarantor, the Trust and their respective
Subsidiaries, the Pledged Interests, and the Loan Documents with respect to
applicable law.
     §12.6. Guarantees. The Trust Guaranty shall have been duly executed and
delivered by the Trust. The Subsidiary Guaranty shall have been duly executed
and delivered by each Subsidiary Guarantor.
     §12.7. Financial Analysis of Eligible Borrowing Base Properties; Diligence
on Eligible Borrowing Base Properties. Each of the Lenders shall have completed
to its satisfaction a financial analysis of each Eligible Borrowing Base
Property. The Agent shall have received and be satisfied with such due diligence
materials it shall request with respect to any prospective Eligible Borrowing
Base Property, including information and documentation with respect to title,
survey, insurance, zoning, permitting and environmental matters.
     §12.8. Inspection of Eligible Borrowing Base Properties. The Agent shall
have completed to its satisfaction an inspection of the Eligible Borrowing Base
Properties at the Borrower’s expense. The Agent shall distribute to the Lenders
any written reports resulting from any such inspections.
     §12.9. Certifications from Government Officials; UCC-11 Reports.
   The Agent shall have received (i) long-form certifications from government
officials evidencing the legal existence, good standing and foreign
qualification of the Borrower, each Subsidiary Guarantor and the Trust, along
with a certified copy of the

-62-



--------------------------------------------------------------------------------



 



Organizational Documents, in effect as of immediately prior to the effectiveness
of this Agreement and as amended on the Closing Date, filed with any Secretary
of State for the Borrower, each Subsidiary Guarantor and the Trust, all
certified as of the Closing Date or other recent date satisfactory to the Agent;
and (ii) UCC-11 search results from the appropriate jurisdictions for the
Borrower, each Subsidiary Guarantor and the Trust.
     §12.10. Proceedings and Documents. All proceedings in connection with the
transactions contemplated by this Agreement, the other Loan Documents and all
other documents incident thereto shall be satisfactory in form and substance to
each of the Lenders and to the Agent’s counsel, and the Agent, each of the
Lenders and such counsel shall have received all information and such
counterpart originals or certified or other copies of such documents as the
Agent may reasonably request.
     §12.11. Fees. The Borrower shall have paid to the Agent, for the accounts
of the Lenders or for its own account, as applicable, all of the fees and
expenses that are due and payable as of the Closing Date in accordance with this
Agreement or any separate fee letter entered into by the Borrower and the Trust
and the Agent.
     §12.12. Closing Certificate. The Borrower and the Guarantor shall have
delivered a Closing Certificate to the Agent, in form and substance satisfactory
to the Agent, including, without limitation, a certification that as of the
Closing Date, neither the Borrower nor any Subsidiary Guarantor is in default
under any Indebtedness.
     §12.13. Other Matters. The Borrower, the Subsidiary Guarantors and the
Trust shall have delivered to the Agent, in form and substance satisfactory to
the Agent, such other information, documents, certificates and other items
reasonably requested by the Agent.
       §13. [RESERVED] .
       §14. EVENTS OF DEFAULT; ACCELERATION; ETC.
       §14.1. Events of Default and Acceleration. If any of the following events
(“Events of Default”) shall occur:
          (a) the Borrower shall fail to pay any principal of any Loans when the
same shall become due and payable, whether at the stated date of maturity or any
accelerated date of maturity or at any other date fixed for payment;
          (b) the Borrower shall fail to pay any interest on the Loans or any
other sums due hereunder or under any of the other Loan Documents or any fee
letter (including, without limitation, amounts due under §3.3 or §8.16) when the
same shall become due and payable, and such failure continues for three
(3) days;

-63-



--------------------------------------------------------------------------------



 



          (c) the Borrower, any Subsidiary Guarantor, the Trust or any of their
respective Subsidiaries shall fail to comply, or to cause the Trust to comply,
as the case may be, with any of the respective covenants contained in the
following: §8.1 (except with respect to principal, interest and other sums
covered by clauses (a) or (b) above); §8.2; §§8.4 through §8.10, inclusive;
§8.12; §8.13; §8.14(b); §8.15; §8.19; §8.20; §9; §10 and §11;
          (d) the Borrower, any Subsidiary Guarantor, the Trust or any of their
respective Subsidiaries shall fail to perform any other term, covenant or
agreement contained herein or in any of the other Loan Documents (other than
those specified elsewhere in this §14) and such failure continues for thirty
(30) days;
          (e) any representation or warranty made by or on behalf of the
Borrower, any Subsidiary Guarantor, the Trust or any of their respective
Subsidiaries in this Agreement or any of the other Loan Documents shall prove to
have been false in any material respect upon the date when made or deemed to
have been made or repeated;
          (f) (i) the Borrower, any Subsidiary Guarantor, the Trust or any of
its Subsidiaries or, to the extent of Recourse to the Borrower, the Subsidiary
Guarantor, the Trust or such Subsidiaries thereunder, any Partially-Owned Entity
or other of their respective Affiliates, shall fail to pay at maturity, or
within any applicable period of grace, any Indebtedness for borrowed money or
credit received or in respect of any Capitalized Leases, which is in excess of
(A) $25,000,000, either individually or in the aggregate, if such Indebtedness
is Without Recourse and (B) $5,000,000, either individually or in the aggregate,
if such Indebtedness is Recourse, or fail to observe or perform any material
term, covenant, condition or agreement contained in any agreement, document or
instrument by which it is bound evidencing, securing or otherwise relating to
such Indebtedness or Recourse obligations, evidencing or securing borrowed money
or credit received or in respect of any Capitalized Leases for such period of
time (after the giving of appropriate notice if required) as would permit the
holder or holders thereof or of any obligations issued thereunder in excess of
(A) $25,000,000, either individually or in the aggregate, if such Indebtedness
is without Recourse and (B) $5,000,000, either individually or in the aggregate,
if such Indebtedness is Recourse, to accelerate the maturity thereof; or
(ii) any Event of Default shall occur under (and as defined in, respectively)
the Unsecured Revolver Agreement or the Existing Term Loan Agreement; or
          (g) any of FPLP, any Subsidiary Guarantor, the Trust or any of their
respective Subsidiaries shall make an assignment for the benefit of creditors,
or admit in writing its inability to pay or generally fail to pay its debts as
they mature or become due, or shall petition or apply for the appointment of a
trustee or other custodian, liquidator or receiver of any of FPLP, a Subsidiary
Guarantor, the Trust or any of their respective Subsidiaries or of any
substantial part of the properties or assets of any of such parties or shall
commence any case or other proceeding relating to any of FPLP, a Subsidiary

-64-



--------------------------------------------------------------------------------



 



Guarantor, the Trust or any of their respective Subsidiaries under any
bankruptcy, reorganization, arrangement, insolvency, readjustment of debt,
dissolution or liquidation or similar law of any jurisdiction, now or hereafter
in effect, or shall take any action to authorize or in furtherance of any of the
foregoing, or if any such petition or application shall be filed or any such
case or other proceeding shall be commenced against any of FPLP, a Subsidiary
Guarantor, the Trust or any of their respective Subsidiaries and (i) any of
FPLP, a Subsidiary Guarantor, the Trust or any of their respective Subsidiaries
shall indicate its approval thereof, consent thereto or acquiescence therein or
(ii) any such petition, application, case or other proceeding shall continue
undismissed, or unstayed and in effect, for a period of forty-five (45) days;
          (h) a decree or order is entered appointing any trustee, custodian,
liquidator or receiver or adjudicating any of FPLP, a Subsidiary Guarantor, the
Trust or any of their respective Subsidiaries bankrupt or insolvent, or
approving a petition in any such case or other proceeding, or a decree or order
for relief is entered in respect of any of FPLP, a Subsidiary Guarantor, the
Trust or any of their respective Subsidiaries in an involuntary case under
federal bankruptcy laws as now or hereafter constituted;
          (i) there shall remain in force, undischarged, unsatisfied and
unstayed, for more than thirty (30) days, whether or not consecutive, any
uninsured final judgment against any of FPLP, a Subsidiary Guarantor, the Trust
or any of their respective Subsidiaries that, with other outstanding uninsured
final judgments, undischarged, unsatisfied and unstayed, against any of such
parties exceeds in the aggregate $2,000,000;
          (j) any of the Loan Documents or any material provision of any Loan
Document shall be canceled, terminated, revoked or rescinded otherwise than in
accordance with the terms thereof or with the express prior written agreement,
consent or approval of the Agent, or any action at law, suit or in equity or
other legal proceeding to make unenforceable, cancel, revoke or rescind any of
the Loan Documents shall be commenced by or on behalf of the Borrower or a
Subsidiary Guarantor or any of their Subsidiaries or the Trust or any of its
Subsidiaries, or any court or any other governmental or regulatory authority or
agency of competent jurisdiction shall make a determination that, or issue a
judgment, order, decree or ruling to the effect that, any one or more of the
Loan Documents is illegal, invalid or unenforceable as to any material terms
thereof; or the Agent shall fail to have a perfected first-priority security
interest in any of the Collateral; or
          (k) any “Event of Default” or default (after notice and expiration of
any period of grace, to the extent provided, as defined or provided in any of
the other Loan Documents, shall occur and be continuing;
          (l) with respect to any Guaranteed Pension Plan, an ERISA Reportable
Event shall have occurred and the Majority Lenders shall have determined in

-65-



--------------------------------------------------------------------------------



 



their reasonable discretion that such event reasonably could be expected to
result in liability of the Borrower or any of its Subsidiaries or the Trust or
any of its Subsidiaries to the PBGC or such Guaranteed Pension Plan in an
aggregate amount exceeding $2,000,000 and such event in the circumstances
occurring reasonably could constitute grounds for the termination of such
Guaranteed Pension Plan by the PBGC or for the appointment by the appropriate
United States District Court of a trustee to administer such Guaranteed Pension
Plan; or a trustee shall have been appointed by the United States District Court
to administer such Plan; or the PBGC shall have instituted proceedings to
terminate such Guaranteed Pension Plan;
          (m) subject to the Borrower’s ability to remove Real Estate Assets
from the Borrowing Base Pool in accordance with the provisions set forth below
in this §14, the failure of any of the Real Estate Assets being included from
time to time as part of the Borrowing Base Pool to comply with any of the
conditions set forth in the definition of Eligible Borrowing Base Properties;
          (n) the failure of any two of (i) Douglas Donatelli, for any reason,
to cease to retain the titles of President, Chief Executive Officer and Trustee
of the Trust, or (ii) Nicholas R. Smith, for any reason, to cease to retain the
titles of Executive Vice President and Chief Investment Officer, or (iii) Barry
H. Bass, for any reason, to cease to retain the titles of Senior Vice President
and Chief Financial Officer, and in each case, to perform the functions
typically performed under such respective offices and to be actively involved in
strategic planning and decision-making for the Trust, unless within six
(6) months after such failure, the Board of Directors or Board of Trustees has
duly elected or appointed a qualified substitute to replace such individual who
is acceptable to the Majority Lenders in their sole discretion (as notified to
the Borrower by the Agent in writing); or the occurrence of any transaction in
which any “person” or “group” (within the meaning of Section 13(d) and 14(d)(2)
of the Securities Exchange Act of 1934) becomes the “beneficial owner” (as
defined in Rule 13d-3 under the Securities Exchange Act of 1934), directly or
indirectly, of a sufficient number of shares of all classes of stock then
outstanding of the Trust ordinarily entitled to vote in the election of
directors, empowering such “person” or “group” to elect a majority of the Board
of Directors or Board of Trustees of the Trust, who did not have such power
before such transaction; or during any twelve-month period on or after the
Closing Date, individuals who at the beginning of such period constituted the
Board of Trustees of the Trust (together with any new directors whose election
by the Board of Trustees or whose nomination for election by the shareholders of
the Trust was approved by a vote of at least a majority of the members of the
Board of Trustees then in office who either were members of the Board of
Trustees at the beginning of such period or whose election or nomination for
election was previously so approved) ceased for any reason to constitute a
majority of the members of the Board of Trustees of the Trust then in office; or
          (o) without limitation of the other provisions of this §14.1, the
Trust shall at any time fail to be the sole general partner of FPLP or shall at
any time be in

-66-



--------------------------------------------------------------------------------



 



contravention of any of the requirements contained in the last paragraph of §9.2
hereof, or §9.3 (including, without limitation, the last paragraph of §9.3); or
          (p) the Borrower shall fail to own, directly or indirectly, 100% of
the Equity Interests of each Subsidiary Guarantor; then, and in any such event,
so long as the same may be continuing, the Agent may, and upon the request of
the Majority Lenders shall, declare all amounts owing with respect to this
Agreement, the Notes and the other Loan Documents to be, and they shall
thereupon forthwith become, immediately due and payable without presentment,
demand, protest or other notice of any kind, all of which are hereby expressly
waived by the Borrower, each Subsidiary Guarantor, the Trust and each of their
respective Subsidiaries; provided that in the event of any Event of Default
specified in §14.1(g) or 14.1(h), all such amounts shall become immediately due
and payable automatically and without any requirement of notice from any of the
Lenders or the Agent or action by the Lenders or the Agent.
     Notwithstanding the foregoing provisions of this §14.1, in the event of a
Default or Event of Default arising as a result of the inclusion of any Real
Estate Asset in the Borrowing Base Pool at any particular time of reference, if
such Default or Event of Default is capable of being cured by the exclusion of
such Real Estate Asset from the Borrowing Base Pool in accordance with, and
subject to, §8.13 and from all other covenant calculations under §10 or
otherwise, the Borrower shall be permitted a period not to exceed five (5) days
to submit to the Agent (with copies to the Agent for each Lender) a compliance
certificate in the form of Exhibit C hereto evidencing compliance with the
covenants set forth in §10 (with calculations evidencing such compliance after
excluding from Adjusted Net Operating Income all of the Adjusted Net Operating
Income generated by the Real Estate Asset to be excluded from the Borrowing Base
Pool) and with the Borrowing Base Property Conditions, and otherwise certifying
that, after giving effect to the exclusion of such Real Estate Asset from the
Borrowing Base Pool, no Default or Event of Default will be continuing.
     §14.2. [Reserved.]
     §14.3. Remedies. In the event that one or more Events of Default shall have
occurred and be continuing, whether or not the Lenders shall have accelerated
the maturity of the Term Loan pursuant to §14.1, the Majority Lenders may direct
the Agent to proceed to protect and enforce the rights and remedies of the Agent
and the Lenders under this Agreement, the Notes, any or all of the other Loan
Documents or under applicable law by suit in equity, action at law or other
appropriate proceeding (including for the specific performance of any covenant
or agreement contained in this Agreement or the other Loan Documents or any
instrument pursuant to which the Obligations are evidenced and, to the full
extent permitted by applicable law, the obtaining of the ex parte appointment of
a receiver), and, if any amount shall have become due, by

-67-



--------------------------------------------------------------------------------



 



declaration or otherwise, proceed to enforce the payment thereof or any other
legal or equitable right or remedy of the Agent and the Lenders under the Loan
Documents or applicable law. No remedy herein conferred upon the Lenders or the
Agent or the holder of any Note is intended to be exclusive of any other remedy
and each and every remedy shall be cumulative and shall be in addition to every
other remedy given hereunder or under any of the other Loan Documents or now or
hereafter existing at law or in equity or by statute or any other provision of
law.
     §15. SECURITY INTEREST AND SET-OFF.
     §15.1 Security Interest. Borrower hereby grants to the Agent, on behalf of
and for the benefit of the Lenders, and to each Lender, a lien, security
interest and right of setoff as security for all liabilities and obligations to
the Lenders, whether now existing or hereafter arising, upon and against all
deposits, credits, collateral and property, now or hereafter in the possession,
custody, safekeeping or control of the Agent or any Lender or any entity under
the control of KeyCorp. and its successors and assigns, or in transit to any of
them.
     §15.2 Set-Off and Debit. (i) If any Event of Default or other event which
would entitle the Agent to accelerate the Term Loan occurs, or (ii) at any time,
whether or not any Default or Event of Default exists, in the event any
attachment, trustee process, garnishment, or other levy or lien is, or is sought
to be, imposed on any property of the Borrower or a Subsidiary Guarantor; then,
in any such event, any such deposits, balances or other sums credited by or due
from the Agent or any Lender, or from any such affiliate of the Agent or any
Lender, to the Borrower or a Subsidiary Guarantor may to the fullest extent not
prohibited by applicable law at any time or from time to time, without regard to
the existence, sufficiency or adequacy of any other collateral, and without
notice or compliance with any other condition precedent now or hereafter imposed
by statute, rule of law or otherwise, all of which are hereby waived, be set
off, debited and appropriated, and applied by the Agent or any Lender, as the
case may be, against any or all of the Obligations irrespective of whether
demand shall have been made and although such Obligations may be unmatured, in
such manner as the Agent or the applicable Lender in its sole and absolute
discretion may determine. Within five (5) Business Days of making any such set
off, debit or appropriation and application, the Agent agrees to notify the
Borrower thereof, provided that the failure to give such notice shall not affect
the validity of such set off, debit or appropriation and application. ANY AND
ALL RIGHTS TO REQUIRE THE AGENT OR ANY LENDER TO EXERCISE ITS RIGHTS OR REMEDIES
WITH RESPECT TO ANY OTHER COLLATERAL WHICH SECURES THE LOANS, PRIOR TO
EXERCISING ITS RIGHT OF SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER
PROPERTY OF THE BORROWER, ARE HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY
WAIVED. Each of the Lenders agrees with each other Lender that (a) if an amount
to be set off is to be applied to indebtedness of the Borrower to such Lender,
other than the obligations evidenced by the Note held by such Lender, such
amount shall be applied ratably to such

-68-



--------------------------------------------------------------------------------



 



other indebtedness and to the obligations evidenced by the Note held by such
Lender, and (b) if such Lender shall receive from the Borrower, whether by
voluntary payment, exercise of the right of setoff, counterclaim, cross action,
enforcement of the claim evidenced by the Note held by such Lender by
proceedings against the Borrower or a Subsidiary Guarantor at law or in equity
or by proof thereof in bankruptcy, reorganization liquidation, receivership or
similar proceedings, or otherwise, and shall retain and apply to the payment of
the Note held by such Lender any amount in excess of its ratable portion of the
payments received by all of the Lenders with respect to the Note held by all of
the Lenders, such Lender will make such disposition and arrangements with the
other Lenders with respect to such excess, either by way of distribution, pro
tanto assignment of claims, subrogation or otherwise as shall result in each
Lender receiving in respect of the Note held by it its proportionate payment as
contemplated by this Agreement; provided that if all or any part of such excess
payment is thereafter recovered from such Lender, such disposition and
arrangements shall be rescinded and the amount restored to the extent of such
recovery, but without interest.
     §15.3 Right to Freeze. The Agent and each of the Lenders shall also have
the right, at its option, upon the occurrence of any event which would entitle
the Agent or any Lender to set off or debit as set forth in §15.2, to freeze,
block or segregate any such deposits, balances and other sums so that the
Borrower and the Subsidiary Guarantors may not access, control or draw upon the
same.
     §15.4 Additional Rights. The rights of the Agent, the Lenders and each
affiliate of Agent and each of the Lenders under this Section 15 are in addition
to, and not in limitation of, other rights and remedies, including other rights
of set off, which the Agent or any Lender may have.
     §16. THE AGENT.
     §16.1. Authorization. (a) The Agent is authorized to take such action on
behalf of each of the Lenders and to exercise all such powers as are hereunder
and under any of the other Loan Documents and any related documents delegated to
the Agent, together with such powers as are reasonably incident thereto,
provided that no duties or responsibilities not expressly assumed herein or
therein shall be implied to have been assumed by the Agent. The relationship
between the Agent and the Lenders is and shall be that of agent and principal
only, and nothing contained in this Agreement or any of the other Loan Documents
shall be construed to constitute the Agent as a trustee or fiduciary for any
Lender.
          (b) The Borrower, without further inquiry or investigation, shall, and
is hereby authorized by the Lenders to, assume that all actions taken by the
Agent hereunder and in connection with or under the Loan Documents are duly
authorized by the Lenders. The Lenders shall notify Borrower of any successor to
Agent by a writing signed by Majority Lenders, which successor shall be
reasonably acceptable to the

-69-



--------------------------------------------------------------------------------



 



Borrower so long as no Default or Event of Default has occurred and is
continuing. The Borrower acknowledges that any Lender which acquires KeyBank is
acceptable as a successor to the Agent.
     §16.2. Employees and Agents. The Agent may exercise its powers and execute
its duties by or through employees or agents and shall be entitled to take, and
to rely on, advice of counsel concerning all matters pertaining to its rights
and duties under this Agreement and the other Loan Documents. The Agent may
utilize the services of such Persons as the Agent in its sole discretion may
reasonably determine, and all reasonable fees and expenses of any such Persons
shall be paid by the Borrower.
     §16.3. No Liability. Neither the Agent, nor any of its shareholders,
directors, officers or employees nor any other Person assisting them in their
duties nor any agent or employee thereof, shall be liable for any waiver,
consent or approval given or any action taken, or omitted to be taken, in good
faith by it or them hereunder or under any of the other Loan Documents, or in
connection herewith or therewith, or be responsible for the consequences of any
oversight or error of judgment whatsoever, except that the Agent may be liable
for losses due to its willful misconduct or gross negligence, as finally
determined by a court of competent jurisdiction.
     §16.4. No Representations. The Agent shall not be responsible for the
execution or validity or enforceability of this Agreement, the Notes or any of
the other Loan Documents or for the validity, enforceability or collectibility
of any such amounts owing with respect to the Notes, or for any recitals or
statements, warranties or representations made herein or in any of the other
Loan Documents or in any certificate or instrument hereafter furnished to it by
or on behalf of the Trust or the Borrower or any of their respective
Subsidiaries, or be bound to ascertain or inquire as to the performance or
observance of any of the terms, conditions, covenants or agreements in this
Agreement or the other Loan Documents. The Agent shall not be bound to ascertain
whether any notice, consent, waiver or request delivered to it by the Borrower,
a Subsidiary Guarantor or the Trust or any holder of any of the Notes shall have
been duly authorized or is true, accurate and complete. The Agent has not made
nor does it now make any representations or warranties, express or implied, nor
does it assume any liability to the Lenders, with respect to the credit
worthiness or financial condition of the Borrower or a Subsidiary Guarantor or
any of their respective Subsidiaries or the Trust or any of the Subsidiaries or
any tenant under a Lease or any other entity. Each Lender acknowledges that it
has, independently and without reliance upon the Agent or any other Lender, and
based upon such information and documents as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement.
     §16.5. Payments.
          (a) A payment by the Borrower to the Agent hereunder or any of the
other Loan Documents for the account of any Lender shall constitute a payment to
such

-70-



--------------------------------------------------------------------------------



 



Lender on the date received, if before 1:00 p.m. (Cleveland, Ohio time), and if
after 1:00 p.m. (Cleveland, Ohio time), on the next Business Day. The Agent
agrees to distribute to each Lender such Lender’s pro rata share of payments
received by the Agent for the accounts of all the Lenders, as provided herein or
in any of the other Loan Documents. All such payments by the Agent to the
Lenders shall be made on the date received, if before 1:00 p.m., and if after
1:00 p.m., on the next Business Day.
          (b) If in the reasonable opinion of the Agent the distribution of any
amount received by it in such capacity hereunder, under the Notes or under any
of the other Loan Documents might involve it in material liability, it may
refrain from making distribution until its right to make distribution shall have
been adjudicated by a court of competent jurisdiction, provided that the Agent
shall invest any such undistributed amounts in overnight obligations on behalf
of the Lenders and interest thereon shall be paid pro rata to the Lenders. If a
court of competent jurisdiction shall adjudge that any amount received and
distributed by the Agent is to be repaid, each Person to whom any such
distribution shall have been made shall either repay to the Agent its
proportionate share of the amount so adjudged to be repaid or shall pay over the
same in such manner and to such Persons as shall be determined by such court.
          (c) Notwithstanding anything to the contrary contained in this
Agreement or any of the other Loan Documents, any Lender that fails (i) to make
available to the Agent its pro rata share of the Term Loan or (ii) to adjust
promptly such Lender’s outstanding principal and its pro rata Commitment
Percentage as provided in §2.1, shall be deemed delinquent (a “Delinquent
Lender”) and shall be deemed a Delinquent Lender until such time as such
delinquency is satisfied. A Delinquent Lender shall be deemed to have assigned
any and all payments due to it from the Borrower, whether on account of the
outstanding Term Loan, interest, fees or otherwise, to the remaining
nondelinquent Lenders for application to, and reduction of, their respective pro
rata shares of all outstanding Loans. The Delinquent Lender hereby authorizes
the Agent to distribute such payments to the nondelinquent Lenders in proportion
to their respective pro rata shares of the outstanding Term Loan. If not
previously satisfied directly by the Delinquent Lender, a Delinquent Lender
shall be deemed to have satisfied in full a delinquency when and if, as a result
of application of the assigned payments to the outstanding Term Loan of the
nondelinquent Lenders, the Lenders’ respective pro rata shares of the
outstanding Term Loan have returned to those in effect immediately prior to such
delinquency and without giving effect to the nonpayment causing such
delinquency. The Commitment of any Delinquent Lender shall be excluded for
purposes of making a determination of Majority Lenders or Unanimous Lender
Approval. At the written request of the Borrower, the Agent or, with the consent
of the Agent, any Lender or an Eligible Assignee, shall have the right (but not
the obligation) to purchase from any Delinquent Lender, and each Delinquent
Lender shall, upon such request, sell and assign to the Agent, such Lender or
such Eligible Assignee, all of the Delinquent Lender’s outstanding Term Loan
hereunder. Such sale shall be consummated promptly after the Agent has arranged
for a purchase by the Agent, a Lender or an Eligible Assignee

-71-



--------------------------------------------------------------------------------



 



pursuant to an Assignment and Assumption, and at a price equal to the
outstanding principal balance of the Delinquent Lender’s Term Loan plus accrued
interest and fees, without premium or discount.
     §16.6. Holders of Notes. The Agent may deem and treat the payee of any
Notes as the absolute owner or purchaser thereof for all purposes hereof until
it shall have been furnished in writing with a different name by such payee or
by a subsequent holder, assignee or transferee.
     §16.7. Indemnity. The Lenders ratably and severally agree hereby to
indemnify and hold harmless the Agent and its Affiliates from and against any
and all claims, actions and suits (whether groundless or otherwise), losses,
damages, costs, expenses (including any expenses for which the Agent has not
been reimbursed by the Borrower as required by §17), and liabilities of every
nature and character arising out of or related to this Agreement, the Notes, or
any of the other Loan Documents or the transactions contemplated or evidenced
hereby or thereby, or the Agent’s actions taken hereunder or thereunder, except
to the extent that any of the same shall be directly caused by the Agent’s
willful misconduct or gross negligence, as finally determined by a court of
competent jurisdiction.
     §16.8. Agent as Lender. In its individual capacity as a Lender, KeyBank
shall have the same obligations and the same rights, powers and privileges in
respect to its Commitment and the Term Loan made by it, and as the holder of any
of the Notes, as it would have were it not also the Agent.
     §16.9. Notification of Defaults and Events of Default. Each Lender hereby
agrees that, upon learning of the existence of a Default or an Event of Default,
it shall (to the extent notice has not previously been provided) promptly notify
the Agent thereof. The Agent hereby agrees that upon receipt of any notice under
this §16.9 it shall promptly notify the other Lenders of the existence of such
Default or Event of Default.
     §16.10. Duties in Case of Enforcement. In the case one or more Events of
Default have occurred and shall be continuing, and whether or not acceleration
of the Obligations shall have occurred, the Agent shall, at the request, or may,
upon the consent, of the Majority Lenders, and provided that the Lenders have
given to the Agent such additional indemnities and assurances against expenses
and liabilities as the Agent may reasonably request, proceed to enforce the
provisions of this Loan Agreement and the other Loan Documents and the exercise
of any other legal or equitable rights or remedies as it may have hereunder or
under any other Loan Document or otherwise by virtue of applicable law, or to
refrain from so acting if similarly requested by the Majority Lenders. The Agent
shall be fully protected in so acting or refraining from acting upon the
instruction of the Majority Lenders, and such instruction shall be binding upon
all the Lenders. The Majority Lenders may direct the Agent in writing as to the
method and the extent of any such foreclosure, sale or other disposition or the
exercise of any other right

-72-



--------------------------------------------------------------------------------



 



or remedy, the Lenders hereby agreeing to severally indemnify and hold the Agent
harmless from all costs and liabilities incurred in respect of all actions taken
or omitted in accordance with such direction, provided that the Agent need not
comply with any such direction to the extent that the Agent reasonably believes
the Agent’s compliance with such direction may expose the Agent to liability or
be contrary to the Loan Documents or applicable law. The Agent may, in its
discretion but without obligation, in the absence of direction from the Majority
Lenders, take such interim actions as it believes reasonably necessary to
preserve the rights of the Lenders hereunder, including but not limited to
petitioning a court for injunctive relief or appointment of a receiver. Each of
the Lenders acknowledges and agrees that, except for any rights of set-off
pursuant to and in accordance with §15.2 hereof, no individual Lender may
separately enforce or exercise any of the provisions of any of the Loan
Documents, including without limitation the Notes, other than through the Agent.
The Agent shall advise the Lenders of all such action taken by the Agent.
     §16.11. Successor Agent. KeyBank, or any successor Agent, may resign as
Agent at any time by giving at least 30 days prior written notice thereof to the
Lenders and to the Borrower. Any such resignation shall be effective upon
appointment and acceptance of a successor Agent, as hereinafter provided. Upon
any such resignation, the Majority Lenders shall have the right to appoint a
successor Agent, which is a Lender under this Agreement, provided that so long
as no Default or Event of Default has occurred and is continuing the Borrower
shall have the right to approve any successor Agent, which approval shall not be
unreasonably withheld. If, in the case of a resignation by the Agent, no
successor Agent shall have been so appointed by the Majority Lenders and
approved by the Borrower, and shall have accepted such appointment, within
thirty (30) days after the retiring Agent’s giving of notice of resignation,
then the retiring Agent may, on behalf of the Lenders, appoint any one of the
other Lenders as a successor Agent. The Borrower acknowledges that any Lender
which acquires KeyBank is acceptable as a successor Agent. Upon the acceptance
of any appointment as Agent hereunder by a successor Agent, such successor Agent
shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Agent, and the retiring Agent shall be
discharged from all further duties and obligations as Agent under this
Agreement. After any Agent’s resignation hereunder as Agent, the provisions of
this §16 shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was Agent under this Agreement. The Agent agrees that it
shall not assign any of its rights or duties as Agent to any other Person. The
Agent may be removed at the direction of the Majority Lenders in the event of a
final judicial determination (in which the Agent had an opportunity to be heard)
that the Agent had acted in a grossly negligent manner or in willful misconduct.
     §16.12. Notices. Any notices or other information required hereunder to be
provided to the Agent (with copies to the Agent for each Lender) shall be
promptly forwarded by the Agent to each of the Lenders.

-73-



--------------------------------------------------------------------------------



 



     §17. EXPENSES. The Borrower agrees to pay (a) the reasonable costs of
producing and reproducing this Agreement, the other Loan Documents and the other
agreements and instruments mentioned herein, (b) the reasonable fees, expenses
and disbursements of the Agent’s outside counsel or any local counsel to the
Agent incurred in connection with the preparation, administration or
interpretation of the Loan Documents and other instruments mentioned herein,
each closing hereunder, and amendments, modifications, approvals, consents or
waivers hereto or hereunder, (c) the fees, expenses and disbursements of the
Agent incurred by the Agent in connection with the preparation, administration
or interpretation of the Loan Documents and other instruments mentioned herein,
including, without limitation, the costs incurred by the Agent in connection
with its inspection of the Eligible Borrowing Base Properties, and, without
double-counting amounts under clause (b) above, the fees and disbursements of
the Agent’s counsel in preparing the documentation, (d) the fees, costs,
expenses and disbursements of the Agent and its Affiliates incurred in
connection with the syndication and/or participations of the Term Loan (whether
occurring before or after the closing hereunder), including, without limitation,
reasonable legal fees, travel costs, costs of preparing syndication materials
and photocopying costs, (e) all reasonable expenses (including reasonable
attorneys’ fees and costs, which attorneys may be employees of any Lender or the
Agent, and the fees and costs of engineers, appraisers, surveyors, investment
bankers, or other experts retained by any Lender or the Agent in connection with
any such enforcement proceedings) incurred by any Lender or the Agent in
connection with (i) the enforcement of or preservation of rights under any of
the Loan Documents against the Borrower, any Subsidiary Guarantor or any of
their Subsidiaries or the Trust or the administration thereof after the
occurrence and during the continuance of a Default or Event of Default
(including, without limitation, expenses incurred in any restructuring and/or
“workout” of the Term Loan), and (ii) any litigation, proceeding or dispute
whether arising hereunder or otherwise, in any way related to any Lender’s or
the Agent’s relationship with the Borrower, any Subsidiary Guarantor or any of
their respective Subsidiaries or the Trust, (f) all reasonable fees, expenses
and disbursements of the Agent incurred in connection with UCC searches and
filings, UCC terminations or mortgage discharges, or otherwise in connection
with the Collateral, and (g) all costs incurred by the Agent in the future in
connection with its inspection of the Eligible Borrowing Base Properties (or any
proposed Eligible Borrowing Base Property) or with the addition of any Eligible
Borrowing Base Property. The covenants of this §17 shall survive the repayment
of the amounts owing under the Notes and this Agreement and the termination of
this Agreement and the obligations of the Lenders hereunder.
     §18. INDEMNIFICATION. The Borrower agrees to indemnify and hold harmless
the Agent and each of the Lenders and the shareholders, directors, agents,
officers, subsidiaries and affiliates of the Agent and each of the Lenders from
and against any and all claims, actions and suits, whether groundless or
otherwise, and from and against any and all liabilities, losses (including
amounts, if any, owing to any Lender pursuant to §§4.4, 4.5, 4.6 and 4.8),
settlement payments, obligations, damages and expenses of every nature and
character in connection therewith, arising out of this

-74-



--------------------------------------------------------------------------------



 



Agreement or any of the other Loan Documents or the transactions contemplated
hereby or thereby or which otherwise arise in connection with the financing,
including, without limitation, (a) any actual or proposed use by the Borrower or
any of its Subsidiaries of the proceeds of any of the Term Loans (b) the
Borrower or any of its Subsidiaries entering into or performing this Agreement
or any of the other Loan Documents, or (c) pursuant to §8.16, in each case
including, without limitation, the reasonable fees and disbursements of counsel
and allocated costs of internal counsel incurred in connection with any such
investigation, litigation or other proceeding, provided, however, that the
Borrower shall not be obligated under this §18 to indemnify any Person for
liabilities arising from such Person’s own gross negligence, willful misconduct
or breach of this Agreement, as finally determined by a court of competent
jurisdiction. In litigation, or the preparation therefor, the Borrower shall be
entitled to select counsel reasonably acceptable to the Majority Lenders, and
the Agent (as approved by the Majority Lenders) shall be entitled to select
their own supervisory counsel, and, in addition to the foregoing indemnity, the
Borrower agrees to pay promptly the reasonable fees and expenses of each such
counsel. Prior to any settlement of any such litigation by the Lenders, the
Lenders shall provide the Borrower and the Trust with notice and an opportunity
to address any of their concerns with the Lenders, and the Lenders shall not
settle any litigation without first obtaining Borrower’s consent thereto, which
consent shall not be unreasonably withheld or delayed, provided that such
consent shall not be required at any time that an Event of Default has occurred
and is continuing. If and to the extent that the obligations of the Borrower
under this §18 are unenforceable for any reason, the Borrower hereby agrees to
make the maximum contribution to the payment in satisfaction of such obligations
which is permissible under applicable law. The provisions of this §18 shall
survive the repayment of the amounts owing under the Notes and this Agreement
and the termination of this Agreement and the obligations of the Lenders
hereunder and shall continue in full force and effect as long as the possibility
of any such claim, action, cause of action or suit exists.
     §19. SURVIVAL OF COVENANTS, ETC. All covenants, agreements, representations
and warranties made herein, in the Notes, in any of the other Loan Documents or
in any documents or other papers delivered by or on behalf of the Borrower, any
Subsidiary Guarantor or any of their respective Subsidiaries or the Trust
pursuant hereto shall be deemed to have been relied upon by the Lenders and the
Agent, notwithstanding any investigation heretofore or hereafter made by any of
them, and shall survive the making by the Lenders of the Term Loan as herein
contemplated, and shall continue in full force and effect so long as any amount
due under this Agreement or the Notes or any of the other Loan Documents remains
outstanding. The indemnification obligations of the Borrower provided herein and
in the other Loan Documents shall survive the full repayment of amounts due and
the termination of the obligations of the Lenders hereunder and thereunder to
the extent provided herein and therein. All statements contained in any
certificate or other paper delivered to any Lender or the Agent at any time by
or on behalf of the Borrower, any Subsidiary Guarantor or any of their
respective Subsidiaries or the Trust pursuant hereto or in connection with the

-75-



--------------------------------------------------------------------------------



 



transactions contemplated hereby shall constitute representations and warranties
by the Borrower, such Subsidiary Guarantor or such Subsidiary or the Trust
hereunder.
     §20. ASSIGNMENT; PARTICIPATIONS; ETC.
     §20.1. Conditions to Assignment by Lenders. Except as provided herein, each
Lender may assign to one or more Eligible Assignees all or a portion (in a
minimum amount of $5,000,000) of its interests, rights and obligations under
this Agreement (including all or a portion of its Commitment Percentage and
Commitment); provided that (a) other than during the continuance of an Event of
Default, the Agent and the Borrower each shall have the right to approve any
Eligible Assignee, which approval shall not be unreasonably withheld or delayed,
(b) subject to the provisions of §2.7, each Lender shall have at all times an
amount of its Commitment of not less than $5,000,000 unless otherwise consented
to by the Agent and (c) the parties to such assignment shall execute and deliver
to the Agent, for recording in the Register (as hereinafter defined), an
assignment and assumption, substantially in the form of Exhibit D hereto (an
“Assignment and Assumption”), together with any Notes subject to such
assignment. Upon such execution, delivery, acceptance and recording, from and
after the effective date specified in each Assignment and Assumption, which
effective date shall be at least two (2) Business Days after the execution
thereof unless otherwise agreed or accepted by the Agent (provided any assignee
has assumed the obligation to fund any outstanding Libor Rate Loans), (i) the
assignee thereunder shall be a party hereto and, to the extent provided in such
Assignment and Assumption, have the rights and obligations of a Lender hereunder
and thereunder, and (ii) the assigning Lender shall, to the extent provided in
such assignment and upon payment to the Agent of the registration fee referred
to in §20.3, be released from its obligations under this Agreement. Any such
Assignment and Assumption shall run to the benefit of the Borrower and a copy of
any such Assignment and Assumption shall be delivered by the Assignor to the
Borrower.
     Notwithstanding the provisions of subclause (a) of the preceding paragraph,
any Lender may, without the consent of the Borrower, make an assignment
otherwise permitted hereunder to (x) another Lender, and (y) an Affiliate of
such Lender, provided that such Affiliate is an Eligible Assignee.
     §20.2. Certain Representations and Warranties; Limitations; Covenants. By
executing and delivering an Assignment and Assumption, the parties to the
assignment thereunder confirm to and agree with each other and the other parties
hereto as follows: (a) other than the representation and warranty that it is the
legal and beneficial owner of the interest being assigned thereby free and clear
of any adverse claim, the assigning Lender makes no representation or warranty
and assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with this Agreement or the execution,
legality, validity, enforceability, genuineness, sufficiency or value of this
Agreement, the other Loan Documents or any other instrument or document
furnished pursuant hereto; (b) the assigning Lender makes no representation or
warranty

-76-



--------------------------------------------------------------------------------



 



and assumes no responsibility with respect to the financial condition of the
Borrower, any Subsidiary Guarantor or their respective Subsidiaries or the Trust
or any other Person primarily or secondarily liable in respect of any of the
Obligations, or the performance or observance by the Borrower, any Subsidiary
Guarantor or their respective Subsidiaries or the Trust or any other Person
primarily or secondarily liable in respect of any of the Obligations of any of
their obligations under this Agreement or any of the other Loan Documents or any
other instrument or document furnished pursuant hereto or thereto; (c) such
assignee confirms that it has received a copy of this Agreement, together with
copies of the most recent financial statements referred to in §7.4 and §8.4 and
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into such Assignment and Assumption;
(d) such assignee will, independently and without reliance upon the assigning
Lender, the Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement; (e) such
assignee represents and warrants that it is an Eligible Assignee; (f) such
assignee appoints and authorizes the Agent to take such action as agent on its
behalf and to exercise such powers under this Agreement and the other Loan
Documents as are delegated to the Agent by the terms hereof or thereof, together
with such powers as are reasonably incidental thereto; (g) such assignee agrees
that it will perform in accordance with their terms all of the obligations that
by the terms of this Agreement are required to be performed by it as a Lender;
and (h) such assignee represents and warrants that it is legally authorized to
enter into such Assignment and Assumption.
     §20.3. Register. The Agent shall maintain a copy of each Assignment and
Assumption delivered to it and a register or similar list (the “Register”) for
the recordation of the names and addresses of the Lenders and the Commitment
Percentages of, and principal amount of the Term Loan owing to, the Lenders from
time to time. The entries in the Register shall be conclusive, in the absence of
manifest error, and the Borrower, the Agent and the Lenders may treat each
Person whose name is recorded in the Register as a Lender hereunder for all
purposes of this Agreement. The Register shall be available for inspection by
the Borrower and the Lenders at any reasonable time and from time to time upon
reasonable prior notice. Except in the case of an assignment by a Lender to its
Affiliate, upon each such recordation, the assigning Lender agrees to pay to the
Agent a registration fee in the sum of $3,500 and all legal fees and expenses
incurred by the Agent in connection with such assignment.
     §20.4. New Notes. Upon its receipt of an Assignment and Assumption executed
by the parties to such assignment, together with each Note subject to such
assignment, the Agent shall (a) record the information contained therein in the
Register, and (b) give prompt notice thereof to the Borrower and the Lenders
(other than the assigning Lender). Unless done simultaneously with the
Assignment and Assumption, within two (2) Business Days after receipt of such
notice, the Borrower, at its own expense, shall execute and deliver to the
Agent, in exchange for each surrendered Note, a new Note to the order of such
Eligible Assignee in an amount equal to the amount assumed by such

-77-



--------------------------------------------------------------------------------



 



Eligible Assignee pursuant to such Assignment and Assumption and, if the
assigning Lender has retained some portion of its obligations hereunder, a new
Note to the order of the assigning Lender in an amount equal to the amount
retained by it hereunder. Such new Notes shall provide that they are
replacements for the surrendered Notes, shall be in an aggregate principal
amount equal to the aggregate principal amount of the surrendered Notes, shall
be dated the effective date of such Assignment and Assumption and shall
otherwise be in substantially the form of the assigned Notes. The surrendered
Notes shall be canceled and returned to the Borrower.
     §20.5. Participations. Each Lender may sell participations to one or more
lending institutions or other entities in all or a portion of such Lender’s
rights and obligations under this Agreement and the other Loan Documents;
provided that (a) each such participation shall be in an amount of not less than
$5,000,000, (b) any such sale or participation shall not affect the rights and
duties of the selling Lender hereunder to the Borrower and the Agent and the
Lender shall continue to exercise all approvals, disapprovals and other
functions of a Lender, (c) the only rights granted to the participant pursuant
to such participation arrangements with respect to waivers, amendments or
modifications of, or approvals under, the Loan Documents shall be the rights to
approve waivers, amendments or modifications that would reduce the principal of
or the interest rate on the Term Loan, extend the term or increase the amount of
the Commitment of such Lender as it relates to such participant, reduce the
amount of any fees to which such participant is entitled or extend any regularly
scheduled payment date for principal or interest, and (d) no participant shall
have the right to grant further participations or assign its rights, obligations
or interests under such participation to other Persons without the prior written
consent of the Agent, which consent shall not be unreasonably withheld.
     §20.6. Pledge by Lender. Notwithstanding any other provision of this
Agreement, any Lender at no cost to the Borrower may at any time pledge all or
any portion of its interest and rights under this Agreement (including all or
any portion of its Note) to any of the twelve Federal Reserve Banks organized
under §4 of the Federal Reserve Act, 12 U.S.C. §341. No such pledge or the
enforcement thereof shall release the pledgor Lender from its obligations
hereunder or under any of the other Loan Documents.
     §20.7. No Assignment by Borrower. The Borrower shall not assign or transfer
any of its rights or obligations under any of the Loan Documents without prior
Unanimous Lender Approval.
     §20.8. Disclosure. The Borrower agrees that, in addition to disclosures
made in accordance with standard banking practices, any Lender may disclose
information obtained by such Lender pursuant to this Agreement to assignees or
participants and potential assignees or participants hereunder.

-78-



--------------------------------------------------------------------------------



 



     §20.9. Syndication. The Borrower acknowledges that each of the Agent and
the Arranger shall have the right, by itself or through its Affiliates, to
syndicate or enter into co-lending arrangements with respect to the Term Loan
and the Total Commitment pursuant to this §20. The Arranger, in cooperation with
the Borrower, will manage all aspects of the syndication, including the
selection of co-lenders, the determination of when Arranger will approach
potential co-lenders and the final allocations among co-lenders. Each of the
Borrower and the Trust agrees to assist Arranger actively in achieving a timely
syndication that is reasonably satisfactory to the Arranger, such assistance to
include, among other things, (a) direct contact during the syndication between
the Borrower’s and the Trust’s senior officers, representatives and advisors, on
the one hand, and prospective co-lenders, on the other hand at such times and
places as Arranger may reasonably request, (b) providing to Arranger all
financial and other information with respect to the Borrower, the Subsidiary
Guarantors and the Trust and the transactions contemplated hereby that Arranger
may reasonably request, including but not limited to financial projections
relating to the foregoing, and (c) assistance in the preparation of a
confidential information memorandum and other marketing materials to be used in
connection with the syndication, and the Borrower and the Trust agree to
cooperate with the Agent’s and the Arranger’s and their Affiliate’s syndication
and/or co-lending efforts, such cooperation to include, without limitation, the
provision of information reasonably requested by potential syndicate members.
     §21. NOTICES, ETC. (a) Except as otherwise expressly provided in this
Agreement, all notices and other communications made or required to be given
pursuant to this Agreement or the Notes shall be in writing and shall be
delivered in hand, mailed by United States registered or certified first class
mail, postage prepaid, sent by overnight courier, or sent by facsimile and
confirmed by delivery via courier or postal service, addressed as follows:
          (i) if to the Borrower or the Trust, at 7600 Wisconsin Avenue, 11th
Floor, Bethesda, Maryland 20814, attention Barry Bass, Chief Financial Officer
(facsimile: (301) 986-5554), with a copy to David W. Braswell, Esq., Armstrong
Teasdale LLP, One Metropolitan Square, Suite 2600, St. Louis, Missouri 63102, or
to such other address for notice as the Borrower or the Trust shall have last
furnished in writing to the Agent;
          (ii) if to the Agent, to KeyBank National Association, 127 Public
Square, Cleveland, Cleveland, OH 44114, attention Jason Weaver (facsimile:
(216) 689-4997), with a copy to Cheri Van Klompenberg, KeyBank Institutional
Real Estate, 1675 Broadway, Suite 400, Denver Colorado 80202 (facsimile:
720-904-4420), or such other address for notice as the Agent shall have last
furnished in writing to the Borrower, with a copy to Pamela M. MacKenzie, Esq.,
Goulston & Storrs, 400 Atlantic Avenue, Boston, Massachusetts 02110-3333
(facsimile: (617)-574-7615), or at such other address for notice as the Agent
shall last have furnished in writing to the Person giving the notice; and

-79-



--------------------------------------------------------------------------------



 



          (iii) if to any Lender, at such Lender’s address set forth on
Schedule 2 hereto, or such other address for notice as such Lender shall have
last furnished in writing to the Person giving the notice.
Any such notice or demand shall be deemed to have been duly given or made and to
have become effective (i) if delivered by hand, overnight courier, or facsimile
to the party to which it is directed, at the time of the receipt thereof by such
party or the sending of such facsimile and (ii) if sent by registered or
certified first-class mail, postage prepaid, on the third Business Day following
the mailing thereof.
     (b) Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Agent, provided that the foregoing shall not apply to notices to
any Lender if such Lender has notified the Agent that it is incapable of
receiving notices by electronic communication. The Agent or the Borrower may, in
its discretion, agree to accept notices and other communications to it hereunder
by electronic communications pursuant to procedures approved by it, provided
that approval of such procedures may be limited to particular notices or
communications.
     Unless the Agent otherwise prescribes, (i) notices and other communications
sent to an electronic mail (“e-mail”) address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent (and received, if the
acknowledgment contemplated above has been obtained) at the opening of business
on the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
     (c) The Platform. THE PLATFORM (as defined in §8.10(c)) IS PROVIDED “AS IS”
AND “AS AVAILABLE.” THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE BORROWER INFORMATION OR THE ADEQUACY OF THE
PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE
BORROWER INFORMATION. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION

-80-



--------------------------------------------------------------------------------



 



WITH THE BORROWER INFORMATION OR THE PLATFORM. In no event shall the Agent or
any of its Related Parties (collectively, the “Agent Parties”) have any
liability to the Borrower, any Lender or any other Person for losses, claims,
damages, liabilities or expenses of any kind (whether in tort, contract or
otherwise) arising out of the Borrower’s or the Agent’s transmission of Borrower
Information through the Internet, except to the extent that such losses, claims,
damages, liabilities or expenses have resulted from the gross negligence,
willful misconduct or bad faith breach of this Agreement of such Agent Party;
provided, however, that in no event shall any Agent Party have any liability to
the Borrower, any Lender or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).
     (d) Change of Address, Etc. Each of the Borrower and the Agent may change
its address, electronic mail address, telecopier or telephone number for notices
and other communications hereunder by notice to the other parties hereto. Each
other Lender may change its address, electronic mail address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Borrower and the Agent. In addition, each Lender agrees to notify the Agent from
time to time to ensure that the Agent has on record (i) an effective address,
contact name, telephone number, telecopier number and electronic mail address to
which notices and other communications may be sent and (ii) accurate wire
instructions for such Lender.
     (e) Reliance by Agent, Fronting Bank and Lenders. The Borrower shall
indemnify the Agent, each Lender and the Related Parties of each of them from
all losses, costs, expenses and liabilities resulting from the good faith
reliance by such Person on each notice purportedly given by or on behalf of the
Borrower, provided, however, that the Borrower shall have no liability hereunder
for any such indemnified party’s gross negligence or willful misconduct in
connection therewith. All telephonic notices to and other telephonic
communications with the Agent may be recorded by the Agent, and each of the
parties hereto hereby consents to such recording.
     §22. FPLP AS AGENT FOR THE SUBSIDIARY GUARANTORS. The Borrower shall cause
each Subsidiary Guarantor to appoint FPLP as its agent with respect to the
receiving and giving of any notices, requests, instructions, reports,
certificates (including, without limitation, compliance certificates),
schedules, revisions, financial statements or any other written or oral
communications hereunder or under any other Loan Document. The Agent and each
Lender is hereby entitled to rely on any communications given or transmitted by
FPLP as if such communication were given or transmitted by each and every
Subsidiary Guarantor; provided however, that any communication given or
transmitted by any Subsidiary Guarantor shall be binding with respect to such
Subsidiary Guarantor. Any communication given or transmitted by the Agent or any
Lender to FPLP shall be deemed given and transmitted to each and every
Subsidiary Guarantor.

-81-



--------------------------------------------------------------------------------



 



     §23. GOVERNING LAW; CONSENT TO JURISDICTION AND SERVICE. THIS AGREEMENT AND
EACH OF THE OTHER LOAN DOCUMENTS, EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED
THEREIN, ARE CONTRACTS UNDER THE LAWS OF THE STATE OF NEW YORK AND SHALL FOR ALL
PURPOSES BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF SUCH STATE
(EXCLUDING THE LAWS APPLICABLE TO CONFLICTS OR CHOICE OF LAW). THE BORROWER, FOR
ITSELF AND ON BEHALF OF EACH OF ITS SUBSIDIARIES, AGREES THAT ANY SUIT FOR THE
ENFORCEMENT OF THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS MAY BE BROUGHT
IN ANY COURT IN THE STATE OF OHIO OR IN THE STATE OF NEW YORK AND OF ANY FEDERAL
COURT LOCATED IN OHIO OR NEW YORK AND CONSENTS TO THE NON-EXCLUSIVE JURISDICTION
OF SUCH COURTS AND THE SERVICE OF PROCESS IN ANY SUCH SUIT BEING MADE UPON THE
BORROWER, A SUBSIDIARY GUARANTOR, THE TRUST OR THEIR SUBSIDIARIES BY MAIL AT THE
ADDRESS SPECIFIED IN §21. THE BORROWER, FOR ITSELF AND ON BEHALF OF EACH OF ITS
SUBSIDIARIES, HEREBY WAIVES ANY OBJECTION THAT ANY OF THEM MAY NOW OR HEREAFTER
HAVE TO THE VENUE OF ANY SUCH SUIT OR ANY SUCH COURT OR THAT SUCH SUIT IS
BROUGHT IN AN INCONVENIENT COURT.
     §24. HEADINGS. The captions in this Agreement are for convenience of
reference only and shall not define or limit the provisions hereof.
     §25. COUNTERPARTS. This Agreement and any amendment hereof may be executed
in several counterparts and by each party on a separate counterpart, each of
which when so executed and delivered shall be an original, and all of which
together shall constitute one instrument. In proving this Agreement it shall not
be necessary to produce or account for more than one such counterpart signed by
the party against whom enforcement is sought.
     §26. ENTIRE AGREEMENT, ETC. The Loan Documents and any other documents
executed in connection herewith or therewith express the entire understanding of
the parties with respect to the transactions contemplated hereby. Neither this
Agreement nor any term hereof may be changed, waived, discharged or terminated,
except as provided in §28.
     §27. WAIVER OF JURY TRIAL AND CERTAIN DAMAGE CLAIMS. EXCEPT TO THE EXTENT
EXPRESSLY PROHIBITED BY LAW, THE BORROWER, THE SUBSIDIARY GUARANTORS AND THEIR
SUBSIDIARIES HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL WITH RESPECT
TO ANY ACTION OR CLAIM ARISING OUT OF ANY DISPUTE IN CONNECTION WITH THIS
AGREEMENT, THE NOTES OR ANY OF THE OTHER LOAN DOCUMENTS, ANY RIGHTS OR
OBLIGATIONS HEREUNDER OR

-82-



--------------------------------------------------------------------------------



 



THEREUNDER OR THE PERFORMANCE OF SUCH RIGHTS AND OBLIGATIONS. EXCEPT TO THE
EXTENT EXPRESSLY PROHIBITED BY LAW, THE BORROWER, THE SUBSIDIARY GUARANTORS AND
THEIR SUBSIDIARIES HEREBY WAIVE ANY RIGHT ANY OF THEM MAY HAVE TO CLAIM OR
RECOVER IN ANY LITIGATION REFERRED TO IN THE PRECEDING SENTENCE ANY SPECIAL,
EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES OR ANY DAMAGES OTHER THAN, OR IN
ADDITION TO, ACTUAL DAMAGES. EACH OF THE BORROWER, THE SUBSIDIARY GUARANTORS AND
THEIR SUBSIDIARIES (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF
ANY LENDER OR THE AGENT HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
LENDER OR THE AGENT WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVERS AND (B) ACKNOWLEDGES THAT THE AGENT AND THE LENDERS HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS TO WHICH THEY
ARE PARTIES BY, AMONG OTHER THINGS, THE WAIVERS AND CERTIFICATIONS CONTAINED
HEREIN.
     §28. CONSENTS, AMENDMENTS, WAIVERS, ETC. Except as otherwise expressly
provided in this Agreement, any consent or approval required or permitted by
this Agreement may be given, and any term of this Agreement or of any of the
other Loan Documents may be amended, and the performance or observance by the
Borrower, a Subsidiary Guarantor or the Trust or any of their respective
Subsidiaries of any terms of this Agreement or the other Loan Documents or the
continuance of any Default or Event of Default may be waived (either generally
or in a particular instance and either retroactively or prospectively) with, but
only with, the written consent of the Majority Lenders.
     Notwithstanding the foregoing, Unanimous Lender Approval shall be required
for any amendment, modification or waiver of this Agreement that:
     (i) reduces or forgives any principal of any unpaid Loan or any interest
thereon (including any general waiver of interest “breakage” costs) or any fees
due any Lender hereunder, or permits any prepayment not otherwise permitted
hereunder; or
     (ii) changes the unpaid principal amount of the Term Loan, reduces the rate
of interest applicable to the Term Loan, or reduces any fee payable to the
Lenders hereunder; or
     (iii) changes the date fixed for any payment of principal of or interest on
the Term Loan (including, without limitation, any extension of the Maturity Date
not contemplated herein) or any fees payable hereunder (including, without
limitation, the waiver of any monetary Event of Default); or

-83-



--------------------------------------------------------------------------------



 



     (iv) changes the amount of any Lender’s Commitment (other than pursuant to
an assignment permitted under §20.1) or increases the amount of the Total
Commitment except as permitted hereunder; or
     (v) modifies any provision herein or in any other Loan Document which by
the terms thereof expressly requires Unanimous Lender Approval; or
     (vi) changes the definitions of Majority Lenders or Unanimous Lender
Approval; or
     (vii) releases the Guaranty of the Trust, any Subsidiary Guaranty or a
material portion of the Collateral, other than in accordance with the terms
hereof.
     No waiver shall extend to or affect any obligation not expressly waived or
impair any right consequent thereon. No course of dealing or delay or omission
on the part of the Agent or the Lenders or any Lender in exercising any right
shall operate as a waiver thereof or otherwise be prejudicial to such right or
any other rights of the Agent or the Lenders. No notice to or demand upon the
Borrower or a Subsidiary Guarantor shall entitle the Borrower to other or
further notice or demand in similar or other circumstances.
     Notwithstanding the foregoing, in the event that the Borrower requests any
consent, waiver or approval under this Agreement or any other Loan Document, or
an amendment or modification hereof or thereof, and one or more Lenders
determine not to consent or agree to such consent, waiver, approval, amendment
or modification, then the Lender then acting as Agent hereunder shall have the
right to purchase the Commitment of such non-consenting Lender(s) at a purchase
price equal to the then outstanding amount of principal, interest and fees then
owing to such Lender(s) by the Borrower hereunder, and such non-consenting
Lender(s) shall immediately upon request, sell and assign its Commitment and all
of its other right, title and interest in the Loans and other Obligations to the
Lender then acting as Agent pursuant to an Assignment and Assumption (provided
that the selling Lender(s) shall not be responsible to pay any assignment fee in
connection therewith).
     §29. SEVERABILITY. The provisions of this Agreement are severable, and if
any one clause or provision hereof shall be held invalid or unenforceable in
whole or in part in any jurisdiction, then such invalidity or unenforceability
shall affect only such clause or provision, or part thereof, in such
jurisdiction, and shall not in any manner affect such clause or provision in any
other jurisdiction, or any other clause or provision of this Agreement in any
jurisdiction.

-84-



--------------------------------------------------------------------------------



 



§30. INTEREST RATE LIMITATION. Notwithstanding anything herein to the contrary,
if at any time the interest rate applicable to the Term Loan, together with all
fees, charges and other amounts which are treated as interest on such Term Loan
under applicable law (collectively, the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Term Loan in accordance with
applicable law, the rate of interest payable in respect of such Term Loan
hereunder, together with all Charges payable in respect thereof, shall be
limited to the Maximum Rate and, to the extent lawful, the interest and Charges
that would have been payable in respect of such Term Loan but were not payable
as a result of the operation of this §30 shall be cumulated and the interest and
Charges payable to such Lender in respect of other periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Rate to the date of repayment, shall
have been received by such Lender.
     §31. USA PATRIOT ACT NOTIFICATION. The following notification is provided
to the Borrower and the Subsidiary Guarantors pursuant to Section 326 of the USA
Patriot Act of 2001, 31 U.S.C. Section 5318:
IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT. To help the
government fight the funding of terrorism and money laundering activities,
Federal law requires all financial institutions to obtain, verify, and record
information that identifies each person or entity that opens an account,
including any deposit account, treasury management account, loan, other
extension of credit, or other financial services product. The Agent and/or the
Lenders will ask for Borrower’s name, taxpayer identification number, business
address, and other information that will allow the Agent and the Lenders to
identify Borrower and the Subsidiary Guarantors. The Agent and/or the Lenders
may also ask to see Borrower’s and Subsidiary Guarantors’ legal organizational
documents or other identifying documents.

-85-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have duly executed this Agreement as a
sealed instrument as of the date first set forth above.

            KEYBANK NATIONAL ASSOCIATION,
Individually and as Administrative Agent
      By:   /s/ Jason R. Weaver         Jason R. Weaver        Senior Vice
President     

(Signatures continued on next page)

-86-



--------------------------------------------------------------------------------



 



                      FIRST POTOMAC REALTY INVESTMENT LIMITED PARTNERSHIP    
 
                    By:   First Potomac Realty Trust,
    its sole general partner    
 
               
 
      By:   /s/ Barry H. Bass
 
Barry H. Bass, Chief Financial    
 
          Officer and Executive Vice    
 
          President    





--------------------------------------------------------------------------------



 



EXHIBIT A - Form of Term Note
TERM NOTE

      $35,000,000 Date:   August 11, 2008

     FOR VALUE RECEIVED, the undersigned First Potomac Realty Investment Limited
Partnership, a Delaware limited partnership and each other party who is or from
time to time becomes a Borrower under (and as defined in) the Secured Term Loan
Agreement referred to (and defined) below (hereinafter, together with their
respective successors in title and assigns, collectively called the “Borrower”),
by this promissory note (hereinafter, called “this Note”), absolutely and
unconditionally, jointly and severally promises to pay to the order of KeyBank
National Association, individually in its capacity as a Lender under the Secured
Term Loan Agreement (hereinafter, together with its successors in title and
assigns, called the “Bank”), the principal sum of Thirty Five Million Dollars
($35,000,000) or so much thereof as shall remain outstanding, such payment to be
made as hereinafter provided, and to pay interest on the principal sum
outstanding hereunder from time to time from and after the date hereof until the
said principal sum or the unpaid portion thereof shall have become due and
payable as hereinafter provided.
     Capitalized terms used herein without definition shall have the meanings
set forth in the Secured Term Loan Agreement.
     The unpaid principal (not at the time overdue) under this Note shall bear
interest at the rate or rates from time to time in effect under the Secured Term
Loan Agreement. Accrued interest on the unpaid principal under this Note shall
be payable on the dates specified in the Secured Term Loan Agreement.
     On the Maturity Date there shall become absolutely due and payable by the
Borrower hereunder, and the Borrower hereby jointly and severally promises to
pay to the Bank, the balance (if any) of the principal hereof then remaining
unpaid, all of the unpaid interest accrued hereon and all (if any) other amounts
payable on or in respect of this Note or the indebtedness evidenced hereby or
otherwise due under or in connection with the Secured Term Loan Agreement.
     Each overdue amount (whether of principal, interest or otherwise) payable
hereunder shall (to the extent permitted by applicable law) bear interest at the
rates and on the terms provided in the Secured Term Loan Agreement. The unpaid
interest accrued on each overdue amount in accordance with the foregoing terms
of this paragraph shall become and be absolutely due and payable by the Borrower
to Bank on demand by the Agent. Interest on each overdue amount will continue to
accrue as provided by the foregoing terms of this paragraph, and will (to the
extent permitted by applicable law) be

-1-



--------------------------------------------------------------------------------



 



compounded daily until the obligations of the Borrower in respect of the payment
of such overdue amount shall be discharged (whether before or after judgment).
     Each payment of principal, interest or other sum payable on or in respect
of this Note or the indebtedness evidenced hereby shall be made by the Borrower
directly to the Agent in Dollars, for the account of the Bank, at the Agent’s
Head Office, on the due date of such payment, and in immediately available and
freely transferable funds. All payments on or in respect of this Note or the
indebtedness evidenced hereby shall be made without set-off or counterclaim and
free and clear of and without any deductions, withholdings, restrictions or
conditions of any nature.
     This Note is made and delivered by the Borrower to the Bank pursuant to
that certain Secured Term Loan Agreement dated as of August 11, 2008 among
(i) the Borrower, (ii) the Lenders party thereto from time to time (including
the Bank) and (iii) the Agent (hereinafter, as originally executed and as may be
amended, varied, supplemented, and/or restated from time to time, called the
“Secured Term Loan Agreement”). This Note evidences the obligations of the
Borrower (a) to repay the principal amount of the Term Loan; (b) to pay
interest, as herein provided, on the principal amount hereof remaining unpaid
from time to time; and (c) to pay other amounts (including all Obligations)
which may become due and payable hereunder or thereunder. The payment of the
principal of and the interest on this Note and the payment of all Obligations
have been guaranteed. Reference is hereby made to the Secured Term Loan
Agreement (including the Schedules and Exhibits annexed thereto, the Subsidiary
Guaranty and the Trust Guaranty) for a complete statement of the terms thereof.
     The Borrower has the right to prepay the unpaid principal of this Note in
full or in part upon the terms contained in the Secured Term Loan Agreement. The
Borrower has an obligation to prepay principal of this Note from time to time if
and to the extent required under, and upon the terms contained in, the Secured
Term Loan Agreement. Any partial payment of the indebtedness evidenced by this
Note shall be applied in accordance with the terms of the Secured Term Loan
Agreement and shall not be permitted to be reborrowed.
     Pursuant to and upon the terms contained in Section 14 of the Secured Term
Loan Agreement, the entire unpaid principal of this Note, all of the interest
accrued on the unpaid principal of this Note and all (if any) other amounts
payable on or in respect of this Note or the indebtedness evidenced hereby may
be declared to be immediately due and payable, whereupon the entire unpaid
principal of this Note, all of the interest accrued on the unpaid principal of
this Note and all (if any) other amounts payable on or in respect of this Note
or the indebtedness evidenced hereby shall (if not already due and payable)
forthwith become and be due and payable to the Bank without presentment, demand,
protest or any other formalities of any kind, all of which are hereby expressly
and irrevocably waived by the Borrower.

-2-



--------------------------------------------------------------------------------



 



     All computations of interest payable as provided in this Note shall be made
by the Agent on the basis set forth therefor in the Secured Term Loan Agreement.
The interest rate in effect from time to time shall be determined in accordance
with the terms of the Secured Term Loan Agreement.
     Should all or any part of the indebtedness represented by this Note be
collected by action at law, or in bankruptcy, insolvency, receivership or other
court proceedings, or should this Note be placed in the hands of attorneys for
collection after default, the Borrower hereby promises to pay to the holder of
this Note, upon demand by the holder hereof at any time, in addition to
principal, interest and all (if any) other amounts payable on or in respect of
this Note or the indebtedness evidenced hereby, all court costs and attorneys’
fees and all other collection charges and expenses reasonably incurred or
sustained by the holder of this Note.
     The Borrower hereby irrevocably waives notice of acceptance, presentment,
notice of nonpayment, protest, notice of protest, suit and all other conditions
precedent in connection with the delivery, acceptance, collection and/or
enforcement of this Note. The Borrower hereby absolutely and irrevocably
consents and submits to the jurisdiction of the courts of the State of New York
and of any federal court located in the State of New York in connection with any
actions or proceedings brought against the Borrower by the holder hereof arising
out of or relating to this Note. This Note may be executed in any number of
counterparts and by each party on a separate counterpart, each of which when so
executed and delivered shall be an original, and all of which together shall
constitute one instrument.
     This Note is intended to take effect as a sealed instrument. This Note and
the obligations of the Borrower hereunder shall be governed by and interpreted
and determined in accordance with the laws of the State of New York.
     Each Borrower shall be jointly and severally liable for the full amount
owing under this Note.
[Remainder of page intentionally left blank]

-3-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this TERM NOTE has been duly executed by the
undersigned on the day and in the year first above written.

                      FIRST POTOMAC REALTY INVESTMENT LIMITED PARTNERSHIP    
 
                    By:   First Potomac Realty Trust,                  its sole
general partner    
 
               
 
      By:        
 
         
 
   
 
          Barry H. Bass, Chief Financial Officer and Executive Vice President  
 

 



--------------------------------------------------------------------------------



 



EXHIBIT B - Form of Completed Loan Request
COMPLETED LOAN REQUEST
     This Loan Request is made pursuant to §2.4 of the Secured Term Loan
Agreement dated as of August 11, 2008 (as the same may now or hereafter be
amended from time to time, the “Credit Agreement”) among First Potomac Realty
Investment Limited Partnership, KeyBank National Association, individually and
as Administrative Agent, the other Lenders from time to time party thereto and
KeyBanc Capital Markets, as Sole Lead Arranger and Sole Book Manager. Unless
otherwise defined herein, the capitalized terms used in this Loan Request have
the meanings described in the Credit Agreement.

1.   The Borrower hereby requests a Term Loan in the principal amount of
$                                        .   2.   The Type of Loan being
requested in this Loan Request is:

  ——   Base Rate Loan     ——   Libor Rate Loan

3.   The Interest Period requested for the Loan requested in this Loan Request
is:

                       through                                          (must be
for 1, 2 or 3 months for Libor Loans).

     The Borrower hereby certifies to Lender that, both before and after giving
effect to the making or issuance of the requested Term Loan, (i) no Default or
Event of Default under the Credit Agreement or any other Loan Document exists or
will exist, and (ii) the Borrower is and will remain in compliance with the
covenants specified in §10 of the Credit Agreement. The calculations used to
evidence such compliance are attached hereto as Exhibit A.

-2-



--------------------------------------------------------------------------------



 



     WITNESS my hand this __ day of August, 2008.

                      FIRST POTOMAC REALTY INVESTMENT LIMITED PARTNERSHIP, for
itself and as agent for each other Borrower    
 
                    By:   First Potomac Realty Trust,                  its sole
general partner      
 
      By:        
 
         
 
   
 
          Barry H. Bass, Chief Financial Officer and    
 
          Executive Vice President    

 



--------------------------------------------------------------------------------



 



EXHIBIT C - Form of Compliance Certificate
COMPLIANCE CERTIFICATE
     Reference is hereby made to that certain Secured Term Loan Agreement dated
as of August 11, 2008 (as the same may now or hereafter be amended from time to
time, the “Credit Agreement”) among First Potomac Realty Investment Limited
Partnership (“FPLP”), KeyBank National Association, individually and as
Administrative Agent, the other Lenders from time to time party thereto and
KeyBanc Capital Markets, as Sole Lead Arranger and Sole Book Manager. Unless
otherwise defined herein, the terms used in this Compliance Certificate and
Schedule 1 hereto have the meanings ascribed to such terms in the Credit
Agreement.
     This Compliance Certificate is submitted pursuant the following section of
the Credit Agreement:

  ___   Section 8.4(e) (in connection with delivery of quarterly or annual
financial statements)     ___   Section 9.4(b) (in connection with Sales or
Indebtedness Liens)     ___   Section 14.1 (in connection with default cure)

     The undersigned HEREBY CERTIFIES THAT:
     I am the chief financial officer or accounting officer of the Borrower, and
I am authorized by each such entity to execute and deliver this Compliance
Certificate on its behalf.
     Accompanying this Compliance Certificate are consolidated financial
statements of the Borrower and its Subsidiaries for the fiscal [year] [quarter]
ended                      ___ 200___(the “Financial Statements”) prepared in
accordance with GAAP (subject, in the case of financial statements relating to
the first three fiscal quarters, to year-end adjustments none of which will be
materially adverse, and to the absence of footnotes). The Financial Statements
present fairly the financial position of the Borrower and its Subsidiaries as of
the date thereof and the results of operations of the Borrower and its
Subsidiaries for the period covered thereby. The foregoing is also delivered
herewith for FPLP on a consolidated basis.
     Schedule 1 hereto sets forth data and computations evidencing compliance
with the covenants contained in Section 10 of the Credit Agreement as of the
relevant date of determination (the “Determination Date”), all of which data and
computations are true, complete and correct.
     The activities of the Borrower and its Subsidiaries during the period
covered by the data and computations set forth in Schedule 1 have been reviewed
by me and/or by employees or agents under my immediate supervision. Based upon
such review, during such period, and as of the date of this Certificate, no
Default or Event of Default has occurred and is continuing[, except as
specifically disclosed herein or as has been previously disclosed in writing to
the Administrative Agent].

-2-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has affixed his signature below this
___ day of                     , 200_.

                      FIRST POTOMAC REALTY INVESTMENT LIMITED PARTNERSHIP    
 
                    By:   First Potomac Realty Trust,                  its sole
general partner    
 
               
 
      By:        
 
         
 
   
 
          Barry Bass, Senior Vice President and Chief Financial Officer    

-3-



--------------------------------------------------------------------------------



 



SCHEDULE 1

1.   Consolidated Total Leverage Ratio (Section 10.1)

  Item 1:   Consolidated Total Indebtedness $                         Item 2:  
Consolidated Gross Asset Value $                         Item 3:   Item 1
divided by Item 2, expressed as a percentage (may not be greater than 60%,
except as otherwise specified in Section 10.1 of the Credit Agreement)        
                    %

2.   Fixed Charge Coverage Ratio (Section 10.3)

  Item 1:    Consolidated EBITDA (see Annex 1 for calculation of Consolidated
EBITDA) $                         Item 2:    Capital Reserve adjustment ($0.15
multiplied by total square feet of Real Estate Assets) $                        
Item 3:    Adjusted EBITDA (remainder after subtracting Item 2 from Item 1)
$                         Item 4:    Consolidated Fixed Charges
$                         Item 5:    Ratio of Item 3 to Item 4 ___ to 1.0 (must
exceed 1.50 to 1.0)

3.   Net Worth (Section 10.4)

  Item 1:    Consolidated Tangible Net Worth (determined in accordance with
GAAP) $                         Item 2:    Aggregate proceeds received by the
Trust (net of fees and expenses customarily incurred in transactions of such
type) in connection with any offering of stock in the Trust        
$                         Item 3:    Aggregate value of operating units issued
by Borrower in connection with asset or stock acquisitions (valued at time of
issuance by reference to the agreement pursuant to which units are issued)
during the period from the        

 



--------------------------------------------------------------------------------



 



      Closing Date through and including the Determination Date
$                         Item 4:     Sum of Items 2 and 3 $                    
    Item 5:   Product of Item 4 multiplied by 0.8 $                        
Item 6:     Sum of Item 5 and $332,201,600 $                         Item 7:  
Remainder after subtracting Item 6 from Item 1 (must be above zero)
$                    

4. Borrowing Base Pool Leverage (Section 10.5)

  Item 1:     Obligations       $                         Item 2:     Amount of
cash collateral maintained in deposit accounts in which the Agent has a
perfected, first priority security interest       $                        
Item 3:     Remainder after subtracting item 2 from item 1 (Consolidated
Borrowing Base Indebtedness)       $                         Item 4:     Value
of Eligible Borrowing Base Properties $                         Item 5:    
Product of Item 4 multiplied by 0.6 (must be greater Item 3)
$                    

5.   Borrowing Base Pool Debt Service Coverage Ratio (Section 10.6)

  Item 1:     Net Operating Income of Borrowing Base Pool $                    
    Item 2:     Borrowing Base Pool Capital Reserve $                        
Item 3:     Remainder of Item 1 minus Item 2 (Adjusted Net Operating Income)
$                         Item 4:     Mortgage Constant $                      
  Item 5:     Product of Item 3 under Number 4 above times Item 4 (Implied Debt
Service) $                    

 



--------------------------------------------------------------------------------



 



  Item 6:     Ratio of Item 3 to Item 6 (may not be less than 1.5:1.0) ___ to
1.0

6. Occupancy (Section 10.7)

  Item 1:     Stabilized occupancy of Eligible Borrowing Base Properties (see
Annex 2 for list of Eligible Borrowing Base Properties) (not to be less than
80%, except as otherwise provided in Section 10.7 of the Credit Agreement)      
                      %

 



--------------------------------------------------------------------------------



 



EXHIBIT D - Form of Assignment and Assumption
ASSIGNMENT AND ASSUMPTION AGREEMENT
Dated                     , 20     
     Reference is made to the Secured Term Loan Agreement dated as of August 11,
2008 (as the same may now or hereafter be amended from time to time, the “Credit
Agreement”) among First Potomac Realty Investment Limited Partnership (“FPLP”),
KeyBank National Association, individually and as Administrative Agent, the
other Lenders from time to time party thereto and KeyBanc Capital Markets, as
Sole Lead Arranger and Sole Book Manager. Capitalized terms used herein and not
otherwise defined shall have the meanings assigned to such terms in the
Agreement.
                              (the “Assignor”) and                      (the
“Assignee”) agree as follows:
     1. The Assignor hereby sells and assigns to the Assignee, and the Assignee
hereby purchases and assumes from the Assignor, a ___% interest in and to all of
the Assignor’s rights and obligations under the Agreement as of the Effective
Date (as hereinafter defined).
     2. The Assignor (i) represents that as of the date hereof, its Commitment
Percentage (without giving effect to assignments thereof which have not yet
become effective) is      %, the outstanding balance of its Loans (unreduced by
any assignments thereof which have not yet become effective) is
$                    ; (ii) makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or re representations
made in or in connection with the Agreement, the other Loan Documents or any
other instrument or document furnished pursuant thereto or the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Agreement, the other Loan Documents or any other instrument or document
furnished pursuant thereto, other than that it is the legal and beneficial owner
of the interest being assigned by it hereunder and that such interest is free
and clear of any adverse claim created by it; and (iii) makes no representation
or warranty and assumes no responsibility with respect to the financial
condition of the Trust, the Borrower or any of their respective Subsidiaries (as
defined in the Agreement) or any other person which may be primarily or
secondarily liable in respect of any of the Obligations under the Agreement or
the other Loan Documents or any other instrument or document delivered or
executed pursuant thereto.
     3. The Assignee (i) represents and warrants that it is legally authorized
to enter into this Assignment and Assumption; (ii) confirms that it has received
a copy of the Agreement, together with copies of the most recent financial
statements delivered pursuant to §§7.4 and 8.4 thereof, if any, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption; (iii) agrees
that it will, independently and without reliance

 



--------------------------------------------------------------------------------



 



upon the Assignor, any other Lender or the Agent and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Agreement;
(iv) confirms that it is an Eligible Assignee; (v) appoints and authorizes the
Agent, and each other Lender who may from time to time be designated as an agent
in a limited specific capacity pursuant to an amendment to the Agreement, to
take such action as agent (and with respect to such other Lenders, in such
limited capacity as may be designated) on its behalf and to exercise such powers
as are reasonably incidental thereto pursuant to the terms of the Agreement and
the other Loan Documents; and (vi) agrees that it will perform all the
obligations which by the terms of the Agreement are required to be performed by
it as a Lender in accordance with the terms of the Agreement. The Assignor
represents and warrants that it is legally authorized to enter into this
Assignment and Assumption.
     4. The effective date for this Assignment and Assumption shall be
                    , 20      (the “Effective Date”). Following the execution of
this Assignment and Assumption, it will be delivered to the Agent for recording
in the register by the Agent.
     5. Upon such acceptance and recording, from and after the Effective Date,
and, in accordance with §20.1 of the Agreement, the Agent and the Borrower shall
have approved (or be deemed to have approved) the herein assignment pursuant to
§20.1 of the Agreement, and the Assignor shall, with respect to that portion of
its interest under the Agreement assigned hereunder, relinquish its rights and
be released from its obligations under the Agreement accruing from and after the
Effective Date.
     6. Upon such acceptance and recording, from and after the Effective Date,
the Agent shall make all payments in respect of the interest assigned hereby
(including payments of principal, interest, fees and other amounts) to the
Assignee. The Assignor and Assignee shall make all appropriate adjustments in
payments for periods prior to the Effective Date by the Agent or with respect to
the making of this assignment directly between themselves.
     7. THIS ASSIGNMENT AND ASSUMPTION IS INTENDED TO TAKE EFFECT AS A SEALED
INSTRUMENT TO BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF NEW YORK.
     IN WITNESS WHEREOF, intending to be legally bound, each of the undersigned
has caused this Assignment and Assumption to be executed on its behalf by its
officer thereunto duly authorized, as of the date first above written.

                      [INSERT ASSIGNOR]    
 
               
 
  By:                          
 
      Title:        
 
               

 



--------------------------------------------------------------------------------



 



                      [INSERT ASSIGNEE]    
 
               
 
  By:                          
 
      Title:        
 
               

 



--------------------------------------------------------------------------------



 



CONSENTED TO AS OF
                    , 20     :

                              FIRST POTOMAC REALTY INVESTMENT LIMITED
PARTNERSHIP    
 
                                By:   First Potomac Realty Trust,              
      its sole general partner    
 
                       
 
              By:        
 
                       
 
                  Barry Bass, Chief Financial    
 
                  Officer and Executive Vice    
 
                  President    

                              KEYBANK NATIONAL ASSOCIATION,
as Administrative Agent    
 
                       
 
  By:                                                      Name:               
Title:    

 



--------------------------------------------------------------------------------



 



EXHIBIT E - Form of Joinder Agreement
JOINDER AGREEMENT
[                    , 200   ]
     Reference is made to the Secured Term Loan Agreement dated as of August 11,
2008 (as the same may now or hereafter be amended from time to time, the “Credit
Agreement”) among First Potomac Realty Investment Limited Partnership (“FPLP”),
KeyBank National Association, individually and as Administrative Agent, the
other Lenders from time to time party thereto and KeyBanc Capital Markets, as
Sole Lead Arranger and Sole Book Manager. Capitalized terms used herein and not
otherwise defined shall have the meanings assigned to such in the Loan
Agreement.
     In consideration of and as an inducement to the inclusion by the Lenders of
each of the Real Estate Asset(s) identified on Exhibit A hereto as an Eligible
Borrowing Base Property pursuant to the Loan Agreement, [                    ],
a [                    ] (the “Additional Borrower”), which is a Wholly-owned
Subsidiary of FPLP, hereby acknowledges and agrees to the terms and conditions
of the Loan Agreement, the Notes and the other Loan Documents to which any
Borrower is a party, joins in the agreements of the Borrower under the Loan
Agreement, the Notes and the other Loan Documents to which any Borrower is a
party and agrees that all Obligations of the Borrower under the Loan Agreement,
the Notes and the other Loan Documents to which any Borrower is a party shall be
the obligations, jointly and severally, of the Additional Borrower and the
Borrower with the same force and effect as if the Additional Borrower was
originally a Borrower under the Loan Agreement and an original signatory to the
Loan Agreement, the Notes and the other Loan Documents to which any Borrower is
a party.
     The Additional Borrower further agrees that its liability hereunder is
direct and primary and may be enforced by the Lenders and the Agent before or
after proceeding against any other Borrower.
     At least three (3) Business Days prior to this Joinder Agreement becoming
effective and each of the Real Estate Asset(s) identified in Exhibit A hereto
becoming an Eligible Borrowing Base Property pursuant to the Loan Agreement, the
Additional Borrower shall have delivered to the Agent (with copies to the Agent
for each Lender) the documents and other items required to be delivered pursuant
to Section 8.13(a), 12.2, 12.3, 12.4, 12.8 and 12.13 of the Loan Agreement, in
each case in form and substance satisfactory to the Agent, along with such other
documents, certificates and instruments reasonably required by the Agent,
including, if necessary, updates to the schedules to the Loan Agreement
satisfactory to the Agent. Without in any way limiting the other rights of the
Agent under the Loan Agreement, the Additional Borrower agrees that the Agent
shall have the right to visit and inspect such Eligible Borrowing Base Property
at the Borrower’s sole cost and expense.

 



--------------------------------------------------------------------------------



 



     The undersigned represents and warrants to the Agent and the Lenders that
it has the complete right, power and authority to execute and deliver this
Joinder Agreement and to perform all of the obligations hereunder and the
Obligations under the Loan Agreement, the Notes and the other Loan Documents to
which any Borrower is a party. This Joinder Agreement shall be binding upon the
undersigned and its successors and assigns and shall inure to the benefit of the
Lenders, the Agent and their respective successors and assigns.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

2



--------------------------------------------------------------------------------



 



     Executed as a sealed instrument as of the       day of
                    .
[                                        ],
a [                                                            ]

             
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

Signature Pages to Joinder Agreement

 



--------------------------------------------------------------------------------



 



Acknowledged and Agreed:
FIRST POTOMAC REALTY
INVESTMENT LIMITED
PARTNERSHIP

     
 
   
By:
  First Potomac Realty Trust, its
 
  sole general partner

             
 
           
By:
                     
 
       Title:        
 
           

Acknowledged:
KEYBANK NATIONAL ASSOCIATION,
as Administrative Agent under the Loan Agreement

         
By:
       
 
       
Name:
       
 
       
Title:
       
 
       

Signature Pages to Joinder Agreement

 



--------------------------------------------------------------------------------



 



Exhibit A to Joinder Agreement
[Eligible Borrowing Base Property]

 



--------------------------------------------------------------------------------



 



SCHEDULES
Schedule 1
Subsidiary Guarantors

1.   Norfolk Commerce Park, LLC   2.   FP Girard Business Center, LLC   3.   FP
Girard Place, LLC   4.   FP Cronridge Drive, LLC

 



--------------------------------------------------------------------------------



 



Schedule 1A
Borrowing Base Pool

                  Ownership Entity   Building Name   Address   City   State
Norfolk Commerce Park, LLC
  Norfolk Commerce Park II   5301 Robin Hood Road   Norfolk   VA
FP Girard Business Center, LLC
  Girard Business Center   200 Girard Street   Gaithersburg   MD
 
      220 Girard Street   Gaithersburg   MD
 
      504 East Diamond Avenue   Gaithersburg   MD
FP Girard Place, LLC
  Girard Place   602 East Diamond Avenue   Gaithersburg   MD
 
      620 East Diamond Avenue   Gaithersburg   MD
 
      630 East Diamond Avenue   Gaithersburg   MD
 
      640 East Diamond Avenue   Gaithersburg   MD
FP Cronridge Drive, LLC
  Owings Mills Commerce Center   11460 Cronridge Drive   Owings Mills   MD
 
      11500 Cronridge Drive   Owings Mills   MD

 



--------------------------------------------------------------------------------



 



Schedule 2
Commitments

          Lender   Commitment  
KeyBank National Association
  $ 35,000,000  
127 Public Square
       
Cleveland, Ohio 44114
       

 



--------------------------------------------------------------------------------



 



Schedule 7.1(b)
Capitalization

      SUBSIDIARY GUARANTOR   OWNERSHIP INTEREST
Norfolk Commerce Park, LLC
  First Potomac Realty Investment Limited Partnership - 100% limited liability
company interest.
 
   
FP Girard Business Center, LLC
  First Potomac Realty Investment Limited Partnership - 100% limited liability
company interest.
 
   
FP Girard Place, LLC
  First Potomac Realty Investment Limited Partnership - 100% limited liability
company interest.
 
   
FP Cronridge Drive, LLC
  First Potomac Realty Investment Limited Partnership - 100% limited liability
company interest.

 



--------------------------------------------------------------------------------



 



Schedule 7.3(a)
Liens on Eligible Borrowing Base Properties:
1) Mortgages and related documents held by JPMorgan Chase Bank relating to the
properties located at:

  •   200 Girard Street, Gaithersburg, MD;     •   220 Girard Street,
Gaithersburg, MD;     •   504 East Diamond Avenue, Gaithersburg, MD     •   602
East Diamond Avenue, Gaithersburg, MD;     •   620 East Diamond Avenue,
Gaithersburg, MD;     •   630 East Diamond Avenue, Gaithersburg, MD; and     •  
640 East Diamond Avenue, Gaithersburg, MD.

2) The following Eligible Borrowing Base Properties are subject to Liens in
favor of JPMorgan Chase Bank, formerly known as the Chase Manhattan Bank, as
Trustee, a National Banking Association and successor by merger to Wells Fargo
Bank Minnesota, N.A., as Trustee:

                          Date of UCC-         Subsidiary   Eligible Borrowing
Base   1 Financing         Guarantor   Properties   Statement   File #   Filed
with
FP Girard Business
Center, LLC
  200 Girard Street, Gaithersburg, MD; 220 Girard Street, Gaithersburg, MD; 504
East Diamond Avenue, Gaithersburg, MD   August 27, 2004     0000938981    
Maryland Secretary of State
FP Girard Place, LLC
  602, 620, 630 and 640 East Diamond Avenue, Gaithersburg, MD   August 27, 2004
    0000938873     Maryland Secretary of State

3) The following Eligible Borrowing Base Property is subject to a Lien in favor
of The Manufacturers Life Insurance Company (U.S.A.):

                          Date of UCC-         Subsidiary   Eligible Borrowing  
1 Financing         Guarantor   Base Property   Statement   File #   Filed with
Norfolk Commerce
Park, LLC
  5301 Robin Hood
Road, Norfolk, VA   November 1, 2004     43119783     Delaware Secretary of
State

 



--------------------------------------------------------------------------------



 



Schedule 7.7
Litigation
None.

 



--------------------------------------------------------------------------------



 



Schedule 7.13
Legal Name; Jurisdiction
First Potomac Realty Trust, a Maryland real estate investment trust
First Potomac Realty Investment Limited Partnership, a Delaware limited
partnership
Norfolk Commerce Park, LLC, a Delaware limited liability company
FP Girard Business Center, LLC, a Maryland limited liability company
FP Girard Place, LLC, a Maryland limited liability company
FP Cronridge Drive, LLC, a Maryland limited liability company

 



--------------------------------------------------------------------------------



 



Schedule 7.15
Certain Transactions
None.

 



--------------------------------------------------------------------------------



 



Schedule 7.16
Employee Benefit Plans
Retirement Savings Plan under Section 401(k) of the Internal Revenue Code, as
more fully described in the SEC Filings.

 



--------------------------------------------------------------------------------



 



Schedule 7.19
Subsidiaries

     
 
   
 
  403 & 405 Glenn Drive, LLC
 
  403 & 405 Glenn Drive Manager, LLC
 
  1400 Cavalier, LLC
 
  1434 Crossways Boulevard II, LLC
 
  1434 Crossways Boulevard, LLC
 
  1441 Crossways Boulevard, LLC
 
  15395 John Marshall Highway, LLC
 
  4212 Tech Court, LLC
 
  ACP East, LLC
 
  ACP East Finance, LLC
 
  AP Indian Creek, LLC
 
  Airpark Place, LLC
 
  Airpark Place Holdings, LLC
 
  Aquia One, LLC
 
  Aquia Two, LLC
 
  Bren Mar, LLC
 
  Bren Mar Holdings, LLC
 
  Columbia Holdings Associates, LLC
 
  Crossways Associates, LLC
 
  Crossways II, LLC
 
  Crossways Land, LLC
 
  Enterprise Center I, LLC
 
  Enterprise Center Manager, LLC
 
  EON Group, LLC
 
  EON Group, Ltd
 
  First Potomac Management, LLC
 
  First Potomac Realty Investment Limited Partnership
 
  First Potomac TRS Holdings, Inc.
 
  First Rumsey, LLC
 
  First Snowden, LLC
 
  FP 500 & 600 HP Way, LLC
 
  FP 601 Meadowville Rd, LLC
 
  FP 1408 Stephanie Way, LLC
 
  FP 2550 Ellsmere Avenue, LLC
 
  FP 7501 Whitepine Road, LLC
 
  FP Airpark AB, LLC
 
  FP Ammendale Commerce Center, LLC
 
  FP Campostella Road, LLC
 
  FP Chesterfield ABEF, LLC
 
  FP Chesterfield CDGH, LLC
 
  FP Cronridge Drive, LLC
 
  FP Davis Drive Lot 5, LLC
 
  FP Diamond Hill, LLC
 
  FP Gateway 270, LLC
 
  FP Gateway West II, LLC
 
  FP Gateway Center, LLC

 



--------------------------------------------------------------------------------



 



     
 
  FP Girard Business Center, LLC
 
  FP Girard Place, LLC
 
  FP Goldenrod Lane, LLC
 
  FP Greenbrier Circle, LLC
 
  FP Greenbrier Circle II, LLC
 
  FP Greenbrier Circle III, LLC
 
  FP Gude, LLC
 
  FP Gude Manager, LLC
 
  FP Hanover AB, LLC
 
  FP Hanover C, LLC
 
  FP Hanover D, LLC
 
  FP Indian Creek, LLC
 
  FP Navistar Investors, LLC
 
  FP Navistar Manager, LLC
 
  FP Northridge, LLC
 
  FP Park Central I, LLC
 
  FP Park Central II, LLC
 
  FP Park Central V, LLC
 
  FP Patrick Center, LLC
 
  FP Pine Glen, LLC
 
  FP Properties, LLC
 
  FP Properties II, LLC
 
  FP Prosperity, LLC
 
  FP Realty Investment Manager, LLC
 
  FP Rivers Bend, LLC
 
  FP River’s Bend Land, LLC
 
  FP Rivers Park I, LLC
 
  FP Rivers Park II, LLC
 
  FP Sterling Park I, LLC
 
  FP Sterling Park II, LLC
 
  FP Triangle , LLC
 
  FP Van Buren, LLC
 
  FP West Park, LLC
 
  FPR General Partner, LLC
 
  FPR Holdings Limited Partnership
 
  Gateway Hampton Roads, LLC
 
  Gateway Manassas I, LLC
 
  Gateway Manassas II, LLC
 
  Glenn Dale Business Center, LLC
 
  Greenbrier Holding Associates, LLC
 
  Greenbrier Land, LLC
 
  Greenbrier/Norfolk Holding, LLC
 
  Greenbrier/Norfolk Investment, LLC
 
  GTC I Second, LLC
 
  GTC II First, LLC
 
  Herndon Corporate Center, LLC
 
  Indian Creek Investors, LLC
 
  Interstate Plaza Holding, LLC
 
  Interstate Plaza Operating, LLC
 
  Kristina Way Investments, LLC

 



--------------------------------------------------------------------------------



 



     
 
  Landover Owings Mills, LLC
 
  Linden I, LLC
 
  Linden I Manager, LLC
 
  Linden II, LLC
 
  Linden III, LLC
 
  Lucas Way Hampton, LLC
 
  Newington Terminal Associates, LLC
 
  Newington Terminal, LLC
 
  Norfolk Commerce Park, LLC
 
  Norfolk First, LLC
 
  Norfolk Land, LLC
 
  Plaza 500, LLC
 
  Reston Business Campus, LLC
 
  Rumsey First, LLC
 
  Rumsey/Snowden Holding, LLC
 
  Rumsey/Snowden Investment, LLC
 
  Snowden First, LLC
 
  Tech Court, LLC
 
  Virginia Center, LLC
 
  Virginia FP Virginia, LLC
 
  Windsor at Battlefield, LLC

 



--------------------------------------------------------------------------------



 



Schedule 9.1(g)
Contingent Liabilities
None.

 